Execution Version

REVOLVING CREDIT AGREEMENT


Dated as of February 12, 2014


by and among


NEW ENTERPRISE STONE & LIME CO., INC.,
ASTI TRANSPORTATION SYSTEMS, INC.,
EII TRANSPORT INC.,
GATEWAY TRADE CENTER INC.,
PRECISION SOLAR CONTROLS INC.,
PROTECTION SERVICES INC.,
SCI PRODUCTS INC.
and
WORK AREA PROTECTION CORP.,


as Borrowers,


THE LENDERS FROM TIME TO TIME PARTY HERETO,


as Lenders,


PNC BANK, NATIONAL ASSOCIATION,


as Administrative Agent and Collateral Agent,


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Syndication Agent,


and


PNC CAPITAL MARKETS LLC and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
I.    DEFINITIONS.    1
1.1.
Accounting Terms    1

1.2.
General Terms    2

1.3.
Uniform Commercial Code Terms    42

1.4.    Certain Matters of Construction                         42
1.5.
Administrative Agent and Syndication Agent Determinations    44

II.    ADVANCES, PAYMENTS.    44
2.1.
Revolving Advances    44

2.2.
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances    45

2.3.
[Reserved]    47

2.4.
Swing Loans    47

2.5.
Disbursement of Advance Proceeds    48

2.6.
Making and Settlement of Advances    49

2.7.
Maximum Advances    51

2.8.
Manner and Repayment of Advances    51

2.9.
Repayment of Excess Advances    52

2.10.
Statement of Account    52

2.11.
Letters of Credit    52

2.12.
Issuance of Letters of Credit    53

2.13.
Requirements for Issuance of Letters of Credit    54

2.14.
Disbursements, Reimbursement    54

2.15.
Repayment of Participation Advances    56

2.16.
Documentation    56

2.17.
Determination to Honor Drawing Request    56

2.18.
Nature of Participation and Reimbursement Obligations    56

2.19.
Liability for Acts and Omissions    58

2.20.
Mandatory Prepayments; Voluntary Reductions of Revolving Commitments    59

2.21.
Use of Proceeds    60

2.22.
Defaulting Lender    61

2.23.
Payment of Obligations    63

III.    INTEREST AND FEES.    64
3.1.
Interest    64

3.2.
Letter of Credit Fees    64

3.3.
Facility Fee    66

3.4.
Fee Letter    66

3.5.
Computation of Interest and Fees    66

3.6.
Maximum Charges    66

3.7.
Increased Costs    67

3.8.
Basis For Determining Interest Rate Inadequate or Unfair    67

3.9.
Capital Adequacy    68

3.10.
Delay in Requests    69

3.11.
Taxes    69

3.12.
Replacement of Lenders    73


i



--------------------------------------------------------------------------------




IV.    COLLATERAL: GENERAL TERMS    73
4.1.
[Reserved]    73

4.2.
[Reserved]    73

4.3.
[Reserved]    73

4.4.
[Reserved]    73

4.5.
[Reserved]    73

4.6.
Inspection of Premises    73

4.7.
Appraisals    74

4.8.
Receivables; Deposit Accounts and Securities Accounts    74

4.9.
[Reserved]    77

4.10.
[Reserved]    77

4.11.
[Reserved]    77

4.12.
[Reserved]    77

V.    REPRESENTATIONS AND WARRANTIES.    77
5.1.
Authority    77

5.2.
Formation and Qualification    77

5.3.
Survival of Representations and Warranties    78

5.4.
Tax Returns    78

5.5.
Financial Statements    78

5.6.
Entity Names    79

5.7.
O.S.H.A.; Environmental Compliance; Insurance; Flood Insurance    79

5.8.
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance    80

5.9.
Patents, Trademarks, Copyrights and Licenses    81

5.10.
Licenses and Permits    81

5.11.
Default of Indebtedness    82

5.12.
No Default    82

5.13.
No Burdensome Restrictions    82

5.14.
No Labor Disputes    82

5.15.
Margin Regulations    82

5.16.
Investment Company Act    82

5.17.
Disclosure    82

5.18.
Delivery of Term Loan Documents    83

5.19.
[Reserved]    83

5.20.
Swaps    83

5.21.
Business and Property of Loan Parties    83

5.22.
Ineligible Securities    83

5.23.
Federal Securities Laws    83

5.24.
Equity Interests    83

5.25.
Commercial Tort Claims    84

5.26.
Letter of Credit Rights    84

5.27.
Material Contracts    84

VI.    AFFIRMATIVE COVENANTS.    84
6.1.
Compliance with Laws    84

6.2.
Conduct of Business and Maintenance of Existence and Assets    84

6.3.
Books and Records    85

6.4.
Payment of Taxes    85


ii



--------------------------------------------------------------------------------




6.5.
Financial Covenants    85

6.6.
Insurance    86

6.7.
Payment of Indebtedness and Leasehold Obligations    87

6.8.
Environmental Matters    87

6.9.
Standards of Financial Statements    88

6.10.
Federal Securities Laws    88

6.11.
Execution of Supplemental Instruments    88

6.12.
[Reserved]    88

6.13.
Government Receivables    88

6.14.
Membership / Partnership Interests    89

6.15.
Keepwell    89

6.16.    Blocked Accounts                                 89
6.17.
Post-Closing Matters    89

VII.    NEGATIVE COVENANTS.    90
7.1.
Merger, Consolidation, Acquisition and Sale of Assets    90

7.2.
Creation of Liens    91

7.3.
Guarantees    91

7.4.
Investments    92

7.5.
Loans    92

7.6.
Capital Expenditures    92

7.7.
Dividends    92

7.8.
Indebtedness    92

7.9.
Nature of Business    92

7.10.
Transactions with Affiliates    93

7.11.
Leases    93

7.12.
Subsidiaries    93

7.13.
Fiscal Year and Accounting Changes    94

7.14.
Pledge of Credit    94

7.15.
Amendment of Organizational Documents    94

7.16.
Compliance with ERISA    94

7.17.
Prepayment of Indebtedness    94

7.18.
Senior Secured Notes, Term Loan Obligations and Unsecured Notes    95

7.19.
Other Agreements    95

VIII.    CONDITIONS PRECEDENT.    95
8.1.
Conditions to Initial Advances    95

8.2.
Conditions to Each Advance    99

IX.    INFORMATION AS TO BORROWERS.    100
9.1.
Disclosure of Material Matters    100

9.2.
Schedules    100

9.3.
Environmental Reports    101

9.4.
Litigation    102

9.5.
Material Occurrences    102

9.6.
Government Receivables    102

9.7.
Annual Financial Statements    102

9.8.
Quarterly Financial Statements    103

9.9.
Monthly Financial Statements    103


iii



--------------------------------------------------------------------------------




9.10.
Other Reports    103

9.11.
Additional Information    103

9.12.
Projected Operating Budget    104

9.13.
Variances from Operating Budget    104

9.14.
Notice of Suits, Adverse Events    104

9.15.
ERISA Notices and Requests    104

9.16.
Additional Documents    105

9.17.
Updates to Certain Schedules    105

9.18.
Financial Disclosure    105

X.    EVENTS OF DEFAULT.    106
10.1.
Nonpayment    106

10.2.
Breach of Representation    106

10.3.
Financial Information    106

10.4.
Judicial Actions    106

10.5.
Noncompliance    106

10.6.
Judgments    107

10.7.
Bankruptcy    107

10.8.
Material Adverse Effect    107

10.9.
Lien Priority    107

10.10.
Default under the Senior Secured Notes Documents, the Term Loan Documents or the
Unsecured Notes Documents    107

10.11.
Cross Default    107

10.12.
Bonding Arrangements    108

10.13.
Breach of Guaranty or Collateral Documents    108

10.14.
Change of Control    108

10.15.
Invalidity    108

10.16.
Seizures    108

10.17.
Operations    108

10.18.
Pension Plans    109

10.19.
Anti-Money Laundering/International Trade Law Compliance    109

XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.    109
11.1.
Rights and Remedies    109

11.2.
Collateral Agent’s Discretion    111

11.3.
Setoff    111

11.4.
Rights and Remedies not Exclusive    111

11.5.
Allocation of Payments after Event of Default    111

XII.    WAIVERS AND JUDICIAL PROCEEDINGS.    113
12.1.
Waiver of Notice    113

12.2.
Delay    113

12.3.
Jury Waiver    113

XIII.    EFFECTIVE DATE AND TERMINATION.    113
13.1.
Term    113

13.2.
Termination    114

XIV.    REGARDING AGENTS.    114
14.1.
Appointment    114


iv



--------------------------------------------------------------------------------




14.2.
Nature of Duties    114

14.3.
Lack of Reliance on Agents    115

14.4.
Resignation of Agents; Successor Agents    115

14.5.
Certain Rights of Agents    116

14.6.
Reliance    116

14.7.
Notice of Default    116

14.8.
Indemnification    117

14.9.
Individual Capacity    117

14.10.
Delivery of Documents    117

14.11.
Borrowers’ Undertaking to Agents    117

14.12.
No Reliance on Any Agent’s Customer Identification Program    117

14.13.    Other Agreements                                 118
14.14.
Lead Arrangers    118

XV.    BORROWING AGENCY.    118
15.1.
Borrowing Agency Provisions    118

15.2.
Waiver of Subrogation    119

XVI.    MISCELLANEOUS.    119
16.1.
Governing Law    119

16.2.
Entire Understanding    120

16.3.
Successors and Assigns; Participations    123

16.4.
Application of Payments    123

16.5.
Indemnity    126

16.6.
Notice    127

16.7.
Survival    130

16.8.
Severability    130

16.9.
Expenses    130

16.10.
Injunctive Relief    130

16.11.
Consequential Damages    131

16.12.
Captions    131

16.13.
Counterparts; Facsimile Signatures    131

16.14.
Construction    131

16.15.
Confidentiality; Sharing Information    131

16.16.
Publicity    132

16.17.
Certifications from Banks and Participants; USA PATRIOT Act    132

16.18.
Anti-Terrorism Laws    132

16.19.
Release of Loan Parties and Collateral    133

16.20.
Intercreditor Agreements    133




v



--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
Exhibits
Exhibit 1.2    Borrowing Base Certificate
Exhibit 1.2(a)    Compliance Certificate
Exhibit 2.1(a)     Revolving Credit Note
Exhibit 2.4(a)    Swing Loan Note
Exhibit 5.5(b)    Financial Projections
Exhibit 8.1(g)    Financial Condition Certificate
Exhibit 16.3     Commitment Transfer Supplement


Schedules
Schedule 1A-1    Material Real Property (Fee Interests)
Schedule 1A-2    Material Real Property (Leasehold Interests)
Schedule 1.1     Permitted Non-Job Surety Bonding Arrangements
Schedule 1.2     Permitted Encumbrances
Schedule 1.3    Plant and Quarry Assets
Schedule 1.4    Specific Real Property Fee with No Second
Schedule 1.5    Specific Real Property Fee with Second
Schedule 1.6    Specific Real Property Leasehold
Schedule 1.7    Term Loan Exclusive Real Property
Schedule 1.8    Existing Letters of Credit
Schedule 4.4     Equipment and Inventory Locations; Place of Business; Chief
Executive         Office; Real Property
Schedule 5.1    Consents
Schedule 5.2(a)     States of Qualification and Good Standing
Schedule 5.2(b)     Subsidiaries
Schedule 5.4    Federal Tax Identification Number
Schedule 5.6     Prior Names
Schedule 5.8(b)(i)     Litigation
Schedule 5.8(b)(ii)    Indebtedness
Schedule 5.8(d)     Plans
Schedule 5.9     Intellectual Property
Schedule 5.10     Licenses and Permits
Schedule 5.11     Defaults of Indebtedness
Schedule 5.14     Labor Disputes
Schedule 5.24    Equity Interests
Schedule 5.25    Commercial Tort Claims
Schedule 5.26    Letter-of-Credit Rights
Schedule 5.27    Material Contracts
Schedule 6.17(d)    Post-Closing Matters
Schedule 7.1(b)    Permitted Asset Sales
Schedule 7.3     Guarantees
Schedule 8.1(t)    Title Insurance

vi



--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT


Revolving Credit Agreement dated as of February 12, 2014, among NEW ENTERPRISE
STONE & LIME CO., INC., a corporation organized under the laws of the State of
Delaware (“NESL”), ASTI TRANSPORTATION SYSTEMS, INC., a corporation organized
under the laws of the State of Delaware (“ASTI”), EII TRANSPORT INC., a
corporation organized under the laws of the Commonwealth of Pennsylvania
(“EII”), GATEWAY TRADE CENTER INC., a corporation organized under the laws of
the State of New York (“Gateway”), PRECISION SOLAR CONTROLS INC., a corporation
organized under the laws of the State of Texas (“Precision”), PROTECTION
SERVICES INC., a corporation organized under the laws of the Commonwealth of
Pennsylvania (“Protection”), SCI PRODUCTS INC., a corporation organized under
the laws of the Commonwealth of Pennsylvania (“SCI”), WORK AREA PROTECTION
CORP., a corporation organized under the laws of the State of Illinois (“Work
Area”) (NESL, ASTI, EII, Gateway, Precision, Protection, SCI, Work Area and each
Person joined hereto as a borrower from time to time, collectively, the
“Borrowers”, and each a “Borrower”), the lenders from time to time party hereto
(collectively, the “Lenders” and each individually a “Lender”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, together with its successors and
assigns in such capacity, the “Collateral Agent”) for the Lenders, WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells”) as syndication agent (in such capacity,
together with its successors and assigns in such capacity, the “Syndication
Agent”) for the Lenders, and PNC Capital Markets LLC and Wells, as joint lead
arrangers and joint bookrunners (collectively, “Lead Arrangers”).
IN CONSIDERATION of the mutual covenants and undertakings herein contained, the
parties hereto hereby agree as follows:
I.DEFINITIONS.
1.1.    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined shall have the respective meanings given to them under GAAP; provided,
however that, whenever such accounting terms are used for the purposes of
determining compliance with financial covenants in this Agreement, such
accounting terms shall be defined in accordance with GAAP as applied in
preparation of the audited financial statements of Borrowers for the fiscal year
ended February 28, 2013. Notwithstanding the foregoing, if the Borrowing Agent
notifies Administrative Agent in writing that the Borrowers wish to amend any
financial covenant in Section 6.5 of this Agreement or other covenant that
depends on the interpretation of accounting terms to eliminate the effect of any
change in GAAP occurring after the Closing Date on the operation of such
financial covenants (or if Administrative Agent notifies the Borrowers in
writing that the Required Lenders wish to amend any financial covenant to
eliminate the effect of any such change in GAAP), then Administrative Agent, the
Lenders and the Borrowers shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided




--------------------------------------------------------------------------------




that, until so amended, the Borrowers’ compliance with such covenants shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Borrowers
and the Required Lenders, and the Loan Parties shall provide to Administrative
Agent, when they deliver their financial statements pursuant to Section 9.7 and
9.8 of this Agreement, such reconciliation statements as shall be reasonably
requested by Administrative Agent.
1.2.    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
“ABL First Lien Collateral” shall have the meaning set forth in the Noteholder
Intercreditor Agreement.
“ABL Intercreditor Agreement” shall mean that certain Intercreditor and
Collateral Agency Agreement, dated as of February 12, 2014, by and among
Borrowers, Administrative Agent, the Term Loan Administrative Agent and
Collateral Agent.
“ABL Secured Parties” shall mean Administrative Agent, Syndication Agent,
Issuer, Swing Loan Lender and Lenders, together with any Affiliates of
Administrative Agent, Syndication Agent or any Lender to whom any Hedge
Liabilities or Cash Management Liabilities are owed and with each other holder
of any of the Obligations, and the respective successors and assigns of each of
them.
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y) (ii)
hereof.
“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Swing Loans.
“Affected Lender” shall have the meaning set forth in Section 3.12 hereof.
“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 10% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise. For the avoidance of doubt, Rock Solid
Insurance and members of the Detwiler Family shall be deemed to be an Affiliate
of NESL and its Subsidiaries.

2



--------------------------------------------------------------------------------




“Agents” shall mean, collectively, Administrative Agent, Syndication Agent and
Collateral Agent.
“Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.
“Anti-Terrorism Laws” shall mean any Laws applicable to the Covered Entities
relating to terrorism, trade sanctions programs and embargoes, money laundering
or bribery, and any regulation, order, or directive promulgated, issued or
enforced pursuant to such Laws, all as amended, supplemented or replaced from
time to time.
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” shall mean (a) an amount equal to three percent (3.0%) for
(i) Revolving Advances consisting of Domestic Rate Loans, and (ii) Swing Loans,
and (b) an amount equal to four percent (4.0%) for Revolving Advances consisting
of LIBOR Rate Loans.
“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Administrative Agent, whether
owned, operated or hosted by Administrative Agent, any Lender, any of their
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Administrative Agent pursuant to this Agreement or any
Other Document, including any financial statement, financial and other report,
notice, request, certificate and other information material; provided that
Approved Electronic Communications shall not include any notice, demand,
communication, information, document or other material that Administrative Agent
specifically instructs a Person to deliver in physical form a reasonable time
before the deadline for such delivery.

3



--------------------------------------------------------------------------------




“Availability Block” shall mean $20,000,000 at all times; provided, that, the
Availability Block shall be reduced to (a) $10,000,000 at all times following
Borrower’s achievement of a Fixed Charge Coverage Ratio of not less than
1.00:1.00 as of the end of any quarter measured on a rolling four (4) quarter
basis; and (b) after satisfaction of the condition set forth in the foregoing
clause (a), $0 at all times following Borrower’s achievement of a Fixed Charge
Coverage Ratio of not less than 1.00:1.00 as of the end of each of the
immediately following two consecutive quarters, each measured on a rolling four
(4) quarter basis; provided, further, that, if at any time following the
effectiveness of any of the reductions described in this definition, the Fixed
Charge Coverage Ratio as of the end of any quarter measured on a rolling four
(4) quarter basis shall be less than 1.00:1.00, the Availability Block shall be
increased back to $20,000,000, subject to further reduction in accordance with
clauses (a) and (b) above; provided, further, that the reductions described in
this definition may occur no more than two (2) times during the Term, and if the
Availability Block is increased back to $20,000,000 following the second (2nd)
reduction, such increase shall be permanent and shall not be subject to further
reduction.
“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.
“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.
“Blocked Account Bank” shall have the meaning set forth in Section 4.8(c)
hereof.
“Blocked Accounts” shall have the meaning set forth in Section 4.8(c) hereof.
“Bonding Arrangements” shall mean indemnity agreements and other contracts,
agreements and instruments entered into with any bonding company with respect to
securing the performance of tenders, bids, surety or performance bonds (other
than in connection with litigation or judgments), purchase, construction, sales
or servicing contracts and similar obligations incurred in the normal business
consistent with industry practice.
“Bonding Intercreditor Agreement” shall have the meaning specified in Section
8.1.
“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.
“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrowers and their respective
Subsidiaries.
“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.
“Borrowing Agent” shall mean NESL.

4



--------------------------------------------------------------------------------




“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the President, Chief Financial Officer or
Controller of the Borrowing Agent and delivered to Administrative Agent and
Syndication Agent, appropriately completed, by which such officer shall certify
to Administrative Agent and Syndication Agent the Formula Amount and calculation
thereof as of the month end prior to the date of such certificate.
“Bradford L/C Reimbursement Agreement” shall mean that certain Letter of Credit
Agreement, dated as of April 1, 2008, by and between NESL (as successor to
Stabler Companies Inc.) and Manufacturers and Traders Trust Company, as the same
may be amended, restated, supplemented or otherwise modified or replaced from
time to time.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures for any period shall include (without
duplication) the total principal portion of Capitalized Lease Obligations
incurred in such period.
“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP as in effect on the Closing
Date.
“Cash Burn” shall mean, for any period, (a) if EBITDA is negative for such
period, the sum of EBITDA (expressed as a positive number) plus Non-Financed
Capital Expenditures plus the amount of interest paid in cash plus the amount of
scheduled principal repayments of indebtedness, or (b) if EBITDA is positive for
such period, the amount (if any) by which the sum of (i) Non-Financed Capital
Expenditures, (ii) the amount of interest paid in cash and (iii) the amount of
scheduled principal repayments of indebtedness exceeds EBITDA.
“Cash Collateral Account” shall mean that certain interest bearing cash
collateral account in the name of and for the benefit of M&T to secure the
repayment of NESL’s obligation to reimburse M&T for drafts drawn or that may be
drawn under the Existing Letters of Credit. The cash collateral maintained in
such account shall be in an amount equal to 103% of the aggregate undrawn amount
of the Existing Letters of Credit at such time, plus any amounts which have been
drawn thereunder but not reimbursed by NESL.
“Cash Management Products and Services” shall mean agreements or other
arrangements under which Administrative Agent or any Lender or any Affiliate of
Administrative Agent or a Lender provides any of the following products or
services to any Borrower: (a) credit cards; (b) credit card processing services;
(c) debit cards and stored value cards; (d) commercial cards; (e) ACH
transactions; and (f) cash management and treasury management services and
products,

5



--------------------------------------------------------------------------------




including without limitation controlled disbursement accounts or services,
lockboxes, automated clearinghouse transactions, overdrafts and interstate
depository network services. The indebtedness, obligations and liabilities of
any Borrower to the provider of any Cash Management Products and Services
(including all obligations and liabilities owing to such provider in respect of
any returned items deposited with such provider) (the “Cash Management
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under any
Guaranty and secured obligations under the Security Agreement, as applicable,
and otherwise treated as Obligations for purposes of each of the Other
Documents. The Liens securing the Cash Management Products and Services shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the Other Documents, subject to the express provisions of Section 11.5.
“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”
“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.
“CFTC” shall mean the Commodity Futures Trading Commission or any successor
thereto.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean: (a) the occurrence of any event (whether in one
or more transactions) which results in the Detwiler Family failing to own,
directly or indirectly, more than fifty percent (50%) of the voting Equity
Interests (on a fully diluted basis) of NESL, (b) the occurrence of any event
(whether in one or more transactions) which results in NESL failing to own,
directly or indirectly, one hundred (100%) percent of the Equity Interests (on a
fully diluted basis) of any Borrower other than NESL, other than pursuant to a
sale or other disposition permitted pursuant to Section 7.1 hereof, (c) any
person or group of persons (within the meaning of Section 13(d) or 14(a) of the
Exchange Act), other than the Detwiler Family, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under the
Exchange Act)

6



--------------------------------------------------------------------------------




of more than thirty three and one-third percent (33 1/3%) of the voting Equity
Interests of NESL; and (d) the occurrence of a “change of control” under any of
the Senior Secured Notes Documents, the Term Loan Documents or the Unsecured
Notes Documents.
“Charges” shall mean all Taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property Taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Borrower or any of its Affiliates.
“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.
“Closing Date” shall mean the date on which all of the conditions precedent set
forth in Section 8.1 shall have been satisfied or waived in accordance with this
Agreement.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
“Collateral” shall mean and include any and all property owned, leased or
operated by a Person covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be, become or be intended or purported to be, subject to a security
interest or Lien in favor of Collateral Agent, on behalf of itself and the
Lenders and other Secured Parties, to secure the Obligations.
“Collateral Agent” has the meaning set forth in the preamble hereto.
“Collateral Documents” shall mean the Security Agreement, the Intellectual
Property Security Agreements, the Mortgages and each of the other agreements,
documents and instruments that creates or purports to create or perfect a Lien
in favor of Collateral Agent for the benefit of the Secured Parties.
“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Administrative Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict

7



--------------------------------------------------------------------------------




or breach under any agreement, instrument, other document, license, permit or
other authorization) for the execution, delivery or performance of this
Agreement or the Other Documents, including any Consents required under all
applicable federal, state or other Applicable Law.
“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.
“Controlled Group” shall mean, at any time, each Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Borrower, are treated as a single employer under Section 414 of the Code.
“Copyright Agreement” shall mean any copyright security agreement executed
subsequent to the Closing Date in favor of Collateral Agent by any other Person
to secure the Obligations.
“Covered Entity” shall mean (a) each Borrower, each Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
“Customs” shall have the meaning set forth in Section 2.13(b) hereof.
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage.
“Debt Payments” shall mean for any period, in each case, all cash actually
expended by any Borrower during such period to make: (a) interest payments on
any Advances hereunder, plus (b) payments for all fees, commissions and charges
set forth herein, plus (c) regularly scheduled payments on Capitalized Lease
Obligations, plus (d) interest payments and regularly scheduled payments of
principal with respect to any other Indebtedness for borrowed money.
“Dedicated Processing Equipment” shall mean, with respect to any Collateral,
equipment that is attached in any manner to a platform or footer at Specific
Real Property or Term Loan Exclusive Real Property.

8



--------------------------------------------------------------------------------




“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Defaulting Lender” shall mean, subject to Section 2.22(e), any Lender that (a)
has failed to (i) fund all or any portion of its Advances within two (2)
Business Days of the date such Advances were required to be funded hereunder
unless such Lender notifies Administrative Agent and the Borrowers in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, any Issuer, any Swing Loan Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Loans) within two (2) Business Days
of the date when due, (b) has notified the Borrowers, Administrative Agent or
any Issuer or Swing Loan Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by Administrative Agent or the Borrowers, to confirm in writing
to Administrative Agent and the Borrowers that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by Administrative Agent and the Borrowers), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of an
Insolvency Event, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Body so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Body) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(e)) upon delivery of written
notice of such determination to the Borrowers, each Issuer, each Swing Loan
Lender and each Lender.
“Depository Accounts” shall have the meaning set forth in Section 4.8(c) hereof.
“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

9



--------------------------------------------------------------------------------




“Detwiler Family” shall mean each of (a) Paul I. Detwiler, Jr. and Donald L.
Detwiler, (b) any spouse of any of them, (c) descendants, and spouses of
descendants, of any of them, (d) any trust established for the benefit of one or
more of the foregoing individuals (so long as the trustee of such trust is
either a financial institution or similar fiduciary (or a trust officer at a
financial institution or similar fiduciary) or one or more of the foregoing
individuals), (e) any corporation, partnership, limited liability company or
other entity that is 100% owned and controlled by one or more of the foregoing
individuals and/or trusts, and (f) upon the death of any of the foregoing
individuals, the personal representative, executor or administrator of such
deceased individual’s estate.
“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
“Domestic Receivable” shall mean a Receivable which arises out of a transaction
between a Borrower or any of its Subsidiaries and a Customer who is located in
the United States of America or in any state of the United States of America and
such Customer maintains an office in the United States of America to which such
Receivable is invoiced.
“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.
“EBITDA” shall mean for any period consolidated net income of Borrowers and
their Subsidiaries for such period plus, without duplication and to the extent
reflected as a charge in the statement of such consolidated net income for such
period, the sum of (a) income tax and franchise tax expense, (b) interest
expense of Borrowers and their Subsidiaries, amortization or write-off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness, (c) depreciation and amortization expense,
(d) amortization of and non-cash impairment charges with respect to intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
consolidated net income for such period, (i) the costs and expenses of
consultants and financial advisors to Borrowers, subject to a $2,500,000 cap
provided such expenses are not already included in projections, (ii) losses on
sales of assets outside of the Ordinary Course of Business and (iii) severance
costs, subject to a $1,000,000 cap provided such expenses are not already
included in projections), (f) all non-cash charges in connection with the
granting of, or accretion on, options, warrants or other equity interests
(including any repricing, amendment, modification, substitution or change of any
stock, stock option, stock appreciation rights or similar arrangements), (g)
non-cash charges, (h) purchase accounting adjustments including in connection
with any permitted acquisition, and (i) any costs, fees and expenses incurred in
connection with (i) the Transactions and (ii) any acquisition, any issuance of
Indebtedness or any disposition or investment permitted herein (in each case
including payments in connection with such permitted transactions, payment of
agency fees, payment of success/transition bonuses to employees and directors of
any Borrower or Subsidiary in connection therewith), minus, to the extent
included in the statement of such consolidated net income for such

10



--------------------------------------------------------------------------------




period, the sum of (A) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such consolidated net income for such period, gains on the sales of
assets outside of the Ordinary Course of Business), and (B) non-cash income, all
as determined on a consolidated basis.
“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).
“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligible Inventory” shall mean and include Inventory, excluding work in
process, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in the opinion of Administrative Agent
and Syndication Agent, obsolete, slow moving or unmerchantable and which
Administrative Agent and Syndication Agent, in their Permitted Discretion, shall
not deem ineligible Inventory. In addition, Inventory shall not be Eligible
Inventory if it:
(a)    is not subject to a perfected, first priority security interest in favor
of Collateral Agent and no other Lien (other than a Permitted Encumbrance);
(b)     does not conform to all standards imposed by any Governmental Body which
has regulatory authority over such goods or the use or sale thereof, which are
applicable to the purpose for which Borrower intends to sell such Inventory;
(c)     is in-transit, except Inventory (i) to which title has passed to a
Borrower, (ii) that is fully insured in accordance with this Agreement and
(iii) is in transit to or from a location within the continental United States
owned or leased by one of the Loan Parties;
(d)     is located outside the continental United States or at a location that
is not otherwise in compliance with this Agreement;
(e)     constitutes Consigned Inventory;
(f)     is the subject of an Intellectual Property Claim (unless Administrative
Agent and Syndication Agent shall agree otherwise in their Permitted Discretion
after establishing reserves against the Formula Amount with respect thereto as
Administrative Agent and Syndication Agent shall deem appropriate in their
Permitted Discretion);

11



--------------------------------------------------------------------------------




(g)     is subject to a License Agreement that limits, conditions or restricts
the applicable Borrower’s or Collateral Agent’s right to sell or otherwise
dispose of such Inventory, unless Collateral Agent is a party to a
Licensor/Collateral Agent Agreement with the Licensor under such License
Agreement (or Administrative Agent and Syndication Agent shall agree otherwise
in their Permitted Discretion after establishing reserves against the Formula
Amount with respect thereto as Administrative Agent and Syndication Agent shall
deem appropriate in their Permitted Discretion); or
(h)     is situated at a location not owned by a Borrower unless the owner or
occupier of such location has executed in favor of Collateral Agent (on behalf
of the Agents and Lenders) a Lien Waiver Agreement (or Administrative Agent and
Syndication Agent shall agree otherwise in their Permitted Discretion after
establishing reserves against the Formula Amount with respect thereto as
Administrative Agent and Syndication Agent shall deem appropriate in their
Permitted Discretion); provided, however, that Eligible Inventory may include
Inventory in an amount (based on lower of cost or market in accordance with
GAAP) not to exceed at any time (i) $200,000 at any one location not subject to
a Lien Waiver Agreement and (ii) $2,000,000 in the aggregate for all locations
not subject to a Lien Waiver Agreement.
“Eligible Non-Bonded Accounts Receivable” shall mean and include, each
Receivable of a Borrower arising in the Ordinary Course of Business and which
Administrative Agent and Syndication Agent, in their Permitted Discretion, shall
deem to be an Eligible Non-Bonded Account Receivable. A Receivable shall not be
deemed eligible unless such Receivable is subject to Collateral Agent’s first
priority perfected security interest and no other Lien (other than Permitted
Encumbrances), and is evidenced by an invoice or other documentary evidence
reasonably satisfactory to Administrative Agent and Syndication Agent. In
addition, no Receivable shall be an Eligible Non-Bonded Account Receivable if:
(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;
(b)    it is due or unpaid more than one hundred twenty (120) days after the
original invoice date or ninety (90) days after the original due date;
(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Non-Bonded Accounts Receivable hereunder pursuant to clause (b)
of this definition;
(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached in any material respect;
(e)    an Insolvency Event shall have occurred with respect to such Customer;
(f)    the sale is to a Customer outside the continental United States of
America, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Administrative Agent and Syndication Agent in their
Permitted Discretion;

12



--------------------------------------------------------------------------------




(g)    the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(h)    Administrative Agent and Syndication Agent believe, in their Permitted
Discretion, that collection of such Receivable is insecure or that such
Receivable may not be paid by reason of the Customer’s financial inability to
pay;
(i)    the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Collateral Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances, except for (i) an amount
of such Receivables not to exceed $750,000 or (ii) as otherwise permitted in
writing by Administrative Agent and Syndication Agent in their sole and absolute
discretion;
(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;
(k)    with respect to any Customer with respect to which the aggregate amount
of Receivables owing by such Customer constitute more than 5% of the aggregate
amount of all otherwise Eligible Non-Bonded Accounts Receivables, the
Receivables of the Customer exceed a credit limit determined by Administrative
Agent and Syndication Agent, in their Permitted Discretion, to the extent such
Receivable exceeds such limit;
(l)    the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but in each case only to the extent of such offset,
deduction, defense, dispute, credit or counterclaim), the Customer is also a
creditor or supplier of a Borrower (but only to the extent of such Loan Party’s
obligations then due to such creditor or supplier) or the Receivable is
contingent in any respect or for any reason;
(m)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business, all of which discounts or allowances are reflected in the
calculation of the amount of such Receivable;
(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;
(o)    such Receivable is not payable to a Borrower;
(p)    such Receivable has not been billed to the Customer in accordance with
the provisions of the contract between the Customer and the applicable Borrower
or is billed in excess of costs; provided that Eligible Non-Bonded Account
Receivables shall include billings based on completed building material units,
milestones and completion of specified parts of a project;

13



--------------------------------------------------------------------------------




(q)    such Receivable includes any amount which the applicable Borrower is not
contractually entitled to invoice and collect pursuant to its agreements with
its Customers; or
(r)    such Receivable is not otherwise satisfactory to Administrative Agent and
Syndication Agent as determined in good faith by Administrative Agent and
Syndication Agent in the exercise of their Permitted Discretion.
“Environmental Complaint” shall have the meaning set forth in Section 9.3(a)
hereof.
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be: (i)
all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (iii)
all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer; (v)
in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its Organizational Documents as in effect from time to
time or under Applicable Law; (vii) all rights to amend the Organizational
Documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner”, general or limited, or “member” (as applicable)
under the applicable Organizational Documents and/or Applicable Law; and (ix)
all certificates evidencing such Equity Interests.

14



--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Hedge Liability or Liabilities” shall mean, with respect to any
Borrower or Guarantor, any Swap Obligations if, and only to the extent that, all
or any portion of this Agreement or any Other Document that relates to, or the
grant by such Loan Party of a security interest to secure, such Swap Obligation
(or any Guaranty thereof) is or becomes illegal under the CEA or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof) by virtue of such Loan Party’s failure for any reason to
constitute an Eligible Contract Participant on the Eligibility Date for such
Swap. Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Borrower or Guarantor for any reason to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap; (b) if a guarantee of a Swap
Obligation would cause such obligation to be an Excluded Hedge Liability but the
grant of a security interest would not cause such obligation to be an Excluded
Hedge Liability, such Swap Obligation shall constitute an Excluded Hedge
Liability for purposes of the guaranty but not for purposes of the grant of the
security interest; and (c) if there is more than one Borrower or Guarantor
executing this Agreement or the Other Documents and a Swap Obligation would be
an Excluded Hedge Liability with respect to one or more of such Persons, but not
all of them, the definition of Excluded Hedge Liability or Liabilities with
respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.
“Excluded Taxes” shall mean, with respect to any Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations, (a) Taxes imposed on or measured by its overall
net income (however denominated), and franchise Taxes imposed on it, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office or, in the case of any
Lender, Participant, Swing Loan Lender or Issuer, in which its applicable
lending office is located, or (ii) that are Other Connection Taxes, (b) any
branch profits Taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Borrower is located, (c) in the
case of a Foreign Lender, any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office), except to the extent that such Foreign
Lender or Participant (or its assignor or seller of a participation, if any) was
entitled, at the time of designation of a new lending office (or assignment or
sale of a participation), to receive additional amounts from Borrowers with
respect to such

15



--------------------------------------------------------------------------------




withholding tax pursuant to Section 3.11(a) (provided that such Foreign Lender
has complied with Section 3.11(e)), (d) Taxes attributable to such Recipient’s
failure or inability to comply with Section 3.11(e), or (e) any Taxes imposed
under FATCA.
“Existing Letters of Credit” shall mean the letters of credit issued by M&T on
behalf of NESL listed on Schedule 1.8 hereto.
“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.
“Fair Market Value” shall mean, with respect to the consideration received or
paid in any transaction or series of transactions, the fair market value thereof
as determined in good faith by the board of directors of the relevant Borrower.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrowers, effective on the date of any such change.
“Fee Letter” shall mean the fee letter dated the Closing Date among Borrowers
and PNC.

16



--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, minus Non-Financed Capital Expenditures made during such
period, minus distributions and dividends made during such period, minus cash
Taxes paid during such period, to (b) all Debt Payments made during such period.
“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.
“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
US law and is maintained or contributed to by any Loan Party or any member of
the Controlled Group.
“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuer, such Defaulting Lender’s Participation Commitment in the
outstanding Maximum Undrawn Amount of Letters of Credit issued by such Issuer
(other than Letters of Credit as to which such Defaulting Lender’s Participation
Commitment has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof), and (b) with respect to any Swing Loan
Lender, such Defaulting Lender’s Participation Commitment in outstanding Swing
Loans made by such Swing Loan Lender (other than Swing Loans as to which such
Defaulting Lender’s Participation Commitment has been reallocated to other
Lenders ).
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

17



--------------------------------------------------------------------------------




“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
“Governmental Body” shall mean any nation or government, any state, local or
other political subdivision thereof or any entity, authority, agency, division
or department exercising the executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to a
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantor” shall mean each hereafter acquired or created direct and indirect
domestic Subsidiaries of the Borrowers, other than the Borrowers, the
Unrestricted Subsidiaries and Rock Solid Insurance, and any other Person who may
hereafter guarantee payment or performance of the whole or any part of the
Obligations and “Guarantors” means collectively all such Persons.
“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Administrative Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to Administrative Agent.
“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Headquarters Lease” shall mean, collectively, (a) the Amended and Restated
Lease Agreement dated as of February 28, 2003 but effective as of February 15,
2001 (as it may be amended, restated, supplemented or otherwise modified from
time to time) between South Woodbury and NESL, with respect to the real property
commonly known as 3912 Brumbaugh Road, New Enterprise, Pennsylvania 16664, and
(b) the Lease Agreement dated as of February 28, 2003 (as it may be amended,
restated, supplemented or otherwise modified from time to time) between South
Woodbury and NESL, with respect to the real property commonly known as 127 NESL
Drive, Roaring Spring, Pennsylvania 16673.
“Hedge Liabilities” shall mean collectively, the Foreign Currency Hedge
Liabilities and the Interest Rate Hedge Liabilities or liabilities in respect of
any other interest rate management device, foreign currency exchange agreement,
currency swap agreement, commodity price protection agreement or other interest
or currency exchange rate or commodity price hedging arrangement, in each case
not entered into for speculative purposes.
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money;

18



--------------------------------------------------------------------------------




(b) amounts received under or liabilities in respect of any note purchase or
acceptance credit facility, and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) all Hedge Liabilities; (f) any other advances of credit made to
or on behalf of such Person or other transaction (including forward sale or
purchase agreements, capitalized leases and conditional sales agreements) having
the commercial effect of a borrowing of money entered into by such Person to
finance its operations or capital requirements including to finance the purchase
price of property or services and all obligations of such Person to pay the
deferred purchase price of property or services (but not including trade
payables and accrued expenses incurred in the Ordinary Course of Business which
are not represented by a promissory note or other evidence of indebtedness and
which are not more than sixty (60) days past due); (g) all Equity Interests of
such Person subject to repurchase or redemption rights or obligations (excluding
repurchases or redemptions at the sole option of such Person); (h) all
indebtedness, obligations or liabilities secured by a Lien on any asset of such
Person, whether or not such indebtedness, obligations or liabilities are
otherwise an obligation of such Person; (i) all obligations of such Person for
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts; (j) all
liabilities of such Person in respect of any Plan; (k) obligations arising under
bonus, deferred compensation, incentive compensation or similar arrangements,
other than those arising in the Ordinary Course of Business; and (l) any
guaranty of any indebtedness, obligations or liabilities of a type described in
the foregoing clauses (a) through (k).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by, or on account of any obligation of, the
Borrowers under this Agreement or any of the Other Documents and (b) to the
extent not otherwise described in (a), Other Taxes.
“Indentures” shall mean, collectively, the Unsecured Notes Indenture and the
Senior Secured Notes Indenture.
“Indenture Trustee” shall mean Wells Fargo Bank, National Association, as the
trustee under the Unsecured Notes Indenture or the Senior Secured Notes
Indenture, as applicable.
“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder

19



--------------------------------------------------------------------------------




due to the application of Applicable Law, or (e) in the good faith determination
of Administrative Agent, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment of a type described in clauses (a) or (b), provided that an
Insolvency Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Governmental Body or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Body or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.
“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Borrower’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.
“Intellectual Property Security Agreements” shall mean, collectively, any
Copyright Agreement, Patent Agreement and Trademark Agreement.
“Intercreditor Agreements” shall mean, collectively, the ABL Intercreditor
Agreement and the Noteholder Intercreditor Agreement.
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.
“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
“Inventory” shall mean and include as to each Borrower all of such Borrower’s
inventory (as defined in Article 9 of the Uniform Commercial Code).
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
“Inventory NOLV Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.

20



--------------------------------------------------------------------------------




“Issuer” shall mean (a) Administrative Agent in its capacity as the issuer of
Letters of Credit under this Agreement and (b) any other Lender which
Administrative Agent in its discretion shall designate as the issuer of and
cause to issue any particular Letter of Credit under this Agreement in place of
Administrative Agent as issuer.
“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.
“Lead Arrangers” has the meaning specified therefor in the preamble hereto.
“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.
“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of each provision
of this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to Collateral Agent for the benefit of Lenders
as security for the Obligations, “Lenders” shall include any Affiliate of a
Lender to which such Obligation (specifically including any Hedge Liabilities
and any Cash Management Liabilities) is owed.
“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender and for which such Lender confirms to
Administrative Agent in writing prior to the execution thereof that it: (a) is
documented in a standard International Swap Dealers Association, Inc. Master
Agreement or another reasonable and customary manner; (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable and customary manner; and (c) is entered into by Borrowers for
hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender-Provided Foreign Currency Hedge (the “Foreign Currency
Hedge Liabilities”) by any Borrower, Guarantor, or any of their respective
Subsidiaries that is party to such Lender-Provided Foreign Currency Hedge shall,
for purposes of this Agreement and all Other Documents be “Obligations” of such
Person and of each other Borrower and Guarantor, be guaranteed obligations under
any Guaranty and secured obligations under the Security Agreement, as
applicable, and otherwise treated as Obligations for purposes of the Other
Documents, except to the extent constituting Excluded Hedge Liabilities of such
Person. The Liens securing the Foreign Currency Hedge Liabilities shall be pari
passu with the Liens securing all other Obligations under this Agreement and the
Other Documents, subject to the express provisions of Section 11.5 hereof.
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to
Administrative Agent in writing prior to the execution thereof that it: (a) is
documented in a standard International Swap Dealers Association, Inc. Master
Agreement or another reasonable and customary manner; (b) provides for the
method of calculating the reimbursable amount of the provider’s credit exposure
in a reasonable

21



--------------------------------------------------------------------------------




and customary manner; and (c) is entered into by Borrowers for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Borrower, Guarantor, or any of their respective Subsidiaries that is party
to such Lender-Provided Interest Rate Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Borrower and Guarantor, be guaranteed obligations under any Guaranty and
secured obligations under the Security Agreement, as applicable, and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person. The Liens securing the
Hedge Liabilities shall be pari passu with the Liens securing all other
Obligations under this Agreement and the Other Documents, subject to the express
provisions of Section 11.5 hereof.
“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.
“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
“Letter of Credit Sublimit” shall mean $20,000,000.
“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (a) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by Administrative Agent which has been approved by the ICE Benchmark
Administration (or the successor thereto if the ICE Benchmark Administration is
no longer making London Interbank Offered Rate available) as an authorized
information vendor for the purpose of displaying rates at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market (a
“LIBOR Alternate Source”), at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period as the London
interbank offered rate for U.S. Dollars for an amount comparable to such LIBOR
Rate Loan and having a borrowing date and a maturity comparable to such Interest
Period (or if there shall at any time, for any reason, no longer exist a
Bloomberg Page BBAM1 (or any substitute page) or any LIBOR Alternate Source, a
comparable replacement rate determined by Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (b) a
number equal 1.00 minus the Reserve Percentage. The LIBOR Rate may also be
expressed by the following formula:
 
Average of London interbank offered rates quoted by Bloomberg or appropriate
successor as shown on
LIBOR Rate =
Bloomberg Page BBAM1 
1.00 – Reserve Percentage


22



--------------------------------------------------------------------------------






The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Administrative Agent shall give reasonably prompt notice to
the Borrowing Agent of the LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.
“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.
“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.
“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.
“Licensor/Collateral Agent Agreement” shall mean an agreement between Collateral
Agent and a Licensor, in form and substance satisfactory to Collateral Agent, by
which Collateral Agent is given the unqualified right, vis-á-vis such Licensor,
to enforce Collateral Agent’s Liens with respect to and to dispose of any
Borrower’s Inventory with the benefit of any Intellectual Property applicable
thereto, irrespective of such Borrower’s default under any License Agreement
with such Licensor.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Collateral Agent by a Person who owns or occupies premises at which any
Collateral may be located from time to time in form and substance satisfactory
to Collateral Agent.
“Loan Parties” shall mean, collectively, Borrowers and Guarantors.
“M&T” shall mean Manufacturers and Traders Trust Company.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of the Loan Parties, taken as a

23



--------------------------------------------------------------------------------




whole, (b) the binding nature, validity or enforceability of this Agreement or
any of the Other Documents, (c) the Loan Parties’ ability to duly and punctually
pay or perform the Obligations in accordance with the terms thereof, (d) the
value of the Collateral, (e) the validity, perfection or priority of Collateral
Agent’s Liens on the Collateral or (f) the practical realization of the benefits
of Agents’ and Lenders’ rights and remedies under this Agreement and the Other
Documents.
“Material Contract” shall mean (a) any contract, agreement, instrument, permit,
lease or license, written or oral, of any Borrower, involving monetary liability
(contingent or otherwise) of or to any such person in an amount in excess of (i)
$7,000,000 per annum for any contract other than a road building or other
materials supply contract or (ii) $15,000,000 per annum for any road building or
other materials supply contract), (b) indemnity agreements with any bonding
companies, or (c) any other contract or agreement, written or oral, of any
Borrower, the failure by any party thereto to comply with which could reasonably
be expected to result in a Material Adverse Effect.
“Material Indebtedness” shall have the meaning ascribed thereto in Section
10.11.
“Material Real Property” shall mean (a) any of the parcels of real property
listed on Schedule 1A-1 and Schedule 1A-2 hereto owned or leased by a Loan Party
and (b) any additional parcel of real property or group of contiguous parcels of
real property (including improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat other than Rolling Stock, minerals contained
therein before extraction, and proceeds of each of the foregoing) acquired by a
Loan Party having a purchase price in excess of $1,000,000 (provided that such
threshold shall not be applicable in the case of real property (including all
minerals contained therein before extraction) that is integrally related to the
ownership or operation of a property subject or intended to be subject to a
Mortgage or otherwise necessary for such mortgaged property to be in compliance
with all requirements of Law applicable to such mortgaged property) that, from
time to time, may become subject to a first priority Lien in favor of Collateral
Agent in accordance with the Senior Secured Notes Indenture and the Collateral
Documents but specifically excluding ABL First Lien Mortgaged Properties (as
defined in the Noteholder Intercreditor Agreement) and the ABL Exclusive Real
Property (as defined in the Noteholder Intercreditor Agreement), in each case of
clauses (a) and (b) including improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat (other than Rolling Stock), minerals contained
therein before extraction, and substitutions, replacements, products, insurance
proceeds with respect to and other proceeds of the foregoing.
“Maximum Swing Loan Advance Amount” shall mean $10,500,000.
“Maximum Revolving Advance Amount” shall mean $105,000,000.
“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.
“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

24



--------------------------------------------------------------------------------




“Mortgage” shall mean any mortgage or deed of trust on the Real Property
securing or intending to secure the Obligations and/or the Term Loan
Obligations.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Borrower or any member of the
Controlled Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
“NESL” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“NOLV” shall mean, with respect to Eligible Inventory, an amount equal to
(a) the book value of such Eligible Inventory multiplied by (b) the “High
Selling Period” recovery rate as set forth in the Inventory appraisal performed
by Great American Group, dated December 2013, or in any Inventory appraisal
thereafter performed by Great American Group or another appraiser satisfactory
to Administrative Agent in its sole discretion, the scope, methodology and
results of which shall be satisfactory to Administrative Agent in its sole
discretion.
“Non-Defaulting Lender” shall mean, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.
“Non-Financed Capital Expenditures” shall mean, as to any Borrower, without
duplication, the sum of all Capital Expenditures of such Borrower, less (a)
Capital Expenditures financed with Purchase Money Indebtedness to the extent
permitted hereunder, (b) Capital Expenditures financed with permitted equity
proceeds, and (c) Capital Expenditures funded with any casualty insurance
proceeds or asset sale proceeds.
“Non-Qualifying Party” shall mean any Loan Party that on the Eligibility Date
fails for any reason to qualify as an Eligible Contract Participant.
“Note” shall mean collectively, the Revolving Credit Note and the Swing Loan
Note.
“Noteholder Intercreditor Agreement” shall mean that certain Amended and
Restated Intercreditor Agreement, dated as of the date hereof, by and among
Manufacturers and Traders Trust Company and the Notes Collateral Agent, as
acknowledged by the Loan Parties, to which Collateral Agent has joined in
accordance with the terms thereof.
“Notes Collateral Agent” shall mean Wells Fargo Bank, National Association, as
the collateral agent for the holders of the Senior Secured Notes, and shall
include its successors and assigns in such capacity.
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit

25



--------------------------------------------------------------------------------




issued hereunder), covenants and duties owing by any Borrower or Guarantor or
any Subsidiary of any Borrower or any Guarantor to Issuer, Swing Loan Lender,
Lenders or Administrative Agent (or to any other direct or indirect subsidiary
or affiliate of Issuer, Swing Loan Lender, any Lender or Administrative Agent)
of any kind or nature, present or future (including any interest or other
amounts accruing thereon, any fees accruing under or in connection therewith,
any costs and expenses of any Person payable by any Borrower and any
indemnification obligations payable by any Borrower arising or payable after
maturity, or after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding relating to any Borrower,
whether or not a claim for post-filing or post-petition interest, fees or other
amounts is allowable or allowed in such proceeding), whether or not for the
payment of money, whether arising by reason of an extension of credit, opening
or issuance of a letter of credit, loan, equipment lease, establishment of any
commercial card or similar facility or guarantee, under any interest or currency
swap, future, option or other similar agreement, or in any other manner, whether
arising out of overdrafts or deposit or other accounts or electronic funds
transfers (whether through automated clearing houses or otherwise) or out of
Administrative Agent’s or any Lender’s non-receipt of or inability to collect
funds or otherwise not being made whole in connection with depository transfer
check or other similar arrangements, whether direct or indirect (including those
acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, regardless of how such indebtedness or
liabilities arise or by what agreement or instrument they may be evidenced or
whether evidenced by any agreement or instrument, (a) arising under, out of, or
in connection with, this Agreement, the Other Documents and any amendments,
extensions, renewals or increases thereto, including all costs and expenses for
which Borrower is liable under Section 16.9 hereof, (b) constituting Hedge
Liabilities in respect of any Lender-Provided Interest Rate Hedge or
Lender-Provided Foreign Exchange Hedge or (c) constituting Cash Management
Liabilities. Notwithstanding anything to the contrary contained in the
foregoing, the Obligations shall not include any Excluded Hedge Liabilities.
“Ordinary Course of Business” shall mean, with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest

26



--------------------------------------------------------------------------------




under, engaged in any other transaction pursuant to or enforced this Agreement
or any Other Document, or sold or assigned an interest in any Advance, this
Agreement or any Other Document).
“Other Documents” shall mean the Security Agreement, the Mortgages, the Note,
the Perfection Certificates, the Fee Letter, any Guaranty, the Intercreditor
Agreements, any Bonding Intercreditor Agreement and any and all other
agreements, instruments and documents, including intercreditor agreements,
guaranties, pledges, powers of attorney, consents, interest or currency swap
agreements or other similar agreements and all other writings heretofore, now or
hereafter executed by any Borrower or any Guarantor and/or delivered to
Administrative Agent or any Lender in respect of the transactions contemplated
by this Agreement, in each case together with all extensions, renewals,
amendments, supplements, modifications, substitutions and replacements thereto
and thereof. For purposes of the Collateral Documents and the Guaranties, “Other
Documents” also includes any Lender-Provided Interest Rate Hedge and any
Lender-Provided Foreign Currency Hedge.
“Other Taxes” shall mean all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.
“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.
“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.
“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.
“Participation Commitment” shall mean the obligation hereunder of each Lender
holding a Revolving Commitment to buy a participation equal to its Revolving
Commitment Percentage (subject to any reallocation pursuant to Section
2.22(b)(iii) hereof) in the Swing Loans made by Swing Loan Lender hereunder as
provided for in Section 2.4(c) hereof and in the Letters of Credit issued
hereunder as provided for in Section 2.14(a) hereof.
“Patent Agreement” shall mean that certain Patent Security Agreement executed by
certain Borrowers in favor of Collateral Agent dated as of the Closing Date and
any other patent security agreement executed subsequent to the Closing Date by
any other Person to secure the Obligations.
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Administrative
Agent, if any, which it may designate by notice to Borrowing Agent and to each
Lender to be the Payment Office.

27



--------------------------------------------------------------------------------




“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (a) is maintained or to which contributions are required by any
Borrower or any member of the Controlled Group or (b) has at any time within the
preceding five years been maintained or to which contributions have been
required by a Borrower or any entity which was at such time a member of the
Controlled Group.
“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by each Borrower and delivered
to Administrative Agent on the Closing Date.
“Permitted Bonding Company” shall mean any surety recognized in the industry as
providing bonding services; provided, however, that, except with respect to
Permitted Non-Job Surety Bonding Arrangements that do not require intercreditor
agreements, no such surety shall be deemed a “Permitted Bonding Company” unless
the Loan Parties deliver a Bonding Intercreditor Agreement between the
applicable Loan Party, on one hand, and such surety on the other hand, (a) with
respect to any surety to be designated a Permitted Bonding Company on the
Closing Date, on the Closing Date and (ii) with respect to any surety to be
designated a Permitted Bonding Company after the Closing Date, on the date or
within thirty (30) days of such designation.
“Permitted Businesses” shall mean the businesses conducted by the Borrowers and
their Subsidiaries as of the Closing Date and other businesses reasonably
related to the foregoing.
“Permitted Cash Collateral Account” shall mean, solely during the consecutive
thirty (30) day period immediately following the Closing Date, the Cash
Collateral Account.
“Permitted Discretion” shall mean, as to any Agent, a determination made by such
Agent in good faith in the exercise of its reasonable business judgment based on
how an asset based lender with similar rights providing secured credit
facilities of the type set forth herein would act, in the circumstances then
applicable to the Loan Parties at the time with the information then available
to it.
“Permitted Encumbrances” shall mean: 
(a)    Liens in favor of Collateral Agent for the benefit of the applicable
Secured Parties;
(b)    Liens for taxes, assessments or other governmental charges not delinquent
or being Properly Contested;
(c)    deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

28



--------------------------------------------------------------------------------




(d)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business, provided that any contractual Liens on Collateral securing
performance bonds shall be Surety Liens in favor of Permitted Bonding Companies;
(e)    Liens arising by virtue of the rendition, entry or issuance against any
Loan Party or any Subsidiary, or any property of any Loan Party or any
Subsidiary, of any judgment, writ, order, or decree to the extent the rendition,
entry, issuance or continued existence of such judgment, writ, order or decree
(or any event or circumstance relating thereto) has not resulted in the
occurrence of an Event of Default under Section 10.6 hereof;
(f)    carriers’, repairmens’, mechanics’, workers’, materialmen’s, landlord’s
or other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested;
(g)    Liens on Permitted Cash Collateral Accounts;
(h)    Liens in favor of customs or revenue authorities arising as a matter of
law to secure payment of custom duties in connection with the importation of
goods;
(i)    Liens securing Hedge Liabilities and the costs thereof so long as the
related Indebtedness (if any) is permitted to be incurred hereunder;
(j)    Liens in respect of Purchase Money Indebtedness or Capitalized Lease
Obligations; provided that (i) any such lien shall not encumber any other
property of any Loan Party (other than assets and property affixed or
appurtenant thereto) and (ii) such Indebtedness is permitted under clause (b) of
the definition of Permitted Indebtedness;
(k)    easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other charges or encumbrances, in each case, which
do not interfere in any material respect with the Ordinary Course of Business of
the Loan Parties and their Subsidiaries;
(l)    any exceptions listed on Schedule B of the title insurance policies
delivered to and accepted by Administrative Agent and Lenders under Section
8.1(e);
(m)    Liens securing Indebtedness due under the Senior Secured Notes and the
Term Loan Documents, which Liens are subject to the applicable Intercreditor
Agreement;
(n)    security deposits and similar deposits in connection with leases or
similar obligations made in the Ordinary Course of Business;
(o)    leases and subleases granted to others with respect to real property of
the Loan Parties that do not materially interfere with the Ordinary Course of
Business of the Loan Parties;

29



--------------------------------------------------------------------------------




(p)    non-exclusive licenses of Intellectual Property granted in the Ordinary
Course of Business; provided, that such licenses do not materially affect the
value of, or the ability of Collateral Agent to dispose of, any ABL First Lien
Collateral;
(q)    Liens to secure any Permitted Refinancing Indebtedness (or successive
Permitted Refinancing Indebtedness) as a whole, or in part, in respect of any
Indebtedness secured by any Lien; provided, however, that:
(i)    such new Lien shall have the same Lien priority as the original Lien and
be limited to all or part of the same property and assets that secured or, under
the written agreements pursuant to which the original Lien arose, could secure
the original Indebtedness (plus improvements and accessions to, such property or
proceeds or distributions thereof); and
(ii)    the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness at the time the original Lien
became a Permitted Encumbrance and (B) the amount of any discounts, commissions,
premiums, fees and other costs and expenses related to such refinancing,
refunding, extension, renewal or replacement;
(r)    Liens existing on the Closing Date and disclosed on Schedule 1.2;
(s)    other Liens incidental to the conduct of the business of the Loan
Parties, or the ownership of their assets, so long as (i) the aggregate
principal amount of the Indebtedness and other obligations secured thereby does
not exceed $10,000,000 at any time outstanding, (ii) such Liens do not attach to
ABL First Lien Collateral, (iii) such Liens do not materially impair the use or
value of the property subject thereto in its use in the business of the Loan
Parties and (iv) if such Liens attach to Real Property that is Collateral but
does not constitute ABL First Lien Collateral, then such Liens shall be junior
and subordinate to the Collateral Agent’s Lien on such Real Property pursuant to
an intercreditor agreement in form and substance satisfactory to the
Administrative Agent; and
(t)    the filing of financing statements under the Uniform Commercial Code or
comparable law of any jurisdiction solely as a precautionary measure in
connection with operating leases.
“Permitted Indebtedness” shall mean:
(a)    the Obligations;
(b)    Capitalized Lease Obligations and Purchase Money Indebtedness; provided
that (i) the Capital Expenditures financed thereby are permitted under Section
7.6 hereof and (ii) the aggregate amount of Capitalized Lease Obligations and
Purchase Money Indebtedness shall not exceed $75,000,000 at any one time
outstanding;
(c)    any guarantees of Indebtedness permitted under Section 7.3 hereof;

30



--------------------------------------------------------------------------------




(d)    any Indebtedness (other than Capitalized Lease Obligations and Purchase
Money Indebtedness) existing on the Closing Date and listed on Schedule
5.8(b)(ii) hereof;
(e)    Indebtedness due under (i) the Unsecured Notes in an aggregate principal
amount not to exceed $250,000,000, (ii) the Senior Secured Notes in an aggregate
principal amount not to exceed $265,000,000 (other than any capitalized
interest), and (iii) the Term Loan Documents in an aggregate principal amount
not to exceed $70,000,000;
(f)    Indebtedness consisting of Permitted Loans made by a Loan Party to any
other Loan Party;
(g)    Hedge Liabilities that are entered into by the Loan Parties to hedge
their risks with respect to interest rate risk, exchange rate risk with respect
to any currency exchange, commodity risk or any combination of the foregoing and
not for speculative or investment purposes;
(h)    surety bonds of Permitted Bonding Companies in the Ordinary Course of
Business;
(i)    letters of credit that are unsecured, in an aggregate outstanding amount
not to exceed $3,000,000, or secured only by Permitted Cash Collateral Accounts;
(j)    appeal bonds in respect of judgments, which judgments do not constitute
an Event of Default and letters of credit issued to support such appeal bonds;
(k)    Indebtedness of Rock Solid Insurance to any Loan Party or any Restricted
Subsidiary, or consisting of any Loan Party’s guarantee of Indebtedness of Rock
Solid Insurance to the extent such guaranteed Indebtedness is permitted under
this Agreement; provided, that such loan to Rock Solid Insurance is a Permitted
Investment;
(l)    intercompany Indebtedness owing from a Loan Party to any other Loan Party
in accordance with clause (c) of the definition of Permitted Loans;
(m)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business; provided, however, that such
Indebtedness is extinguished within five (5) Business Days of incurrence and
does not exceed $100,000 at any one time outstanding;
(n)    liabilities in respect of any Plan;
(o)    obligations arising under bonus, deferred compensation, incentive
compensation or similar arrangements constituting Indebtedness;
(p)    Indebtedness not otherwise permitted pursuant to clauses (a) through (o)
above in an aggregate principal amount not to exceed $10,000,000 at any time
outstanding; and
(q)    In the case of clauses (b) through (o) above, Permitted Refinancing
Indebtedness.

31



--------------------------------------------------------------------------------




“Permitted Investments” shall mean investments in:
(a)    obligations issued or guaranteed by the United States of America or any
agency thereof;
(b)    commercial paper with maturities of not more than 180 days and a
published rating of not less than A-1 or P-1 (or the equivalent rating);
(c)    certificates of time deposit and bankers’ acceptances having maturities
of not more than 180 days and repurchase agreements backed by United States
government securities of a commercial bank if (i) such bank has a combined
capital and surplus of at least $500,000,000, or (ii) its debt obligations, or
those of a holding company of which it is a Subsidiary, are rated not less than
A (or the equivalent rating) by a nationally recognized investment rating
agency;
(d)    U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof;
(e)    Permitted Loans;
(f)    investments by any Loan Party in any other Loan Party;
(g)    any investment in or loan to Rock Solid Insurance for the purpose of, and
to the extent necessary or, in the good faith determination of the board of
directors of NESL, desirable to fund self-insurance obligations in the Ordinary
Course of Business and consistent with NESL’s past practice; provided, however,
the Loan Parties shall make no investment in Rock Solid Insurance in excess of
the amount that is required by Applicable Law to fund such self-insurance
obligations if there is a Default or Event of Default then in existence or
caused thereby; and
(h)    investments received in settlement of obligations owed to a Loan Party by
an unrelated Person and as a result of bankruptcy or insolvency proceedings of
such Person or a foreclosure or enforcement of a Lien in favor of such Loan
Party.
“Permitted Loans” shall mean: (a) the extension of trade credit (not to exceed
sixty (60) days beyond customary terms) by a Loan Party to its Customer(s), in
the Ordinary Course of Business in connection with a sale of Inventory or
rendition of services, in each case on open account terms; (b) loans to
employees in the Ordinary Course of Business for travel, entertainment and
relocation expenses, not to exceed as to all such loans the aggregate amount of
$250,000 at any time outstanding; (c) intercompany loans between and among any
of the Loan Parties, so long as, at the request of Administrative Agent, each
such intercompany loan is evidenced by a promissory note (including, if
applicable, any master intercompany note executed by the Loan Parties) on terms
and conditions (including terms subordinating payment of the indebtedness
evidenced by such note to the prior payment in full of all Obligations)
acceptable to Administrative Agent in its reasonable discretion that has been
delivered to Administrative Agent either endorsed in blank or together with an
undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note.

32



--------------------------------------------------------------------------------




“Permitted Non-Job Surety Bonding Arrangements” shall mean surety bonds that
are: (a) to secure either a Loan Party’s statutory obligations in respect of
workers compensation or a Loan Party’s mining reclamation obligations to the
applicable State or Commonwealth in which a mine is located or for other
purposes approved in advance in writing by Administrative Agent but not
including performance under contracts for the provision of goods or services;
(b) issued by sureties recognized in the industry as providing bonding services;
(c) if secured, either (i) not secured by any assets used in the calculation of
the Formula Amount or (ii) are pursuant to agreements that are disclosed to
Administrative Agent and Syndication Agent prior to the date hereof and
disclosed on Schedule 1.1 or prior to the execution thereof and, in either case
are subject to such reserves in the Formula Amount as Administrative Agent and
Syndication Agent may determine in their Permitted Discretion; (d) entered into
in the Ordinary Course of Business; (e) are permitted by the Indentures; and (f)
if there is an intercreditor agreement in favor of the Notes Collateral Agent
with respect to such bonding arrangements, there is also a similar intercreditor
agreement in favor of the Collateral Agent.
“Permitted Refinancing Indebtedness” shall mean in respect of any Indebtedness,
any refinancing, refunding, extension, renewal or replacement thereof; provided
that:
(a)    (i) the Permitted Refinancing Indebtedness is subordinated to the
Obligations to at least the same extent as the Indebtedness being refunded,
refinanced, extended, renewed or replaced, if such Indebtedness was subordinated
to the Obligations and (ii) the Permitted Refinancing Indebtedness is unsecured
if the Indebtedness being refunded, refinanced or extended was unsecured;
(b)    the Permitted Refinancing Indebtedness has a final maturity either (i) no
earlier than the Indebtedness being refunded, refinanced, extended, renewed or
replaced or (ii) at least ninety one (91) days after the end of the Term;
(c)    the Permitted Refinancing Indebtedness has a weighted average life to
maturity at the time such Permitted Refinancing Indebtedness is incurred that is
equal to or greater than the weighted average life to maturity of the
Indebtedness being refunded, refinanced, renewed, replaced or extended;
(d)    such Permitted Refinancing Indebtedness is in an aggregate principal
amount that is less than or equal to the sum of (i) the aggregate principal
amount then outstanding under the Indebtedness being refunded, refinanced,
renewed, replaced or extended, (ii) the amount of accrued and unpaid interest,
if any, and premiums owed, if any, not in excess of preexisting prepayment
provisions on such Indebtedness being refunded, refinanced, renewed, replaced or
extended and (iii) the aggregate amount of any discounts, commissions, premiums,
fees and other costs and expenses related to the incurrence of such Permitted
Refinancing Indebtedness; and
(e)    such Permitted Refinancing Indebtedness has the same obligors (or their
successors) as the Indebtedness being refunded, refinanced, renewed, replaced or
extended.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company,

33



--------------------------------------------------------------------------------




limited liability partnership, institution, public benefit corporation, joint
venture, entity or Governmental Body (whether federal, state, county, city,
municipal or otherwise, including any instrumentality, division, agency, body or
department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Borrower or any member of the Controlled Group or to
which any Borrower or any member of the Controlled Group is required to
contribute.
“Plant” shall mean a parcel or group of parcels of real property identified as a
“Plant” on Schedule 1.4, 1.5, 1.6 or 1.7.
“Plant and Quarry Assets” shall mean any and all of the assets related to the
plant and quarry operations of the Loan Parties, as more fully described on
Schedule 1.3 hereto.
“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or Taxes unless enforcement of such Lien is stayed or bonded
during the period prior to the final resolution or disposition of such dispute;
and (e) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed or bonded pending a timely appeal or other judicial
review.
“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Administrative Agent).

34



--------------------------------------------------------------------------------




“Purchase Money Indebtedness” shall mean Indebtedness:
(a)    incurred to finance all or any part of the purchase price or cost of
construction, purchase or repairs, improvements or additions to, real property,
plant, equipment or other capital assets of such Person (including Indebtedness
incurred to refinance any such purchase price or costs initially funded by the
Borrower or a Restricted Subsidiary within one year prior to such incurrence),
and any renewal, refunding, replacement, refinancing or extension thereof;
(b)    that is secured by a Lien on such assets where the lender’s sole security
is to the assets so purchased, constructed or improved and directly related
assets such as property fixed or appurtenant thereto and proceeds (including
insurance proceeds), products, replacements, substitutions and accessions
thereto; and
(c)    that does not exceed 100% of such purchase price or costs (plus, in the
case of any refinancing, the amount of any discounts, commissions, premiums,
fees and other costs and expenses related to such refinancing).
“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.
“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.
“Qualified ECP Loan Party” shall mean, in respect of any Swap Obligation, each
Loan Party that on the Eligibility Date is (a) a corporation, partnership,
proprietorship, organization, trust or other entity other than a “commodity
pool” as defined in Section 1a(10) of the CEA and CFTC regulations thereunder
that has total assets exceeding $10,000,000 or (b) an Eligible Contract
Participant that can cause another person to qualify as an Eligible Contract
Participant on the Eligibility Date under Section 1a(18)(A)(v)(II) of the CEA by
entering into or otherwise providing a “letter of credit or keepwell, support,
or other agreement” for purposes of Section 1a(18)(A)(v)(II) of the CEA.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Borrower.
“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Borrower’s contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
contract rights, instruments, documents and chattel paper, and drafts and
acceptances, credit card receivables and all other forms of obligations owing to
such Borrower arising out of or in connection with the sale or lease of
Inventory or the rendition of services, all supporting obligations, guarantees
and other security therefor, whether secured or unsecured, now existing or
hereafter created, and whether or not specifically sold or assigned to
Administrative Agent hereunder.

35



--------------------------------------------------------------------------------




“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
“Recipient” shall mean (a) Administrative Agent, (b) any Lender and (c) any
Issuer, as applicable.
“Register” shall have the meaning set forth in Section 16.3(e) hereof.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.
“Releases” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.
“Required Lenders” shall mean Lenders (not including Swing Loan Lender (in its
capacity as such Swing Loan Lender) or any Defaulting Lender) holding more than
66 ⅔% of either (a) the aggregate of the Revolving Commitment Amounts of all
Lenders (excluding any Defaulting Lender), or (b) after the termination of all
commitments of Lenders hereunder, the sum of (x) the outstanding Revolving
Advances and Swing Loans, plus the Maximum Undrawn Amount of all outstanding
Letters of Credit; provided, however, if there are three (3) Lenders, Required
Lenders shall mean at least two (2) Lenders (excluding any Defaulting Lender)
and if there are fewer than three (3) Lenders, Required Lenders shall mean all
Lenders (excluding any Defaulting Lender).
“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Responsible Officer” of any Person shall mean the Chief Executive Officer or
Chief Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
“Restricted Subsidiary” shall mean any Subsidiary of a Borrower other than an
Unrestricted Subsidiary.
“Revolver Priority Collateral” shall have the meaning set forth in the ABL
Intercreditor Agreement.
“Revolving Advances” shall mean Advances other than Letters of Credit and the
Swing Loans.

36



--------------------------------------------------------------------------------




“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.
“Revolving Commitment Amount” shall mean, as to any Lender, the Revolving
Commitment amount set forth below such Lender’s name on the signature page
hereto (or, in the case of any Lender that became party to this Agreement after
the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment amount of such Lender as set forth in the applicable Commitment
Transfer Supplement).
“Revolving Commitment Percentage” shall mean, as to any Lender, the Revolving
Commitment Percentage set forth below such Lender’s name on the signature page
hereof (or, in the case of any Lender that became party to this Agreement after
the Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving
Commitment Percentage of such Lender as set forth in the applicable Commitment
Transfer Supplement).
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to LIBOR Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.
“Rock Solid Insurance” shall mean Rock Solid Insurance Company, a South Carolina
corporation.
“Rolling Stock” shall mean any mobile/portable piece of equipment that typically
moves or is moved by its own wheels, tracks, or skids, including but not limited
to automobiles, trucks (both on road and off road), trailers, tractors,
bulldozers, scrapers, loaders, cranes, excavators, gradalls, drills, pavers,
rollers, milling machines, material transfer vehicles, forklifts, travel lifts,
portable crushers, portable screens, portable conveyors, light plants, arrow
boards included in fixed assets on the Borrowers’ consolidated balance sheet,
portable and fixed crash attenuators included in fixed assets on the Borrowers’
consolidated balance sheet, message boards included in fixed assets on the
Borrowers’ consolidated balance sheet and any other motor vehicles and mobile
equipment; provided, however, that if any of the foregoing is included as
Inventory, then it shall not be Rolling Stock.
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

37



--------------------------------------------------------------------------------




“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean, collectively, Collateral Agent, the ABL Secured
Parties and the Term Loan Secured Parties (as defined in the ABL Intercreditor
Agreement).
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Security Agreement” shall mean that certain Security Agreement executed by the
Loan Parties in favor of Collateral Agent, for the benefit of the Secured
Parties, dated as of the Closing Date, and any other agreement, document or
instrument executed subsequent to the Closing Date by any other Person to secure
the Obligations and the Term Loan Obligations.
“Senior Secured Notes” shall mean the 13% Senior Secured Notes due 2018 issued
by NESL pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Documents” shall mean, collectively, the Senior Secured
Notes Indenture, the Senior Secured Notes and all agreements (including any
pledge or other security agreement), documents and instruments executed or
delivered in connection with any of the foregoing.
“Senior Secured Notes Indenture” shall mean the Indenture dated as of March 15,
2012 among NESL, as issuer, the guarantors party thereto and Indenture Trustee,
as trustee, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.
“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.
“South Woodbury” shall mean South Woodbury, L.P., a Pennsylvania limited
partnership.
“Specific Real Property” shall mean, collectively, all Specific Real Property
Leaseholds, Specific Real Property Fee with Seconds and Specific Real Property
Fee with No Seconds.
“Specific Real Property Fee with No Second” shall mean (a) on the Closing Date,
any of the parcels of real property listed on Schedule 1.4 hereto, owned by the
Loan Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing and (b) real property received in exchange
therefor pursuant to clause (b)(vii) of Section 7.1 to the extent that the Term
Loan Administrative Agent decides, in its sole discretion, that such real
property shall be added as ABL First Lien Collateral.
“Specific Real Property Fee with Second” shall mean (a) on the Closing Date, any
of the parcels of real property listed on Schedule 1.5 hereto, owned by the Loan
Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing and (b) real property received in exchange
therefor pursuant to clause (b)(vii) of Section 7.1 to the extent that the Term
Loan

38



--------------------------------------------------------------------------------




Administrative Agent decides, in its sole discretion, that such real property
shall be added as ABL First Lien Collateral.
“Specific Real Property Leasehold” shall mean (a) on the Closing Date, any of
the parcels of real property listed on Schedule 1.6 hereto, leased by the Loan
Parties together with improvements thereon, fixtures thereto, Dedicated
Processing Equipment used thereat, minerals contained therein before extraction
and proceeds of the foregoing and (b) real property received in exchange
therefor pursuant to clause (b)(vii) of Section 7.1 to the extent that the Term
Loan Administrative Agent decides, in its sole discretion, that such real
property shall be added as ABL First Lien Collateral.
“Subsidiary” shall mean, with respect to any Person (referred to in this
definition as the “parent”), any other Person of whose Equity Interests having
ordinary voting power (other than Equity Interests having such power only by
reason of the happening of a contingency) to elect a majority of the directors
of such Person, or other governing body performing similar functions for such
Person, are owned, directly or indirectly, by the parent. Notwithstanding the
foregoing (and except for purposes of the definition of Unrestricted
Subsidiaries contained herein), an Unrestricted Subsidiary shall be deemed not
to be a Subsidiary of a Borrower or any of its Subsidiaries for purposes of this
Agreement.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.2.
“Surety Liens” shall mean any and all Liens on Collateral granted by Borrowers
and/or their Subsidiaries in favor of Permitted Bonding Companies that provide
surety bonds for Borrowers and their Subsidiaries in the Ordinary Course of
Business so long as such Liens (a) secure only their obligations under Bonding
Arrangements with such sureties, (b) encumber only assets relating to contracts
supported by such Bonding Arrangements but specifically excluding Plant and
Quarry Assets and (c) except with respect to Permitted Non-Job Surety Bonding
Arrangements that do not require intercreditor agreements, (to the extent such
Liens encumber any property or assets which constitute Collateral) are subject
to intercreditor agreements with terms and conditions reasonably satisfactory to
Collateral Agent, including standstill terms pursuant to which such Liens are
expressly junior and subordinated to the Liens granted by Borrowers and their
Subsidiaries in favor of Collateral Agent to secure the Obligations and the Term
Loan Obligations.
“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.
“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.
“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

39



--------------------------------------------------------------------------------




“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.
“Syndication Agent” has the meaning set forth in the preamble hereto.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
“Term” shall have the meaning set forth in Section 13.1 hereof.
“Term Loan Administrative Agent” shall mean Cortland Capital Market Services
LLC, as administrative agent under the Term Loan Credit Agreement.
“Term Loan Credit Agreement” shall mean the Term Loan Credit and Guaranty
Agreement dated as of February 12, 2014, among Borrowers, the Term Loan Lenders
and the Term Loan Administrative Agent, in respect of $70,000,000 of term loans.
“Term Loan Documents” shall mean the Term Loan Credit Agreement and the “Other
Documents” under and as defined in the Term Loan Credit Agreement.
“Term Loan Exclusive Real Property” shall mean on the Closing Date, the parcels
of real property listed on Schedule 1.7 hereto, owned by the Loan Parties
together with improvements thereon, fixtures thereto, Dedicated Processing
Equipment used thereat, minerals before extraction and proceeds of the
foregoing.
“Term Loan Lenders” shall mean the “Lenders” as defined in the Term Loan Credit
Agreement.
“Term Loan Obligations” shall mean the “Obligations” as defined in the Term Loan
Credit Agreement.
“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Borrower or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (i) which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or (ii) could
reasonably be expected to result in termination of a Multiemployer Plan pursuant
to Section 4041A of ERISA; (f) the partial or complete withdrawal within the
meaning of Section 4203 or 4205 of ERISA, of any Borrower or any member of the
Controlled Group from a Multiemployer Plan; (g) notice that a Multiemployer Plan
is subject to Section 4245 of ERISA; (h) the imposition of any Lien on any of
the rights, properties or assets of the Borrowers or any member of the
Controlled Group, in either case pursuant to Title I or IV of ERISA; (i) a
determination that any Plan is, or is expected to be, in “at risk” status
(within the meaning of Section 430 of the Code

40



--------------------------------------------------------------------------------




or Section 303 of ERISA); or (j) the imposition of any material liability under
Title IV of ERISA, other than for PBGC premiums due but not late and
contributions required to be made to a Pension Benefit Plan in the Ordinary
Course of Business, upon any Borrower or any member of the Controlled Group.
“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances. “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.
“Trademark Agreement” shall mean that certain Trademark Security Agreement
executed by certain Borrowers in favor of Collateral Agent dated as of the
Closing Date and any other trademark security agreement executed subsequent to
the Closing Date by any other Person to secure the Obligations.
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the outstanding amount of Advances (less the aggregate
undrawn available amount of all Letters of Credit then outstanding) plus (ii)
all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days or more past their due date, plus (iii) fees and
expenses incurred in connection with the Transactions for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“Union L/C Reimbursement Agreement” shall mean that certain Letter of Credit
Agreement, dated as of May 1, 2001, by and between NESL (as successor to Stabler
Companies Inc.) and Allfirst Bank, as the same may be amended, restated,
supplemented or otherwise modified or replaced from time to time.
“Unrestricted Subsidiary” shall mean (a) each of (i) NESL II, LLC, (ii) South
Woodbury, (iii) Kettle Creek Partners G.P., LLC and (iv) Kettle Creek Partners
L.P. and (b) any Subsidiary of a Borrower designated by Borrowers as an
Unrestricted Subsidiary hereunder by written notice to Administrative Agent;
provided, that Borrowers shall only be permitted to so designate a new
Unrestricted Subsidiary after the Closing Date and so long as (a) no Default or
Event of Default has occurred and is continuing or would result therefrom, (b)
immediately after giving effect to such designation, on a pro forma basis,
Borrowers shall be in compliance with the financial covenants set forth in
Section 6.5, and (c) such Subsidiary shall have been designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants and defaults) under
and in accordance

41



--------------------------------------------------------------------------------




with the Senior Secured Notes Documents, the Term Loan Documents and the
Unsecured Notes Documents (without giving effect to any waiver of any of the
conditions thereto provided for therein); provided that at the time of the
initial investment by a Borrower or any of its Subsidiaries in such entity,
Borrowers shall designate such entity as an Unrestricted Subsidiary in a written
notice to Administrative Agent. Borrowers may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a wholly owned
Subsidiary of a Borrower or any of its Subsidiaries, (ii) no Default or Event of
Default has occurred and is continuing or would result therefrom, (iii)
immediately after giving effect to such Subsidiary Redesignation, on a pro forma
basis, Borrowers shall be in compliance with the financial covenants set forth
in Section 6.5, (iv) all representations and warranties contained herein and in
the Other Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the date of such Subsidiary Redesignation (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date and (v) Borrowers shall have delivered
to Administrative Agent an officer’s certificate executed by a Responsible
Officer of Borrowing Agent, certifying to the best of such Responsible Officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iv), inclusive, and containing the calculations and information required by the
preceding clause (iii).
“Unsecured Notes” shall mean the 11% Senior Notes due 2018 issued by NESL
pursuant to the Unsecured Notes Indenture.
“Unsecured Notes Documents” shall mean, collectively, the Unsecured Notes
Indenture, the Unsecured Notes and all agreements, documents and instruments
executed or delivered in connection with any of the foregoing.
“Unsecured Notes Indenture” shall mean the Indenture, dated as of August 18,
2010, among NESL, as issuer, and Indenture Trustee, as trustee, as it may be
amended, restated, supplemented or otherwise modified from time to time.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
“Wells” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.
“Withholding Agent” shall mean any Loan Party and Administrative Agent.
1.3.    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial

42



--------------------------------------------------------------------------------




asset”, “fixtures”, “general intangibles”, “goods”, “instruments”, “inventory”,
“investment property”, “letter-of-credit rights”, “payment intangibles”,
“proceeds”, “promissory note”, “securities”, “software” and “supporting
obligations” as and when used in the description of Collateral shall have the
meanings given to such terms in Articles 8 or 9 of the Uniform Commercial Code.
To the extent the definition of any category or type of collateral is expanded
by any amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
1.4.    Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements, including references
to any of the Other Documents, shall include any and all modifications,
supplements or amendments thereto, any and all restatements or replacements
thereof and any and all extensions or renewals thereof. All references herein to
the time of day shall mean the time in New York, New York. Unless otherwise
provided, all financial calculations shall be performed with Inventory valued on
a first-in, first-out basis. Whenever the words “including” or “include” shall
be used, such words shall be understood to mean “including, without limitation”
or “include, without limitation”. A Default or an Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall “continue” or be “continuing” until
such Event of Default has been waived in writing by Required Lenders. Any Lien
referred to in this Agreement or any of the Other Documents as having been
created in favor of Collateral Agent, any agreement entered into by
Administrative Agent, Syndication Agent or Collateral Agent pursuant to this
Agreement or any of the Other Documents, any payment made by or to or funds
received by any Agent pursuant to or as contemplated by this Agreement or any of
the Other Documents, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of Administrative
Agent, Syndication Agent, the Secured Parties (as applicable) and Lenders.
Wherever the phrase “to the best of Borrowers’ knowledge” or words of similar
import relating to the knowledge or the awareness of any Borrower are used in
this Agreement or Other Documents, such phrase shall mean and refer to (a) the
actual knowledge of a senior officer of any Borrower or (b) the knowledge that a
senior officer would have obtained if he/she had engaged in a good faith and
diligent performance of his/her duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such
Borrower and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder

43



--------------------------------------------------------------------------------




shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.
1.5.    Administrative Agent and Syndication Agent Determinations. With respect
to any discretionary action or determination to be taken or made by
Administrative Agent and Syndication Agent hereunder or under any of the Other
Documents, Administrative Agent and Syndication Agent shall (a) respond to each
proposal of the other promptly after (and in any case within three (3) Business
Days of) notice thereof, and if not responded to within such period shall be
deemed to consent thereto, and (b) seek, in good faith, to reach a consensus
decision for such discretionary action or determination; if, after consulting in
good faith, Administrative Agent and Syndication Agent are unable to agree on
the discretionary action to be taken or the determination to be made, the
determination or discretionary action shall be made by the party either
asserting the most conservative credit judgment (including, without limitation,
that would result in the least amount of credit being available to the Borrowers
under this Agreement) or declining to permit the discretionary action for which
consent is being sought by the Borrowers, as applicable. Notwithstanding the
foregoing, no Out-of-Formula Loans shall be made hereunder without the prior
consent of both Administrative Agent and Syndication Agent.
II.    ADVANCES, PAYMENTS.
2.1.    Revolving Advances.
(d)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement, specifically including Section 2.1(c), each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Revolving
Commitment Percentage of the lesser of (x) the Maximum Revolving Advance Amount,
less the outstanding amount of Swing Loans, less the aggregate Maximum Undrawn
Amount of all outstanding Letters of Credit or (y) an amount equal to the sum
of:
(i)    85% (the “Receivables Advance Rate”) of Eligible Non-Bonded Accounts
Receivable, provided that at no time shall the aggregate amount of outstanding
Revolving Advances made in respect of Eligible Non-Bonded Accounts Receivable
aged between ninety (90) and one hundred twenty (120) days after the original
invoice date exceed $7,000,000, plus
(ii)    the least of (A) 65% of the value of the Eligible Inventory (valued at
the lower of cost or market) (the “Inventory Advance Rate”), (B) 85% of the NOLV
of Eligible Inventory (the “Inventory NOLV Advance Rate”, together with the
Inventory Advance Rate and the Receivables Advance Rate, collectively, the
“Advance Rates”), and (C) the lesser of (x) $75,000,000 and (y) 75% of the sum
of Section 2.1(a)(y)(i) plus the lesser of Sections 2.1(a)(y)(ii)(A) and (B), in
the aggregate at any one time, minus
(iii)    the Availability Block, minus

44



--------------------------------------------------------------------------------




(iv)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
(v)    such reserves as Administrative Agent and Syndication Agent in their
Permitted Discretion may reasonably deem proper and necessary from time to time.
The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus (y)
Sections 2.1 (a)(y)(iii), (iv) and (v) at any time and from time to time shall
be referred to as the “Formula Amount”. The Revolving Advances shall be
evidenced by one or more secured promissory notes (collectively, the “Revolving
Credit Note”) substantially in the form attached hereto as Exhibit 2.1(a).
Notwithstanding anything to the contrary contained in the foregoing or otherwise
in this Agreement, the outstanding aggregate principal amount of Swing Loans and
the Revolving Advances at any one time outstanding shall not exceed an amount
equal to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.
(e)    [Reserved.]
(f)    Discretionary Rights. The Advance Rates may be increased or decreased by
Administrative Agent and Syndication Agent at any time and from time to time in
the exercise of their Permitted Discretion. Each Borrower consents to any such
increases or decreases and acknowledges that decreasing the Advance Rates or
increasing or imposing reserves may limit or restrict Advances requested by
Borrowing Agent. The rights of Administrative Agent and Syndication Agent under
this subsection are subject to the provisions of Section 16.2(b).
2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances.
(a)    Borrowing Agent on behalf of any Borrower may notify Administrative Agent
prior to 1:00 p.m. on a Business Day of a Borrower’s request to incur, on that
day, a Revolving Advance hereunder. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
other agreement with Administrative Agent or Lenders, or with respect to any
other Obligation under this Agreement, become due, same shall be deemed a
request for a Revolving Advance maintained as a Domestic Rate Loan as of the
date such payment is due, in the amount required to pay in full such interest,
fee, charge or Obligation, and such request shall be irrevocable.
(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Administrative Agent written notice by no
later than 1:00 p.m. on the day which is three (3) Business Days prior to the
date such LIBOR Rate Loan is to be borrowed, specifying (i) the date of the
proposed borrowing (which shall be a Business Day), (ii) the type of borrowing
and the amount of such Advance to be borrowed, which amount shall be in a
minimum amount of $1,000,000 and in integral multiples of $100,000 thereafter,
and (iii) the duration of the first Interest Period therefor. Interest Periods
for LIBOR Rate Loans shall be for one, two or three months; provided that, if an
Interest Period would end on a day that is not a Business Day, it shall

45



--------------------------------------------------------------------------------




end on the next succeeding Business Day unless such day falls in the next
succeeding calendar month in which case the Interest Period shall end on the
next preceding Business Day. No LIBOR Rate Loan shall be made available to any
Borrower during the continuance of a Default or an Event of Default. After
giving effect to each requested LIBOR Rate Loan, including those which are
converted from a Domestic Rate Loan under Section 2.2(e), there shall not be
outstanding more than three (3) LIBOR Rate Loans, in the aggregate.
(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.
(d)    Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Administrative Agent
pursuant to Section 2.2(b) or by its notice of conversion given to
Administrative Agent pursuant to Section 2.2(e), as the case may be. Borrowing
Agent shall elect the duration of each succeeding Interest Period by giving
irrevocable written notice to Administrative Agent of such duration not later
than 1:00 p.m. on the day which is three (3) Business Days prior to the last day
of the then current Interest Period applicable to such LIBOR Rate Loan. If
Administrative Agent does not receive timely notice of the Interest Period
elected by Borrowing Agent, Borrowing Agent shall be deemed to have elected to
convert such LIBOR Rate Loan to a Domestic Rate Loan subject to Section 2.2(e)
below.
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give
Administrative Agent written notice by no later than 1:00 p.m. (i) on the day
which is three (3) Business Days prior to the date on which such conversion is
to occur with respect to a conversion from a Domestic Rate Loan to a LIBOR Rate
Loan, or (ii) on the day which is one (1) Business Day prior to the date on
which such conversion is to occur (which date shall be the last Business Day of
the Interest Period for the applicable LIBOR Rate Loan) with respect to a
conversion from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each
case, the date of such conversion, the loans to be converted and if the
conversion is to a LIBOR Rate Loan, the duration of the first Interest Period
therefor.
(f)    At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such

46



--------------------------------------------------------------------------------




Borrower shall indemnify Administrative Agent and Lenders therefor in accordance
with Section 2.2(g) hereof.
(g)    Each Borrower shall indemnify Administrative Agent and Lenders and hold
Administrative Agent and Lenders harmless from and against any and all losses or
expenses that Administrative Agent and Lenders may sustain or incur as a
consequence of any prepayment, conversion of or any default by any Borrower in
the payment of the principal of or interest on any LIBOR Rate Loan or failure by
any Borrower to complete a borrowing of, a prepayment of or conversion of or to
a LIBOR Rate Loan after notice thereof has been given, including, but not
limited to, any interest payable by Administrative Agent or Lenders to lenders
of funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder, any loss of anticipated profits from any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such LIBOR
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained. A certificate as to any additional amounts payable pursuant to
the foregoing sentence submitted by Administrative Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.
(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or
such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Administrative Agent, either pay all
such affected LIBOR Rate Loans or convert such affected LIBOR Rate Loans into
loans of another type. If any such payment or conversion of any LIBOR Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such LIBOR Rate Loan, Borrowers shall pay Administrative Agent, upon
Administrative Agent’s request, such amount or amounts set forth in clause (g)
above. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.
2.3.    [Reserved]
2.4.    Swing Loans.
(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Administrative Agent
for administrative convenience, Administrative Agent, Lenders holding Revolving
Commitments and Swing Loan Lender agree that in order to facilitate the
administration of this Agreement, Swing Loan Lender may, at its election and
option made in its sole discretion cancelable at any time for any reason
whatsoever, make swing loan advances (“Swing Loans”) available to Borrowers as
provided for in this Section 2.4 at any time or from time to time after the date
hereof to, but not including, the expiration of the Term, in an aggregate
principal amount up to but not in excess of the Maximum Swing Loan Advance
Amount, provided that the outstanding aggregate principal amount of Swing Loans
and the Revolving Advances at any one time outstanding shall not exceed an
amount equal

47



--------------------------------------------------------------------------------




to the lesser of (i) the Maximum Revolving Advance Amount less the Maximum
Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula Amount.
All Swing Loans shall be Domestic Rate Loans only. Borrowers may borrow (at the
option and election of Swing Loan Lender), repay and reborrow (at the option and
election of Swing Loan Lender) Swing Loans and Swing Loan Lender may make Swing
Loans as provided in this Section 2.4 during the period between Settlement
Dates.  All Swing Loans shall be evidenced by a secured promissory note (the
“Swing Loan Note”) substantially in the form attached hereto as Exhibit 2.4(a).
Swing Loan Lender’s agreement to make Swing Loans under this Agreement is
cancelable at any time for any reason whatsoever and the making of Swing Loans
by Swing Loan Lender from time to time shall not create any duty or obligation,
or establish any course of conduct, pursuant to which Swing Loan Lender shall
thereafter be obligated to make Swing Loans in the future
(b)    Upon either (i) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed
request by Borrowers for a Revolving Advance pursuant to the provisions of the
last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Administrative Agent or by Required Lenders that one or more of the
applicable conditions set forth in Section 8.2 of this Agreement have not been
satisfied or the Revolving Commitments have been terminated for any reason.
(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Lender holding a Revolving
Commitment shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from Swing Loan Lender, without
recourse or warranty, an undivided interest and participation in such Swing Loan
in proportion to its Revolving Commitment Percentage. Swing Loan Lender or
Administrative Agent may, at any time, require the Lenders holding Revolving
Commitments to fund such participations by means of a Settlement as provided for
in Section 2.6(d) below. From and after the date, if any, on which any Lender
holding a Revolving Commitment is required to fund, and funds, its participation
in any Swing Loans purchased hereunder, Administrative Agent shall promptly
distribute to such Lender its Revolving Commitment Percentage of all payments of
principal and interest and all proceeds of Collateral received by Administrative
Agent in respect of such Swing Loan; provided that no Lender holding a Revolving
Commitment shall be obligated in any event to make Revolving Advances in an
amount in excess of its Revolving Commitment Amount minus its Participation
Commitment (taking into account any reallocations under Section 2.22) of the
Maximum Undrawn Amount of all outstanding Letters of Credit.
2.5.    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Administrative Agent may designate from time to
time and, together with any and all other Obligations of Borrowers to
Administrative Agent or Lenders, shall be charged to Borrowers’ Account on
Administrative Agent’s books. The proceeds of each Revolving Advance or Swing
Loan requested by Borrowing Agent on behalf of any Borrower or deemed to have
been

48



--------------------------------------------------------------------------------




requested by any Borrower under Sections 2.2(a), 2.6(b) or 2.14 hereof shall,
(i) with respect to requested Revolving Advances, to the extent Lenders make
such Revolving Advances in accordance with Section 2.2(a), 2.6(b) or 2.14
hereof, and with respect to Swing Loans made upon any request by Borrowing Agent
for a Revolving Advance to the extent Swing Loan Lender makes such Swing Loan in
accordance with Section 2.4(b) hereof, be made available to the applicable
Borrower on the day so requested by way of credit to such Borrower’s operating
account at PNC, or such other bank as Borrowing Agent may designate following
notification to Administrative Agent, in immediately available federal funds or
other immediately available funds or, (ii) with respect to Revolving Advances
deemed to have been requested by any Borrower or Swing Loans made upon any
deemed request for a Revolving Advance by any Borrower, be disbursed to
Administrative Agent to be applied to the outstanding Obligations giving rise to
such deemed request. During the Term, Borrowers may use the Revolving Advances
and Swing Loans by borrowing, prepaying and reborrowing, all in accordance with
the terms and conditions hereof.
2.6.    Making and Settlement of Advances.
(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.22). Each borrowing of
Swing Loans shall be advanced by Swing Loan Lender alone.
(b)    Promptly after receipt by Administrative Agent of a request or a deemed
request for a Revolving Advance pursuant to Section 2.2(a) and, with respect to
Revolving Advances, to the extent Administrative Agent elects not to provide a
Swing Loan or the making of a Swing Loan would result in the aggregate amount of
all outstanding Swing Loans exceeding the maximum amount permitted in Section
2.4(a), Administrative Agent shall notify Lenders holding the Revolving
Commitments of its receipt of such request specifying the information provided
by Borrowing Agent and the apportionment among Lenders of the requested
Revolving Advance as determined by Administrative Agent in accordance with the
terms hereof. Each Lender shall remit the principal amount of each Revolving
Advance to Administrative Agent such that Administrative Agent is able to, and
Administrative Agent shall, to the extent the applicable Lenders have made funds
available to it for such purpose and subject to Section 8.2, fund such Revolving
Advance to Borrowers in U.S. Dollars and immediately available funds at the
Payment Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to
Administrative Agent in a timely manner, Administrative Agent may elect in its
sole discretion to fund with its own funds the Revolving Advance of such Lender
on such borrowing date, and such Lender shall be subject to the repayment
obligation in Section 2.6(c) hereof.
(c)    Unless Administrative Agent shall have been notified by telephone,
confirmed in writing, by any Lender holding a Revolving Commitment that such
Lender will not make the amount which would constitute its applicable Revolving
Commitment Percentage of the requested Revolving Advance available to
Administrative Agent, Administrative Agent may (but shall not be obligated to)
assume that such Lender has made such amount available to Administrative Agent
on such date in accordance with Section 2.6(b) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount. In such event,
if a Lender has not in fact

49



--------------------------------------------------------------------------------




made its applicable Revolving Commitment Percentage of the requested Revolving
Advance available to Administrative Agent, then the applicable Lender and
Borrowers severally agree to pay to Administrative Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of (A) (x) the daily average Federal Funds Effective
Rate (computed on the basis of a year of 360 days) during such period as quoted
by Administrative Agent, times (y) such amount or (B) a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by Borrower, the
Revolving Interest Rate for Revolving Advances that are Domestic Rate Loans. If
such Lender pays its share of the applicable Revolving Advance to Administrative
Agent, then the amount so paid shall constitute such Lender’s Revolving Advance.
Any payment by Borrowers shall be without prejudice to any claim Borrowers may
have against a Lender holding a Revolving Commitment that shall have failed to
make such payment to Administrative Agent. A certificate of Administrative Agent
submitted to any Lender or Borrower with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error.
(d)    Administrative Agent, on behalf of Swing Loan Lender, shall demand
settlement (a “Settlement”) of all or any Swing Loans with Lenders holding the
Revolving Commitments on at least a weekly basis, or on any more frequent date
that Administrative Agent elects or that Swing Loan Lender at its option
exercisable for any reason whatsoever may request, by notifying Lenders holding
the Revolving Commitments of such requested Settlement by facsimile, telephonic
or electronic transmission no later than 3:00 p.m. on the date of such requested
Settlement (the “Settlement Date”). Subject to any contrary provisions of
Section 2.22, each Lender holding a Revolving Commitment shall transfer the
amount of such Lender’s Revolving Commitment Percentage of the outstanding
principal amount (plus interest accrued thereon to the extent requested by
Administrative Agent) of the applicable Swing Loan with respect to which
Settlement is requested by Administrative Agent, to such account of
Administrative Agent as Administrative Agent may designate not later than 5:00
p.m. on such Settlement Date if requested by Administrative Agent by 3:00 p.m.,
otherwise not later than 5:00 p.m. on the next Business Day. Settlements may
occur at any time notwithstanding that the conditions precedent to making
Revolving Advances set forth in Section 8.2 have not been satisfied or the
Revolving Commitments shall have otherwise been terminated at such time. All
amounts so transferred to Administrative Agent shall be applied against the
amount of outstanding Swing Loans and, when so applied shall constitute
Revolving Advances of such Lenders accruing interest as Domestic Rate Loans. If
any such amount is not transferred to Administrative Agent by any Lender holding
a Revolving Commitment on such Settlement Date, Administrative Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.6(c).
(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other

50



--------------------------------------------------------------------------------




Lenders a participation in such portion of each such other Lender’s Advances, or
shall provide such other Lender with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that each Lender so purchasing a portion of another Lender’s
Advances may exercise all rights of payment (including rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion, and the obligations owing to each such purchasing Lender in
respect of such participation and such purchased portion of any other Lender’s
Advances shall be part of the Obligations secured by the Collateral, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral.
2.7.    Maximum Advances. The aggregate balance of Revolving Advances plus Swing
Loans outstanding at any time shall not exceed the lesser of (a) the Maximum
Revolving Advance Amount less the aggregate Maximum Undrawn Amount of all issued
and outstanding Letters of Credit or (b) the Formula Amount.
2.8.    Manner and Repayment of Advances.
(a)    The Revolving Advances and Swing Loans shall be due and payable in full
on the last day of the Term subject to earlier prepayment as herein provided.
Notwithstanding the foregoing, all Advances shall be subject to earlier
repayment upon (x) acceleration upon the occurrence of an Event of Default under
this Agreement or (y) termination of this Agreement. Each payment (including
each prepayment) by any Borrower on account of the principal of and interest on
the Advances shall be applied, first to the outstanding Swing Loans and next,
pro rata according to the applicable Revolving Commitment Percentages of
Lenders, to the outstanding Revolving Advances (subject to any contrary
provisions of Section 2.22).
(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Administrative Agent on the date received by
Administrative Agent. Administrative Agent shall conditionally credit Borrowers’
Account for each item of payment on the next Business Day after the Business Day
on which such item of payment is received by Administrative Agent (and the
Business Day on which each such item of payment is so credited shall be referred
to, with respect to such item, as the “Application Date”). Administrative Agent
is not, however, required to credit Borrowers’ Account for the amount of any
item of payment which is unsatisfactory to Administrative Agent and
Administrative Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned, for any reason whatsoever, to Administrative Agent
unpaid. Subject to the foregoing, Borrowers agree that for purposes of computing
the interest charges under this Agreement, each item of payment received by
Administrative Agent shall be deemed applied by Administrative Agent on account
of the Obligations on its respective Application Date. Borrowers further agree
that there is a monthly float charge payable to Administrative Agent for
Administrative

51



--------------------------------------------------------------------------------




Agent’s sole benefit, in an amount equal to (y) the face amount of all items of
payment received during the prior month (including items of payment received by
Administrative Agent as a wire transfer or electronic depository check)
multiplied by (z) the Revolving Interest Rate with respect to Domestic Rate
Loans for one (1) Business Day. All proceeds received by Administrative Agent
shall be applied to the Obligations in accordance with Section 4.8(g).
(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Administrative Agent at the
Payment Office not later than 1:00 p.m. on the due date therefor in Dollars in
federal funds or other funds immediately available to Administrative Agent.
Administrative Agent shall have the right to effectuate payment of any and all
Obligations due and owing hereunder by charging Borrowers’ Account or by making
Advances as provided in Section 2.2 hereof.
(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Administrative Agent on behalf of Lenders to
the Payment Office, in each case on or prior to 1:00 p.m., in Dollars and in
immediately available funds.
2.9.    Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Swing Loans, and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.
2.10.    Statement of Account. Administrative Agent shall maintain, in
accordance with its customary procedures, a loan account (“Borrowers’ Account”)
in the name of Borrowers in which shall be recorded the date and amount of each
Advance made by Administrative Agent or Lenders and the date and amount of each
payment in respect thereof; provided, however, the failure by Administrative
Agent to record the date and amount of any Advance shall not adversely affect
Administrative Agent or any Lender. Each month, Administrative Agent shall send
to Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Administrative Agent, Lenders and Borrowers during such month. The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lenders and
Borrowers unless Administrative Agent receives a written statement of Borrowers’
specific exceptions thereto within thirty (30) days after such statement is
received by Borrowing Agent. The records of Administrative Agent with respect to
Borrowers’ Account shall be conclusive evidence absent manifest error of the
amounts of Advances and other charges thereto and of payments applicable
thereto.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, Issuer shall issue or cause
the issuance of standby and/or trade letters of credit denominated in Dollars
(“Letters of Credit”) for the account of any Borrower except to the extent that
the issuance thereof would then cause the

52



--------------------------------------------------------------------------------




sum of (i) the outstanding Revolving Advances plus (ii) the outstanding Swing
Loans, plus (iii) the Maximum Undrawn Amount of all outstanding Letters of
Credit, plus (iv) the Maximum Undrawn Amount of the Letter of Credit to be
issued to exceed the lesser of (x) the Maximum Revolving Advance Amount or (y)
the Formula Amount (calculated without giving effect to the deductions provided
for in Section 2.1(a)(y)(iv) ). The Maximum Undrawn Amount of all outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit. All disbursements or payments related to Letters of Credit
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the Revolving Interest Rate for Domestic Rate Loans.
Letters of Credit that have not been drawn upon shall not bear interest (but
fees shall accrue in respect of outstanding Letters of Credit as provided in
Section 3.2 hereof).
(b)    Notwithstanding any provision of this Agreement, Issuer shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Issuer any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Issuer in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Issuer applicable to letters of
credit generally.
2.12.    Issuance of Letters of Credit.
(a)    Borrowing Agent, on behalf of any Borrower, may request Issuer to issue
or cause the issuance of a Letter of Credit by delivering to Issuer, with a copy
to Administrative Agent at the Payment Office, prior to 1:00 p.m., at least five
(5) Business Days prior to the proposed date of issuance, such Issuer’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the satisfaction of Administrative Agent and Issuer; and, such other
certificates, documents and other papers and information as Administrative Agent
or Issuer may reasonably request. Issuer shall not issue any requested Letter of
Credit if such Issuer has received notice from Administrative Agent or any
Lender that one or more of the applicable conditions set forth in Section 8.2 of
this Agreement have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce

53



--------------------------------------------------------------------------------




Publication Number 590) (the “ISP98 Rules”), or any subsequent revision thereof
at the time a standby Letter of Credit is issued, as determined by Issuer, and
each trade Letter of Credit shall be subject to the UCP. In addition, no trade
Letter of Credit may permit the presentation of an ocean bill of lading that
includes a condition that the original bill of lading is not required to claim
the goods shipped thereunder.
(c)    Administrative Agent shall use its reasonable efforts to notify Lenders
of the request by Borrowing Agent for a Letter of Credit hereunder.
2.13.    Requirements for Issuance of Letters of Credit.
(a)    Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If Administrative Agent is not the Issuer of any Letter of Credit,
Borrowing Agent shall authorize and direct Issuer to deliver to Administrative
Agent all instruments, documents, and other writings and property received by
Issuer pursuant to the Letter of Credit and to accept and rely upon
Administrative Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit, the application therefor.
(b)    In connection with all trade Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default shall have occurred and be continuing: (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, and acceptances; (ii) to
sign such Borrower’s name on bills of lading; (iii) to clear Inventory through
the United States of America Customs Department (“Customs”) in the name of such
Borrower or Issuer or Issuer’s designee, and to sign and deliver to Customs
officials powers of attorney in the name of such Borrower for such purpose; and
(iv) to complete in such Borrower’s name or Issuer’s, or in the name of Issuer’s
designee, any order, sale or transaction, obtain the necessary documents in
connection therewith, and collect the proceeds thereof. Neither Administrative
Agent, Issuer nor their attorneys will be liable for any acts or omissions nor
for any error of judgment or mistakes of fact or law, except for Administrative
Agent’s, Issuer’s or their respective attorney’s willful misconduct. This power,
being coupled with an interest, is irrevocable as long as any Letters of Credit
remain outstanding.
2.14.    Disbursements, Reimbursement.
(a)    Immediately upon the issuance of each Letter of Credit, each Lender
holding a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Issuer a participation in each Letter
of Credit and each drawing thereunder in an amount equal to such Lender’s
Revolving Commitment Percentage of the Maximum Undrawn Amount of such Letter of
Credit (as in effect from time to time) and the amount of such drawing,
respectively.
(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Administrative
Agent and Borrowing Agent. Regardless of whether Borrowing Agent shall have
received such notice, Borrowers shall

54



--------------------------------------------------------------------------------




reimburse (such obligation to reimburse Issuer shall sometimes be referred to as
a “Reimbursement Obligation”) Issuer prior to 12:00 Noon, on each date that an
amount is paid by Issuer under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the amount so paid by Issuer. In the event
Borrowers fail to reimburse Issuer for the full amount of any drawing under any
Letter of Credit by 12:00 Noon, on the Drawing Date, Issuer will promptly notify
Administrative Agent and each Lender holding a Revolving Commitment thereof, and
Borrowers shall be automatically deemed to have requested that a Revolving
Advance maintained as a Domestic Rate Loan be made by Lenders to be disbursed on
the Drawing Date under such Letter of Credit, and Lenders holding the Revolving
Commitments shall be unconditionally obligated to fund such Revolving Advance
(all whether or not the conditions specified in Section 8.2 are then satisfied
or the commitments of Lenders to make Revolving Advances hereunder have been
terminated for any reason) as provided for in Section 2.14(c) immediately below.
Any notice given by Issuer pursuant to this Section 2.14(b) may be oral if
promptly confirmed in writing; provided that the lack of such a confirmation
shall not affect the conclusiveness or binding effect of such notice.
(c)    Each Lender holding a Revolving Commitment shall upon any notice pursuant
to Section 2.14(b) make available to Issuer through Administrative Agent at the
Payment Office an amount in immediately available funds equal to its Revolving
Commitment Percentage (subject to any contrary provisions of Section 2.22) of
the amount of the drawing, whereupon the participating Lenders shall (subject to
Section 2.14(d)) each be deemed to have made a Revolving Advance maintained as a
Domestic Rate Loan to Borrowers in that amount. If any Lender holding a
Revolving Commitment so notified fails to make available to Administrative
Agent, for the benefit of Issuer, the amount of such Lender’s Revolving
Commitment Percentage of such amount by 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Federal Funds Effective Rate during the first three (3)
days following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Revolving Advances maintained as a Domestic Rate Loan on and after
the fourth day following the Drawing Date. Administrative Agent and Issuer will
promptly give notice of the occurrence of the Drawing Date, but failure of
Administrative Agent or Issuer to give any such notice on the Drawing Date or in
sufficient time to enable any Lender holding a Revolving Commitment to effect
such payment on such date shall not relieve such Lender from its obligations
under this Section 2.14(c), provided that such Lender shall not be obligated to
pay interest as provided in Section 2.14(c)(i) and (ii) until and commencing
from the date of receipt of notice from Administrative Agent or Issuer of a
drawing.
(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Administrative Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to a Revolving Advance maintained as a Domestic
Rate Loan. Each applicable Lender’s payment to Administrative Agent pursuant to
Section 2.14(c) shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a “Participation
Advance”

55



--------------------------------------------------------------------------------




from such Lender in satisfaction of its Participation Commitment in respect of
the applicable Letter of Credit under this Section 2.14.
(e)    Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) Issuer ceases to be obligated to issue or cause to be issued Letters
of Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.
2.15.    Repayment of Participation Advances.
(a)    Upon (and only upon) receipt by Administrative Agent for the account of
Issuer of immediately available funds from Borrowers (i) in reimbursement of any
payment made by Issuer or Administrative Agent under the Letter of Credit with
respect to which any Lender has made a Participation Advance to Administrative
Agent, or (ii) in payment of interest on such a payment made by Issuer or
Administrative Agent under such a Letter of Credit, Administrative Agent will
pay to each Lender holding a Revolving Commitment, in the same funds as those
received by Administrative Agent, the amount of such Lender’s Revolving
Commitment Percentage of such funds, except Administrative Agent shall retain
the amount of the Revolving Commitment Percentage of such funds of any Lender
holding a Revolving Commitment that did not make a Participation Advance in
respect of such payment by Administrative Agent (and, to the extent that any of
the other Lender(s) holding the Revolving Commitment have funded any portion of
such Defaulting Lender’s Participation Advance in accordance with the provisions
of Section 2.22, Administrative Agent will pay over to such Non-Defaulting
Lenders a pro rata portion of the funds so withheld from such Defaulting
Lender).
(b)    If Issuer or Administrative Agent is required at any time to return to
any Borrower, or to a trustee, receiver, liquidator, custodian, or any official
in any insolvency proceeding, any portion of the payments made by Borrowers to
Issuer or Administrative Agent pursuant to Section 2.15(a) in reimbursement of a
payment made under the Letter of Credit or interest or fee thereon, each
applicable Lender shall, on demand of Administrative Agent, forthwith return to
Issuer or Administrative Agent the amount of its Revolving Commitment Percentage
of any amounts so returned by Issuer or Administrative Agent plus interest at
the Federal Funds Effective Rate.
2.16.    Documentation. Each Borrower agrees to be bound by the terms of the
Letter of Credit Application and by Issuer’s interpretations of any Letter of
Credit issued on behalf of such Borrower and by Issuer’s written regulations and
customary practices relating to letters of credit, though Issuer’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Issuer shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following Borrowing Agent’s or any Borrower’s instructions or those contained in
the Letters of Credit or any modifications, amendments or supplements thereto.

56



--------------------------------------------------------------------------------




2.17.    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Issuer shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.18.    Nature of Participation and Reimbursement Obligations. The obligation
of each Lender holding a Revolving Commitment in accordance with this Agreement
to make the Revolving Advances or Participation Advances as a result of a
drawing under a Letter of Credit, and the obligations of Borrowers to reimburse
Issuer upon a draw under a Letter of Credit, shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Section 2.18 under all circumstances, including the following
circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Borrower, as the case may be, may have against Issuer,
Administrative Agent, any Borrower or Lender, as the case may be, or any other
Person for any reason whatsoever;
(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Borrower,
Administrative Agent, Issuer or any Lender against the beneficiary of a Letter
of Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Borrower, Administrative Agent,
Issuer or any Lender may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or assignee of the
proceeds thereof (or any Persons for whom any such transferee or assignee may be
acting), Issuer, Administrative Agent or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or any Subsidiaries of such Borrower and the beneficiary for which any Letter of
Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;
(vi)    payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the

57



--------------------------------------------------------------------------------




terms of such Letter of Credit (provided that the foregoing shall not excuse
Issuer from any obligation under the terms of any applicable Letter of Credit to
require the presentation of documents that on their face appear to satisfy any
applicable requirements for drawing under such Letter of Credit prior to
honoring or paying any such draw);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Administrative
Agent and Issuer have each received written notice from Borrowing Agent of such
failure within three (3) Business Days after Issuer shall have furnished
Administrative Agent and Borrowing Agent a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an insolvency proceeding with respect
to any Borrower or any Guarantor;
(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing;
(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.19.    Liability for Acts and Omissions.
(a)    As between Borrowers and Issuer, Swing Loan Lender, Administrative Agent
and Lenders, each Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, Issuer shall
not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Issuer or any of its Affiliates shall
have been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or

58



--------------------------------------------------------------------------------




ineffective for any reason; (iii) the failure of the beneficiary of any such
Letter of Credit, or any other party to which such Letter of Credit may be
transferred, to comply fully with any conditions required in order to draw upon
such Letter of Credit or any other claim of any Borrower against any beneficiary
of such Letter of Credit, or any such transferee, or any dispute between or
among any Borrower and any beneficiary of any Letter of Credit or any such
transferee; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, facsimile, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuer, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of Issuer’s rights or powers hereunder. Nothing in the preceding
sentence shall relieve Issuer from liability for Issuer’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) in connection with actions or omissions described
in such clauses (i) through (viii) of such sentence. In no event shall Issuer or
Issuer’s Affiliates be liable to any Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a

59



--------------------------------------------------------------------------------




final non-appealable judgment), shall not put Issuer under any resulting
liability to any Borrower, Administrative Agent or any Lender.
2.20.    Mandatory Prepayments; Voluntary Reductions of Revolving Commitments.
(a)    Subject to Section 7.1 hereof, when any Borrower sells or otherwise
disposes of any Revolver Priority Collateral other than Inventory in the
Ordinary Course of Business, Borrowers shall repay the Advances in an amount
equal to the net cash proceeds of such sale (i.e., gross cash proceeds less the
reasonable direct costs of such sales or other dispositions), such repayments to
be made promptly but in no event more than one (1) Business Day following
receipt of such net proceeds, and until the date of payment, such proceeds shall
be held in trust for Administrative Agent. The foregoing shall not be deemed to
be implied consent to any such sale otherwise prohibited by the terms and
conditions hereof. Such repayments shall be applied to the Advances (including
cash collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b); provided however
that if no Default or Event of Default has occurred and is continuing, such
repayments shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Administrative Agent may
determine, subject to Borrowers’ ability to reborrow Revolving Advances in
accordance with the terms hereof.
(b)    Subject to the Intercreditor Agreements, all proceeds (the
“Insurance/Condemnation Proceeds”) received by Borrowers or Administrative Agent
(i) under any insurance policy on account of damage or destruction of any assets
or property of any Borrowers, or (ii) as a result of any taking or condemnation
of any assets or property shall be applied to repay the Advances in an amount
that equals the amount of such Insurance/Condemnation Proceeds), provided, that,
thereafter, in the absence of a Default or Event of Default, such
Insurance/Condemnation Proceeds shall be applied last to the cash
collateralization of Letters of Credit.
(c)    So long as no Default or Event of Default has occurred and is continuing,
Administrative Agent shall release any cash collateral held by Administrative
Agent pursuant to clause (a) or (b) of this Section 2.20 promptly upon
Borrowers’ demand therefor, in accordance with Borrowers’ commercially
reasonable instructions
(d)    Subject to Section 2.2(g) hereof, Borrowers may, at their option from
time to time, without premium or penalty, permanently reduce the aggregate
Revolving Commitments upon at least ten (10) days’ prior written notice to
Administrative Agent, which notice shall specify the amount of the reduction and
shall be irrevocable once given. Each reduction shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.
(e)    If at any time the Loan Parties shall have “Excess Proceeds” (as such
term is defined in the Senior Secured Notes Indenture) and any of the Borrowers
is required to offer to purchase Senior Secured Notes in connection therewith,
such Borrower shall also offer to, subject to the ABL Intercreditor Agreement,
prepay the Obligations and the Term Loan Obligations pro rata with the other
Indebtedness that such Borrower is required to offer to purchase or prepay in
connection therewith. Administrative Agent may, on behalf of the Lenders, accept
such offer. In the event that any Borrower makes an offer to prepay Obligations
and Administrative Agent accepts

60



--------------------------------------------------------------------------------




such offer pursuant to this Section 2.20(e), such Borrower shall prepay the
Obligations subject to such offer and acceptance.
2.21.    Use of Proceeds.
(a)    Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to Fortress Credit Corp., (ii) pay fees and expenses relating
to the Transactions, and (iii) provide for its working capital needs, finance
general corporate purposes and reimburse drawings under Letters of Credit.
(b)    Without limiting the generality of Section 2.21(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.
2.22.    Defaulting Lender.
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.
(b)    (c) Except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Administrative Agent shall not
be obligated to transfer to a Defaulting Lender any payments received by
Administrative Agent for Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder (including any
principal, interest or fees). Amounts payable to a Defaulting Lender shall
instead be paid to or retained by Administrative Agent. Administrative Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.
(i)    Fees pursuant to Section 3.3 hereof shall cease to accrue in favor of
such Defaulting Lender.
(ii)    If any Swing Loans are outstanding or any Letters of Credit (or drawings
under any Letter of Credit for which Issuer has not been reimbursed) are
outstanding or exist at the time any such Lender holding a Revolving Commitment
becomes a Defaulting Lender, then:

61



--------------------------------------------------------------------------------




(A)     Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among Non-Defaulting Lenders holding Revolving Commitments
in proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the outstanding Swing Loans
plus such Lender’s reallocated Participation Commitment in the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit to exceed the Revolving
Commitment Amount of any such Non-Defaulting Lender, and (y) no Default or Event
of Default has occurred and is continuing at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Administrative Agent (x) first, prepay any outstanding Swing Loans that
cannot be reallocated, and (y) second, cash collateralize for the benefit of
Issuer, Borrowers’ obligations corresponding to such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
(after giving effect to any partial reallocation pursuant to clause (A) above)
in accordance with Section 3.2(b) for so long as such Obligations are
outstanding;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;
(D)    if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or cash collateralized.
(iii)    So long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Swing Loan Lender shall not be required to fund any Swing Loans and
Issuer

62



--------------------------------------------------------------------------------




shall not be required to issue, amend or increase any Letter of Credit, unless
such Issuer is satisfied that the related exposure and Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
and all Swing Loans (after giving effect to any such issuance, amendment,
increase or funding) will be fully allocated to Non-Defaulting Lenders holding
Revolving Commitments and/or cash collateral for such Letters of Credit will be
provided by Borrowers in accordance with clause (A) and (B) above, and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 2.22(b)(iii)(A) above (and such Defaulting Lender
shall not participate therein).
(d)    A Defaulting Lender shall not be entitled to give instructions to
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the Other Documents, and all amendments,
waivers and other modifications of this Agreement and the Other Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders”, a Defaulting Lender shall not be deemed to be a Lender,
to have any outstanding Advances or a Revolving Commitment Percentage provided,
that this clause (c) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification described in clauses (i) or
(ii) of Section 16.2(b).
(e)    Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify
Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section 2.22 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the Other Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice any rights which any Borrower,
Administrative Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.
(f)    In the event that Administrative Agent, Borrowers, Swing Loan Lender and
Issuer agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then Administrative
Agent will so notify the parties hereto, and, if such cured Defaulting Lender is
a Lender holding a Revolving Commitment, then Participation Commitments of
Lenders holding Revolving Commitments (including such cured Defaulting Lender)
of the Swing Loans and Maximum Undrawn Amount of all outstanding Letters of
Credit shall be reallocated to reflect the inclusion of such Lender’s Revolving
Commitment, and on such date such Lender shall purchase at par such of the
Revolving Advances of the other Lenders as Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Advances in
accordance with its Revolving Commitment Percentage.
(g)    So long as any Lender is a Defaulting Lender, (i) the Swing Loan Lender
shall not be required to fund any Swing Loans unless it is satisfied that it
will have no Fronting Exposure after giving effect to such Swing Loan and (ii)
no Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
2.23.    Payment of Obligations. Administrative Agent may charge to Borrowers’
Account as a Revolving Advance or, at the discretion of Swing Loan Lender, as a
Swing Loan (i) all payments

63



--------------------------------------------------------------------------------




with respect to any of the Obligations required hereunder (including without
limitation principal payments, payments of interest, payments of Letter of
Credit Fees and all other fees provided for hereunder and payments under
Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Administrative Agent or any Lender
pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses which Administrative
Agent incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(c) or Section 4.8(g), and (iii) any sums expended by
Administrative Agent or any Lender due to any Borrower’s failure to perform or
comply with its obligations under this Agreement or any Other Document including
any Borrower’s obligations under Sections 3.3, 3.4, 4.4, 4.7, 6.4, 6.6, 6.7 and
6.8 hereof, and all amounts so charged shall be added to the Obligations and
shall be secured by the Collateral. To the extent Revolving Advances are not
actually funded by the other Lenders in respect of any such amounts so charged,
all such amounts so charged shall be deemed to be Swing Loans made by and owing
to Administrative Agent and Administrative Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender under this Agreement
and the Other Documents with respect to such Revolving Advances.  
III.    INTEREST AND FEES.
3.1.    Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at the end of each Interest Period, provided further that all
accrued and unpaid interest shall be due and payable at the end of the Term.
Interest charges shall be computed on the actual principal amount of Advances
outstanding during the month at a rate per annum equal to (i) with respect to
Revolving Advances, the Revolving Interest Rate and (ii) with respect to Swing
Loans, the Revolving Interest Rate for Domestic Rate Loans. Except as expressly
provided otherwise in this Agreement, any Obligations other than the Advances
that are not paid when due shall accrue interest at the Revolving Interest Rate
for Domestic Rate Loans, subject to the provision of the final sentence of this
Section 3.1 regarding the Default Rate. Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the Revolving
Interest Rate shall be similarly changed without notice or demand of any kind by
an amount equal to the amount of such change in the Alternate Base Rate during
the time such change or changes remain in effect. The LIBOR Rate shall be
adjusted with respect to LIBOR Rate Loans without notice or demand of any kind
on the effective date of any change in the Reserve Percentage as of such
effective date. Upon and after the occurrence of an Event of Default, and during
the continuation thereof, at the option of Administrative Agent or at the
direction of Required Lenders (or, in the case of any Event of Default under
Section 10.7, immediately and automatically upon the occurrence of any such
Event of Default without the requirement of any affirmative action by any
party), the Obligations shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans plus two percent (2%) per annum (the “Default Rate”).

64



--------------------------------------------------------------------------------




3.2.    Letter of Credit Fees.
(a)    Borrowers shall pay (x) to Administrative Agent, for the ratable benefit
of Lenders holding Revolving Commitments, fees for each Letter of Credit for the
period from and excluding the date of issuance of same to and including the date
of expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each calendar quarter and on the last
day of the Term, and (y) to Issuer, a fronting fee of one quarter of one percent
(0.25%) per annum times the average daily face amount of each outstanding Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrowers shall pay to Administrative Agent, for the benefit of Issuer, any and
all administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in Issuer’s
prevailing charges for that type of transaction. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Administrative Agent or at the direction of Required Lenders (or, in the case of
any Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Letter of Credit Fees described in clause
(x) of this Section 3.2(a) shall be increased by an additional two percent
(2.0%) per annum.
(b)    At the option of Administrative Agent or at the direction of Required
Lenders upon the occurrence and during the continuance of the Event of Default
(or, in the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.20), Borrowers will
cause cash to be deposited and maintained in an account with Collateral Agent,
as cash collateral, in an amount equal to one hundred and five percent (105%) of
the Maximum Undrawn Amount of all outstanding Letters of Credit, and each
Borrower hereby irrevocably authorizes Administrative Agent, in its discretion,
on such Borrower’s behalf and in such Borrower’s name, to open such an account
and to make and maintain deposits therein, or in an account opened by such
Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Collateral Agent may,
in its discretion, invest such cash collateral (less applicable reserves) in
such short-term money-market items as to which Collateral Agent and such
Borrower mutually agree (or, in the absence of such agreement, as Collateral
Agent may reasonably select) and the net return on such investments shall

65



--------------------------------------------------------------------------------




be credited to such account and constitute additional cash collateral, or
Collateral Agent may (notwithstanding the foregoing) establish the account
provided for under this Section 3.2(b) as a non-interest bearing account and in
such case Collateral Agent shall have no obligation (and Borrowers hereby waive
any claim) under Article 9 of the Uniform Commercial Code or under any other
Applicable Law to pay interest on such cash collateral being held by Collateral
Agent. No Borrower may withdraw amounts credited to any such account except upon
the occurrence of all of the following: (x) payment and performance in full of
all Obligations; (y) expiration of all Letters of Credit; and (z) termination of
this Agreement. Borrowers hereby assign, pledge and grant to Collateral Agent,
for its benefit and the ratable benefit of Issuer, Lenders and each other
Secured Party, a continuing security interest in and to and Lien on any such
cash collateral and any right, title and interest of Borrowers in any deposit
account, securities account or investment account into which such cash
collateral may be deposited from time to time to secure the Obligations,
specifically including all Obligations with respect to any Letters of Credit.
Borrowers agree that upon the coming due of any Reimbursement Obligations (or
any other Obligations, including Obligations for Letter of Credit Fees) with
respect to the Letters of Credit, Collateral Agent may use such cash collateral
to pay and satisfy such Obligations.
3.3.    Facility Fee. If, for any calendar quarter during the Term, the average
daily unpaid balance of the sum of Revolving Advances (for purposes of this
computation, Swing Loans shall be deemed to be Revolving Advances made by PNC as
a Lender) plus Swing Loans plus the Maximum Undrawn Amount of all outstanding
Letters of Credit for each day of such calendar quarter does not equal the
Maximum Revolving Advance Amount, then Borrowers shall pay to Administrative
Agent, for the ratable benefit of Lenders holding the Revolving Commitments
based on their Revolving Commitment Percentages, a fee at a rate equal to
one-half of one percent (0.50%) per annum on the amount by which the Maximum
Revolving Advance Amount exceeds such average daily unpaid balance (the
“Facility Fee”). Such Facility Fee shall be payable to Administrative Agent in
arrears on the first day of each calendar quarter with respect to the previous
calendar quarter and shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.
3.4.    Fee Letter.
(a)    Borrowers shall pay the amounts required to be paid in the Fee Letter in
the manner and at the times required by the Fee Letter.
(b)    All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 4.7 hereof shall be paid for when due, in full and
without deduction, off-set or counterclaim by Borrowers.
3.5.    Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of (a) for LIBOR Rate Loans, 360 days and for
the actual number of days elapsed, and (b) for Base Rate Loans, 365 or 366 days,
as applicable, and for the actual number of days elapsed. If any payment to be
made hereunder becomes due and payable on a day other than a Business Day, the
due date thereof shall be extended to the next succeeding Business Day and
interest thereon shall be payable at the Revolving Interest Rate for Domestic
Rate Loans during such extension.

66



--------------------------------------------------------------------------------




3.6.    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrowers; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lenders shall promptly refund such
excess amount to Borrowers and the provisions hereof shall be deemed amended to
provide for such permissible rate.
3.7.    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Administrative Agent, Swing Loan Lender, any Issuer or
Lender and any corporation or bank controlling Administrative Agent, Swing Loan
Lender, any Lender or Issuer and the office or branch where Administrative
Agent, Swing Loan Lender, any Lender or Issuer (as so defined) makes or
maintains any LIBOR Rate Loans) with any request or directive (whether or not
having the force of law) from any central bank or other financial, monetary or
other authority, shall:
(e)    subject Administrative Agent, Swing Loan Lender, any Lender or Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBOR Rate Loan, or
change the basis of taxation of payments to Administrative Agent, Swing Loan
Lender, such Lender or Issuer in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 3.11 and the imposition of, or any change in
the rate of, any Excluded Tax payable by Administrative Agent, Swing Loan
Lender, such Lender or the Issuer);
(f)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Administrative
Agent, Swing Loan Lender, Issuer or any Lender, including pursuant to Regulation
D of the Board of Governors of the Federal Reserve System; or
(g)    impose on Administrative Agent, Swing Loan Lender, any Lender or Issuer
or the London interbank LIBOR market any other condition, loss or expense (other
than Taxes) affecting this Agreement or any Other Document or any Advance made
by any Lender, or any Letter of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to Administrative
Agent, Swing Loan Lender, any Lender or Issuer of making, converting to,
continuing, renewing or maintaining its Advances hereunder by an amount that
Administrative Agent, Swing Loan Lender, such Lender or Issuer deems to be
material or to reduce the amount of any payment (whether of principal, interest
or otherwise) in respect of any of the Advances by an amount that Administrative
Agent, Swing Loan Lender or such Lender or Issuer deems to be material, then, in
any case Borrowers shall promptly pay Administrative Agent, Swing Loan Lender,
such Lender or Issuer, upon its demand, such additional amount as will
compensate Administrative Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be. Administrative
Agent, Swing Loan Lender, such Lender or Issuer shall certify the amount of such
additional cost

67



--------------------------------------------------------------------------------




or reduced amount to Borrowing Agent, and such certification shall be conclusive
absent manifest error.
3.8.    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Administrative Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Administrative Agent or such Lender
in good faith with any Applicable Law or any interpretation or application
thereof by any Governmental Body or with any request or directive of any such
Governmental Body (whether or not having the force of law),
then Administrative Agent shall give Borrowing Agent prompt written or
telephonic notice of such determination. If such notice is given, (i) any such
requested LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless
Borrowing Agent shall notify Administrative Agent no later than 1:00 p.m. two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of LIBOR
Rate Loan, (ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been
converted to an affected type of LIBOR Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify
Administrative Agent, no later than 1:00 p.m. two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of LIBOR Rate
Loan, and (iii) any outstanding affected LIBOR Rate Loans shall be converted
into a Domestic Rate Loan, or, if Borrowing Agent shall notify Administrative
Agent, no later than 1:00 p.m. two (2) Business Days prior to the last Business
Day of the then current Interest Period applicable to such affected LIBOR Rate
Loan, shall be converted into an unaffected type of LIBOR Rate Loan, on the last
Business Day of the then current Interest Period for such affected LIBOR Rate
Loans (or sooner, if any Lender cannot continue to lawfully maintain such
affected LIBOR Rate Loan). Until such notice has been withdrawn, Lenders shall
have no obligation to make an affected type of LIBOR Rate Loan or maintain
outstanding affected LIBOR Rate Loans and no Borrower shall have the right to
convert a Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an
affected type of LIBOR Rate Loan.
3.9.    Capital Adequacy.
(a)    In the event that Administrative Agent, Swing Loan Lender or any Lender
shall have determined that any Applicable Law or guideline regarding capital
adequacy, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof,

68



--------------------------------------------------------------------------------




or compliance by Administrative Agent, Swing Loan Lender, Issuer or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include
Administrative Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Administrative Agent, Swing Loan Lender or any
Lender and the office or branch where Administrative Agent, Swing Loan Lender or
any Lender (as so defined) makes or maintains any LIBOR Rate Loans) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on Administrative Agent, Swing
Loan Lender or any Lender’s capital as a consequence of its obligations
hereunder (including the making of any Swing Loans) to a level below that which
Administrative Agent, Swing Loan Lender or such Lender could have achieved but
for such adoption, change or compliance (taking into consideration
Administrative Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Administrative Agent, Swing
Loan Lender or any Lender to be material, then, from time to time, Borrowers
shall pay upon demand to Administrative Agent, Swing Loan Lender or such Lender
such additional amount or amounts as will compensate Administrative Agent, Swing
Loan Lender or such Lender for such reduction. In determining such amount or
amounts, Administrative Agent, Swing Loan Lender or such Lender may use any
reasonable averaging or attribution methods. The protection of this Section 3.9
shall be available to Administrative Agent, Swing Loan Lender and each Lender
regardless of any possible contention of invalidity or inapplicability with
respect to the Applicable Law, rule, regulation, guideline or condition.
(b)    A certificate of Administrative Agent, Swing Loan Lender or such Lender
setting forth such amount or amounts as shall be necessary to compensate
Administrative Agent, Swing Loan Lender or such Lender with respect to Section
3.9(a) hereof when delivered to Borrowing Agent shall be conclusive absent
manifest error.
3.10.    Delay in Requests. Failure or delay on the part of any Lender or Issuer
or other Recipient to demand compensation pursuant to Section 3.7 or 3.9 shall
not constitute a waiver of such Recipient’s right to demand such compensation;
provided that the Borrowers shall not be required to compensate a Lender or
Issuer pursuant to Section 3.7 or 3.9 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Recipient
notifies Borrowers of the Change in Law giving rise to such increased costs or
reductions, and of such Recipient’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.11.    Taxes.
(d)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if a
Withholding Agent shall be required by Applicable Law (as determined in the good
faith discretion of the applicable Withholding Agent) to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
by the Borrowers shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) Administrative

69



--------------------------------------------------------------------------------




Agent, Swing Loan Lender, Lender, Issuer or Participant, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Withholding Agent shall make such
deductions and (iii) the applicable Withholding Agent shall timely pay the full
amount deducted to the relevant Governmental Body in accordance with Applicable
Law.
(e)    Without limiting the provisions of Section 3.11(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(f)    The Borrowers shall jointly and severally indemnify Administrative Agent,
Swing Loan Lender, each Lender, Issuer and any Participant, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by
Administrative Agent, Swing Loan Lender, such Lender, Issuer, or such
Participant, as the case may be, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental Body.
A certificate as to the amount of such payment or liability delivered to
Borrowers by any Lender, Swing Loan Lender, Participant, or Issuer (with a copy
to Administrative Agent), or by Administrative Agent on its own behalf or on
behalf of Swing Loan Lender, a Lender or Issuer, shall be conclusive absent
manifest error.
(g)    As soon as practicable after any payment of Taxes by any Borrower to a
Governmental Body, Borrowers shall deliver to Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Body evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.
(h)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under this Agreement or under any
Other Document shall deliver to Borrowers (and to Administrative Agent and
Syndication Agent), at the time or times prescribed by Applicable Law or
reasonably requested by Borrowers, Administrative Agent or Syndication Agent,
such properly completed and executed documentation prescribed by Applicable Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding Tax, Administrative Agent and
Syndication Agent shall be entitled to withhold United States federal income
Taxes at the full withholding rate if in their reasonable judgment they are
required to do so under the due diligence requirements imposed upon a
withholding agent under § 1.1441-7(b) of the United States Income Tax
Regulations or other Applicable Law. Further, Administrative Agent and
Syndication Agent are indemnified under § 1.1461-1(e) of the United States
Income Tax Regulations against any claims and demands of any Lender, Issuer or
assignee or participant of a Lender or Issuer for the amount of any Tax it
deducts and withholds in accordance with regulations under § 1441 of the Code.
In addition, any Lender, if requested by Borrowers, Administrative Agent or
Syndication Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrowers, Administrative Agent or
Syndication Agent as will enable Borrowers, Administrative Agent or

70



--------------------------------------------------------------------------------




Syndication Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in this Section 3.11(e) or in Section 3.11(f), the completion,
execution and submission of any documentation (other than such documentation set
forth in Section 3.11(e)(i), (ii), (iii), (iv) and (vi)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for Tax purposes in the United States of America, any Lender shall
deliver to Borrowers, Administrative Agent and Syndication Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrowers, Administrative Agent or Syndication
Agent, but only if such Lender is legally entitled to do so), whichever of the
following is applicable:
(i)    in the case of a Foreign Lender claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party, (x) with
respect to payments of interest under this Agreement or any Other Document, two
(2) duly completed valid originals of IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to other applicable payments
under this Agreement or any Other Document, two (2) duly completed valid
originals of IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty,
(ii)    two (2) duly completed valid originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
(2) duly completed valid originals of IRS Form W-8BEN,
(iv)    to the extent a Foreign Lender is not the beneficial owner,     two (2)
duly completed valid originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, the certification provided in Section 3.11(e)(iii)
above, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption under Section 881(c) of the Code, such Foreign
Lender may provide the certification provided in Section 3.11(e)(iii) above on
behalf of each such direct and indirect partner,
(v)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or

71



--------------------------------------------------------------------------------




(vi)    To the extent that any Lender is not a Foreign Lender, two (2) originals
of an IRS Form W-9 certifying that such Lender is not a Foreign Lender.
(i)    If a payment made to a Lender, Swing Loan Lender, Participant, Issuer,
Collateral Agent, Syndication Agent or Administrative Agent under this Agreement
or any Other Document would be subject to U.S. Federal withholding Tax imposed
by FATCA if such Person fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, Swing Loan Lender, Participant,
Issuer, Collateral Agent, Syndication Agent or Administrative Agent shall
deliver to Administrative Agent and Syndication Agent (in the case of Swing Loan
Lender, a Lender, Participant, Administrative Agent or Issuer) and Borrowers
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such other documentation reasonably
requested by Administrative Agent or Syndication Agent or any Borrower
sufficient for Administrative Agent, Syndication Agent and Borrowers to comply
with their obligations under FATCA and to determine that Swing Loan Lender, such
Lender, Participant, Issuer, or Administrative Agent has complied with their
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (f), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(j)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrowers,
Administrative Agent and Syndication Agent in writing of its legal inability to
do so.
(k)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any taxes as to which it has been indemnified
pursuant to this Section 3.11 (including by the payment of additional amounts
pursuant to this Section 3.11), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.11 with respect to the taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental Body
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Body) in the event that such indemnified
party is required to repay such refund to such Governmental Body.
Notwithstanding anything to the contrary in this clause (h), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this clause (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

72



--------------------------------------------------------------------------------




(l)    Each party’s obligations under this Section 3.11 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Obligations and the
repayment, satisfaction or discharge of all obligations under this Agreement or
any Other Document.
(m)    For purposes of this Section 3.11, the term “Lender” includes Swing Loan
Lender and any Issuer and the term “Applicable Law” includes FATCA. Further,
Administrative Agent shall be required to comply with Section 3.11(e) and (g) in
the same manner as if the term “Lender” included Administrative Agent.
3.12.    Replacement of Lenders. If any Lender (an “Affected Lender”) (a) makes
demand upon Borrowers for (or if Borrowers are otherwise required to pay)
amounts pursuant to Section 3.7, 3.9 or 3.11 hereof, (b) is unable to make or
maintain LIBOR Rate Loans as a result of a condition described in Section 2.2(h)
hereof, (c) is a Defaulting Lender, or (d) denies any consent requested by
Administrative Agent pursuant to Section 16.2(b) hereof, Borrowers may, within
ninety (90) days of receipt of such demand, notice (or the occurrence of such
other event causing Borrowers to be required to pay such compensation or causing
Section 2.2(h) hereof to be applicable), or such Lender becoming a Defaulting
Lender or denial of a request by Administrative Agent pursuant to Section
16.2(b) hereof, as the case may be, by notice in writing to Administrative Agent
and such Affected Lender (i) request the Affected Lender to cooperate with
Borrowers in obtaining a replacement Lender satisfactory to Administrative Agent
and Borrowers (the “Replacement Lender”); (ii) request the non-Affected Lenders
to acquire and assume all of the Affected Lender’s Advances and its Revolving
Commitment Percentage as provided herein, but none of such Lenders shall be
under any obligation to do so; or (iii) propose a Replacement Lender subject to
approval by Administrative Agent in its good faith business judgment. If any
satisfactory Replacement Lender shall be obtained, and/or if any one or more of
the non-Affected Lenders shall agree to acquire and assume all of the Affected
Lender’s Advances and its Revolving Commitment Percentage, then such Affected
Lender shall assign, in accordance with Section 16.3 hereof, all of its Advances
and its Revolving Commitment Percentage and other rights and obligations under
this Loan Agreement and the Other Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender.
IV.    COLLATERAL: GENERAL TERMS
4.1.    [Reserved].
4.2.    [Reserved].
4.3.    [Reserved].
4.4.    [Reserved].
4.5.    [Reserved].

73



--------------------------------------------------------------------------------




4.6.    Inspection of Premises. At all reasonable times and from time to time as
often as Administrative Agent and Syndication Agent shall elect in their sole
discretion, each Agent and each Lender shall have full access to and the right
to audit, check, inspect and make abstracts and copies from each Borrower’s
books, records, audits, correspondence and all other papers relating to the
Collateral and the operation of each Borrower’s business. Each Agent and their
respective agents may enter upon any premises of any Borrower, with reasonable
prior notice, at any time during business hours and at any other reasonable
time, and from time to time as often as such Agent shall elect in their sole
discretion, for the purpose of inspecting the Collateral and any and all records
pertaining thereto and the operation of such Borrower’s business.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, the Agents collectively shall conduct no more than four (4) such
inspections per annum at Borrowers’ expense; provided, that, (a) in no event
shall Borrowers be obligated to pay more than $45,000 (as may be increased
pursuant to regular annual increases) per inspection in respect of such
inspections conducted while no Event of Default exists, and (b) the Agents, in
their Permitted Discretion, may conduct additional inspections at Borrowers’
expense, without giving effect to the preceding clause (a), at any time after
the occurrence of an Event of Default and during its continuance.
4.7.    Appraisals. Administrative Agent and Syndication Agent may, in their
Permitted Discretion, at any time after the Closing Date and from time to time,
engage at Borrowers’ expense the services of an independent appraisal firm or
firms of reputable standing, satisfactory to Administrative Agent and
Syndication Agent, for the purpose of appraising the then current values of
Borrowers’ Inventory. Absent the occurrence and continuance of an Event of
Default at such time, Administrative Agent and Syndication Agent shall consult
with Borrowers as to the identity of any such firm and no more than two (2) such
appraisals of the Borrowers’ Inventory (one of which shall be a full appraisal
and one of which shall be a desktop appraisal) shall be conducted per annum;
provided that, notwithstanding the foregoing, Collateral Agent, the
Administrative and Syndication Agent, in their Permitted Discretion, may cause
to be conducted additional appraisals if an Event of Default has occurred and is
continuing at such time. In the event the value of Borrowers’ Inventory, as so
determined pursuant to such appraisal, is less than anticipated by Collateral
Agent, Administrative Agent and Syndication Agent, such that the Revolving
Advances are in excess of such Advances permitted hereunder, then, promptly upon
Administrative Agent’s demand for same, Borrowers shall make mandatory
prepayments of the then outstanding Revolving Advances so as to eliminate the
excess Advances.
4.8.    Receivables; Deposit Accounts and Securities Accounts.
(c)    Each of the Receivables reflected in any Borrowing Base Certificate or
other accounts receivable schedule delivered by Borrowers to Administrative
Agent and Syndication Agent shall be a bona fide and valid account representing
a bona fide indebtedness incurred by the applicable Customer, for a fixed sum as
set forth in the invoice relating thereto (provided immaterial or unintentional
invoice errors shall not be deemed to be a breach hereof) with respect to an
absolute sale or lease and delivery of goods upon stated terms of a Borrower, or
work, labor or services theretofore rendered by a Borrower as of the date each
Receivable is created. The same shall be due and owing in accordance with the
applicable Borrower’s standard terms of sale without dispute,

74



--------------------------------------------------------------------------------




setoff or counterclaim except as may be stated on the accounts receivable
schedules delivered by Borrowers to Administrative Agent and Syndication Agent.
(d)    Each Customer, to the best of each Borrower’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Borrower who are not solvent, such Borrower has set up on
its books and in its financial records bad debt reserves adequate to cover such
Receivables.
(e)    Within thirty (30) days after the Closing Date, Borrowers shall instruct
their Customers to deliver all remittances upon Receivables (whether paid by
check or by wire transfer of funds) to either (i) a lockbox account, dominion
account or such other “blocked account” (“Blocked Accounts”) established at a
bank or banks (each such bank, a “Blocked Account Bank”) pursuant to an
arrangement with such Blocked Account Bank as may be acceptable to
Administrative Agent or (ii) depository accounts (“Depository Accounts”)
established at Administrative Agent, or as otherwise agreed to from time to time
by Administrative Agent. Notwithstanding the foregoing, to the extent any
Borrower directly receives any remittances upon Receivables, such Borrower
shall, at such Borrower’s sole cost and expense, but on Collateral Agent’s
behalf and for Collateral Agent’s account, collect as Collateral Agent’s
property and in trust for Collateral Agent all amounts received on Receivables,
and shall not commingle such collections with any Borrower’s funds or use the
same except to pay Obligations, and shall as soon as possible and in any event
no later than five (5) Business Days after the receipt thereof (i) in the case
of remittances paid by check, deposit all such remittances in their original
form (after supplying any necessary endorsements) and (ii) in the case of
remittances paid by wire transfer of funds, transfer all such remittances, in
each case, into such Blocked Accounts(s) and/or Depository Account(s). Each
Borrower shall deposit in the Blocked Account and/or Depository Account or, upon
request by Administrative Agent, deliver to Collateral Agent, in original form
and no later than five (5) Business Days after the receipt thereof, all checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.
(f)    At any time upon the occurrence and during the continuance of an Event of
Default, Collateral Agent shall have the right to send notice of the assignment
of, and Collateral Agent’s security interest in and Lien on, the Receivables to
any and all Customers or any third party holding or otherwise concerned with any
of the Collateral. Thereafter, Collateral Agent shall have the sole right to
collect the Receivables, take possession of the Collateral, or both. Collateral
Agent’s actual collection expenses, including, but not limited to, stationery
and postage, telephone, facsimile, telegraph, secretarial and clerical expenses
and the salaries of any collection personnel used for collection, may be charged
to Borrowers’ Account and added to the Obligations.
(g)    Collateral Agent shall have the right to receive, endorse, assign and/or
deliver in the name of Administrative Agent or any Borrower any and all checks,
drafts and other instruments for the payment of money relating to the
Receivables, and each Borrower hereby waives notice of presentment, protest and
non-payment of any instrument so endorsed. Each Borrower hereby constitutes
Collateral Agent or Collateral Agent’s designee as such Borrower’s
attorney-in-fact with power at any time: (A) to endorse such Borrower’s name
upon any notes, acceptances, checks,

75



--------------------------------------------------------------------------------




drafts, money orders or other evidences of payment or Collateral; (B) to sign
such Borrower’s name on any invoice or bill of lading relating to any of the
Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer; (D) to
sign such Borrower’s name on all financing statements or any other documents or
instruments reasonably deemed necessary or appropriate by Administrative Agent
to preserve, protect, or perfect the Agents’ interest in the Collateral and to
file same; and (E) to receive, open and provide to Borrowing Agent all mail
(other than notes, acceptances, checks, drafts, money orders or other evidences
of payment or Collateral) addressed to any Borrower at any post office
box/lockbox maintained by Administrative Agent for Borrowers or at any other
business premises of Administrative Agent. At any time following the occurrence
of a Default or an Event of Default, each Borrower hereby appoints Collateral
Agent as such Borrower’s attorney-in-fact with power at any time: (A) to demand
payment of the Receivables; (B) to enforce payment of the Receivables by legal
proceedings or otherwise; (C) to exercise all of such Borrower’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral; (D) to sue upon or otherwise collect, extend the time of payment of,
settle, adjust, compromise, extend or renew the Receivables; (E) to settle,
adjust or compromise any legal proceedings brought to collect Receivables; (F)
to prepare, file and sign such Borrower’s name on a proof of claim in bankruptcy
or similar document against any Customer; (G) to prepare, file and sign such
Borrower’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Receivables; (H) to accept the return of
goods represented by any of the Receivables; (I) to change the address for
delivery of mail addressed to any Borrower to such address as Administrative
Agent may designate; and (J) to do all other acts and things necessary to carry
out this Agreement. All acts of said attorney-in-fact or designee are hereby
ratified and approved, and said attorney-in-fact or designee shall not be liable
for any acts of omission or commission nor for any error of judgment or mistake
of fact or of law, unless done maliciously or with gross (not mere) negligence
(as determined by a court of competent jurisdiction in a final non-appealable
judgment); this power being coupled with an interest is irrevocable while any of
the Obligations remain unpaid.
(h)    No Agent nor any Lender shall have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom, except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of such Agent or such
Lender, as applicable (as determined by a court of competent jurisdiction in a
final and non-appealable judgment).
(i)    Each applicable Borrower, Collateral Agent (on behalf of Administrative
Agent, Syndication Agent and the Lenders) and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance reasonably
satisfactory to Administrative Agent and Collateral Agent that is sufficient to
give Collateral Agent “control” (for purposes of Articles 8 and 9 of the Uniform
Commercial Code) over such account and which directs such Blocked Account Bank
to transfer such funds so deposited on a daily basis to Administrative Agent,
either to any account maintained by Administrative Agent at said Blocked Account
Bank or by wire transfer to appropriate account(s) at Administrative Agent. All
funds deposited in such Blocked Accounts or Depository Accounts shall
immediately become subject to the security interest of Collateral Agent for its
own benefit and the ratable benefit of the Secured Parties. Neither

76



--------------------------------------------------------------------------------




Administrative Agent, Collateral Agent nor any Lender assumes any responsibility
for such blocked account arrangement, including any claim of accord and
satisfaction or release with respect to deposits accepted by any Blocked Account
Bank thereunder. Prior to the occurrence of an Event of Default, Administrative
Agent and Collateral Agent shall apply all funds received by it from the Blocked
Accounts and/or Depository Accounts to the repayment of Advances (excluding, so
long as no Event of Default has occurred and is continuing, cash
collateralization of Letters of Credit) in such order as Administrative Agent
shall determine in its sole discretion, provided that, in the absence of any
Event of Default, Administrative Agent and Collateral Agent shall apply all such
funds representing collection of Receivables first to the prepayment of the
principal amount of the Swing Loans, if any, and then to the Revolving Advances.
(j)    No Borrower will, without Administrative Agent’s consent, compromise or
adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the Ordinary Course of
Business of such Borrower.
4.9.    [Reserved].
4.10.    [Reserved].
4.11.    [Reserved].
4.12.    [Reserved].
V.    REPRESENTATIONS AND WARRANTIES.
Each Loan Party represents and warrants as follows:
5.1.    Authority. Each Loan Party has full power, authority and legal right to
enter into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by each Loan Party, and this Agreement and the Other Documents to
which it is a party constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Agreement and of the Other Documents to which
it is a party (a) are within such Loan Party’s corporate or company powers, as
applicable, have been duly authorized by all necessary corporate or company
action, as applicable, are not in contravention of law or the terms of such Loan
Party’s Organizational Documents or of any Material Contract to which such Loan
Party is a party or by which such Loan Party is bound, including the Senior
Secured Notes Documents, the Term Loan Documents and the Unsecured Notes
Documents, (b) will not conflict with or violate any law or regulation, or any
judgment, order or decree of any Governmental Body, (c) will not require the
Consent of any Governmental Body or any party to a Material Contract, except
those Consents set forth on Schedule 5.1 hereto, all of which will have been
duly obtained, made or complied with prior to the Closing Date and which are in
full force

77



--------------------------------------------------------------------------------




and effect except as set forth on such Schedule 5.1, and (d) will not conflict
with, nor result in any breach in any of the provisions of or constitute a
default under or result in the creation of any Lien except Permitted
Encumbrances upon any asset of such Loan Party under the provisions of any
agreement, instrument, or other document to which such Loan Party is a party or
by which it or its property is a party or by which it may be bound, including
the Senior Secured Notes Documents, the Term Loan Documents and the Unsecured
Notes Documents.
5.2.    Formation and Qualification.
(c)    Each Loan Party is duly incorporated or formed, as applicable, and in
good standing under the laws of its state of incorporation or formation, as
applicable and is qualified to do business and is in good standing in all state
in which qualification and good standing are necessary for such Loan Party to
conduct its business and where the failure to so qualify could reasonably be
expected to have a Material Adverse Effect. The jurisdictions of incorporation
or formation of each Loan Party and states in which each such Loan Party are
qualified to do business are set forth on Schedule 5.2(a). Each Loan Party has
delivered to Administrative Agent true and complete copies of its Organizational
Documents as in effect as of the Closing Date.
(d)    The Subsidiaries of each Loan Party are listed on Schedule 5.2(b).
5.3.    Survival of Representations and Warranties. All representations and
warranties of such Loan Party contained in this Agreement and the Other
Documents to which it is a party shall be true at the time of such Loan Party’s
execution of this Agreement and the Other Documents to which it is a party, and
shall survive the execution, delivery and acceptance thereof by the parties
thereto and the closing of the transactions described therein or related
thereto.
5.4.    Tax Returns. Each Loan Party’s federal tax identification number is set
forth on Schedule 5.4. Each Loan Party has filed all material federal, state and
local tax returns and other reports such Loan Party is required by law to file
and has paid all Taxes, assessments, fees and other governmental charges that
are due and payable (other than those Taxes, assessments, fees and other
governmental charges which are being Properly Contested). The provision for
Taxes on the books of each Loan Party is adequate for all years not closed by
applicable statutes, and for its current fiscal year, and no Loan Party has any
knowledge of any deficiency or additional assessment in connection therewith not
provided for on its books.
5.5.    Financial Statements.
(h)    The pro forma balance sheet of Borrowers on a Consolidated Basis (the
“Pro Forma Balance Sheet”) furnished to Administrative Agent on the Closing Date
is accurate, complete and correct and fairly reflects the financial condition of
Borrowers on a Consolidated Basis as of December 31, 2013, adjusted to reflect
the consummation of the transactions contemplated by the Term Loan Documents and
under this Agreement (collectively, the “Transactions”), and has been prepared
in accordance with GAAP. The Pro Forma Balance Sheet has been certified as
accurate, complete and correct in all material respects by the President and
Chief Financial Officer of Borrowing Agent. All financial statements referred to
in this subsection 5.5(a), including the related

78



--------------------------------------------------------------------------------




schedules and notes thereto, have been prepared in accordance with GAAP, except
as may be disclosed in such financial statements.
(i)    The cash flow and balance sheet projections of Borrowers on a
Consolidated Basis through February 28, 2015, copies of which are annexed hereto
as Exhibit 5.5(b) (the “Projections”), were prepared by the Chief Financial
Officer of NESL and were based on underlying assumptions which Borrowers
believed to be reasonable and fair at the time the Projections were prepared.
The cash flow Projections together with the Pro Forma Balance Sheet are referred
to as the “Pro Forma Financial Statements”.
(j)    The consolidated and consolidating balance sheets of Borrowers, and such
other Persons described therein, as of February 28, 2013, and the related
statements of income, changes in stockholder’s equity, and changes in cash flow
for the period ended on such date, all accompanied by reports thereon containing
opinions without qualification by independent certified public accountants,
copies of which have been delivered to Administrative Agent, have been prepared
in accordance with GAAP, consistently applied (except for changes in application
to which such accountants concur and present fairly the financial position of
Borrowers at such date and the results of their operations for such period.
Since February 28, 2013 there has been no event, condition or state of facts
which could reasonably be expected to have a Material Adverse Effect.
5.6.    Entity Names. Except as set forth on Schedule 5.6, no Loan Party has
been known by any other company or corporate name, as applicable, in the past
five (5) years and does not sell Inventory under any other name, nor has any
Loan Party been the surviving corporation or company, as applicable, of a merger
or consolidation or acquired all or substantially all of the assets of any
Person during the preceding five (5) years.
5.7.    O.S.H.A.; Environmental Compliance; Insurance; Flood Insurance.
(k)    Each Loan Party is in compliance in all material respects with, and its
facilities, business, assets, property, leaseholds, Real Property and Equipment
are in compliance in all material respects with, the Federal Occupational Safety
and Health Act and Environmental Laws, and there are no outstanding citations,
notices or orders of non-compliance issued to any Loan Party or relating to its
facilities, business, assets, property, leaseholds, Real Property or Equipment
under any such laws, rules or regulations which could reasonably be expected to
result a Material Adverse Effect.
(l)    Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect, except to the extent that the failure to receive any Approval
could not reasonably be expected to have a Material Adverse Effect.
(m)    (i) There have been no releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Materials at, upon, under
or migrating from or, to any Loan Party’s knowledge, onto any Real Property
owned, leased or occupied by any Loan Party, except for those Releases which are
in full compliance with Environmental Laws or which are being promptly addressed
by Loan Parties in accordance with Environmental Law; (ii) there

79



--------------------------------------------------------------------------------




are no underground storage tanks or polychlorinated biphenyls on any Real
Property owned, leased or occupied by any Loan Party, except for such
underground storage tanks or polychlorinated biphenyls that are present in
compliance with Environmental Laws; (iii) the Real Property (including any
premises owned, leased or occupied by any Loan Party) has never been used by any
Loan Party to dispose of Hazardous Materials, except as authorized by
Environmental Laws; and (iv) no Hazardous Materials have been managed by any
Loan Party on any Real Property (including any premises owned, leased or
occupied by any Loan Party) in a manner that has resulted in liability or a
remediation obligation under Environmental Laws, except for any liability or
obligations which are being promptly addressed by Loan Parties in accordance
with Environmental Law.
(n)    All Real Property owned by any Loan Party is insured pursuant to policies
and other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party in accordance
with prudent business practice in the industry of such Loan Party.
(o)    Each Loan Party has taken all actions required under the Flood Laws
and/or requested by Administrative Agent to assist in ensuring that each Lender
is in compliance with the Flood Laws applicable to the Collateral, including,
but not limited to, providing Administrative Agent with the tax parcel number of
each parcel of Real Property that will be subject to a Mortgage in favor of
Collateral Agent, for the benefit of Lenders, and, to the extent required,
obtaining flood insurance for the structures on each such parcel prior to such
structures becoming Collateral.
5.8.    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(c)    (i) After giving effect to the Transactions, each Loan Party will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, (ii) as
of the Closing Date, the fair present saleable value of its assets, calculated
on a going concern basis, is in excess of the amount of its liabilities, and
(iii) subsequent to the Closing Date, the fair saleable value of its assets
(calculated on a going concern basis) will be in excess of the amount of its
liabilities.
(d)    Except as disclosed in Schedule 5.8(b)(i), no Loan Party has any pending
or threatened material litigation, arbitration, actions or proceedings. No Loan
Party has any outstanding Indebtedness other than the Obligations, except for
(i) Indebtedness disclosed in Schedule 5.8(b)(ii) and (ii) Indebtedness
otherwise permitted under Section 7.8 hereof.
(e)    No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal in any respect
which could reasonably be expected to have a Material Adverse Effect. Each Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Code and other federal or state laws.
(f)    No Borrower or any member of the Controlled Group maintains or is
required to contribute to any Pension Benefit Plan or Multiemployer Plan other
than those listed on Schedule

80



--------------------------------------------------------------------------------




5.8(d) hereto. Except as disclosed on Schedule 5.8(d), (i) each Borrower and
each member of the Controlled Group has met all applicable minimum funding
requirements under Section 302 of ERISA and Sections 412 and 430 of the Code in
respect of each Plan, and each Plan is in compliance with Sections 412, 430 and
436 of the Code and Sections 206(g), 302 and 303 of ERISA, without regard to
waivers and variances; (ii) each Plan which is intended to be a qualified plan
under Section 401(a) of the Code as currently in effect has been determined by
the Internal Revenue Service to be qualified under Section 401(a) of the Code
and the trust related thereto is exempt from federal income tax under Section
501(a) of the Code or an application for such a determination is currently being
processed by the Internal Revenue Code; (iii) neither any Borrower nor any
member of the Controlled Group has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due which are unpaid; (iv) no Pension Benefit Plan or Multiemployer Plan has
been terminated by the plan administrator thereof nor by the PBGC, and there is
no occurrence which would cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Plan; (v) there exists no failure to contribute to a
Multiemployer Plan; (vi) neither any Borrower nor any member of the Controlled
Group has materially breached any of the responsibilities, obligations or duties
imposed on it by ERISA with respect to any Plan; (vii) neither any Borrower nor
any member of a Controlled Group has incurred any liability for any excise tax
arising under Section 4971, 4972 or 4980B of the Code, and no fact exists which
could give rise to any such liability; (viii) neither any Borrower nor any
member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of the
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) no Termination Event has occurred or is reasonably expected to
occur; (x) there exists no event described in Section 4043 of ERISA, for which
the thirty (30) day notice period has not been waived; (xi) neither any Borrower
nor any member of the Controlled Group has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA; (xii) neither any Borrower nor
any member of the Controlled Group maintains or is required to contribute to any
Plan which provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with Section
4980B of the Code or applicable state law; (xiii) neither any Borrower nor any
member of the Controlled Group has withdrawn, completely or partially, within
the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980
and there exists no fact which would reasonably be expected to result in any
such liability; (xiv) no Plan fiduciary (as defined in Section 3(21) of ERISA)
has any liability for breach of fiduciary duty in connection with the
administration or investment of the assets of a Plan; (xv) as of any Pension
Benefit Plan’s most recent valuation date, there is no unfunded benefit
liability in respect of such Pension Benefit Plan which exceeds $1,000,000; and
(xvi) to Borrowers’ knowledge, there is no event or condition that could
reasonably be expected to result in a non-exempt prohibited transaction in
connection with the consummation of the Transactions.
5.9.    Patents, Trademarks, Copyrights and Licenses. All Intellectual Property
owned by any Loan Party and which is either registered or the subject of a
pending application to register with the appropriate Governmental Body: (i) is
set forth on Schedule 5.9; (ii) is valid; and (iii) when combined with the
Intellectual Property utilized but not owned by any Loan Party, constitutes all
of the intellectual property rights which are necessary for the operation of its
business as currently

81



--------------------------------------------------------------------------------




conducted. There is no objection to, pending challenge to the validity of, or
proceeding by any Governmental Body to suspend, revoke, terminate or adversely
modify, any Intellectual Property owned by any Loan Party and no Loan Party is
aware of any grounds for any such challenge or proceedings, except as set forth
in Schedule 5.9 hereto. All Intellectual Property owned or used by any Loan
Party consists of original material or property developed by or on behalf of
such Loan Party or was lawfully acquired by such Loan Party from the proper and
lawful owner or licensor thereof. Each of such items has been maintained so as
to preserve the value thereof from the date of creation or acquisition thereof.
5.10.    Licenses and Permits. Except as set forth in Schedule 5.10, each Loan
Party has procured and is now in possession of, and is in compliance with all
material licenses or permits required by any applicable federal, state or local
law, rule or regulation for the operation of its business in each jurisdiction
wherein it is now conducting or proposes to conduct business and where the
failure to procure such licenses or permits or to be in compliance therewith
could reasonably be expected to have a Material Adverse Effect.
5.11.    Default of Indebtedness. Except as set forth in Schedule 5.11, no Loan
Party is in default in the payment of the principal of or interest on any
Material Indebtedness or under any instrument or agreement under or subject to
which any Material Indebtedness has been issued and no event has occurred under
the provisions of any such instrument or agreement which with or without the
lapse of time or the giving of notice, or both, constitutes or would constitute
an event of default thereunder.
5.12.    No Default. No Loan Party is in default in the payment or performance
of any of its contractual obligations, which default could reasonably be
expected to have a Material Adverse Effect, and no Default or Event of Default
has occurred.
5.13.    No Burdensome Restrictions. No Loan Party is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. Each Loan Party has heretofore delivered to
Administrative Agent true and complete copies of all Material Contracts to which
it is a party or to which it or any of its properties is subject as of the
Closing Date. No Loan Party has agreed or consented to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien which is not a
Permitted Encumbrance.
5.14.    No Labor Disputes. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, no Loan Party is
involved in any labor dispute. There are no strikes or walkouts of any Loan
Party’s employees threatened or in existence and no labor contract is scheduled
to expire during the Term other than as set forth on Schedule 5.14 hereto.
5.15.    Margin Regulations. No Loan Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

82



--------------------------------------------------------------------------------




5.16.    Investment Company Act. No Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
5.17.    Disclosure. No representation or warranty made by any Loan Party in
this Agreement, the Other Documents, the Senior Secured Notes Documents, the
Term Loan Documents or the Unsecured Notes Documents, or in any financial
statement, report, certificate or any other document furnished in connection
herewith or therewith contains any untrue statement of material fact or omits to
state any material fact necessary to make the statements herein or therein not
materially misleading. There is no fact known to any Loan Party or which
reasonably should be known to such Loan Party which such Loan Party has not
disclosed to Administrative Agent in writing with respect to the Transactions
which could reasonably be expected to have a Material Adverse Effect.
5.18.    Delivery of Term Loan Documents. Administrative Agent has received
complete copies of the Term Loan Documents and related documents (including all
exhibits, schedules and disclosure letters referred to therein or delivered
pursuant thereto, if any, but excluding any fee letters) and all amendments
thereto, waivers relating thereto and other side letters or agreements affecting
the terms thereof. None of such documents and agreements has been amended or
supplemented, nor have any of the provisions thereof been waived, except
pursuant to a written agreement or instrument which has heretofore been
delivered to Administrative Agent.
5.19.    [Reserved].
5.20.    Swaps. No Loan Party is a party to any swap agreement other than swap
agreements required to be entered into pursuant to this Agreement or that are
otherwise entered into in the Ordinary Course of Business, and not for
speculative purposes, in respect of changes in interest rates, commodity prices
or foreign exchange rates.
5.21.    Business and Property of Loan Parties. Upon and after the Closing Date,
the Loan Parties do not propose to engage in any business other than the
Permitted Business. On the Closing Date, each Loan Party will own all the
property and possess all of the rights and Consents necessary for the conduct of
the business of such Loan Party, except for such rights and Consents the absence
of which could not reasonably be expected to have a Material Adverse Effect or a
material adverse effect with respect to any Plant. Each Loan Party has good
title to its properties and assets and none of such properties or assets is
subject to any Liens except Permitted Encumbrances. The Loan Parties enjoy
peaceful and undisturbed possession under all leases necessary in any material
respect for the operation of such properties and assets, and all such leases are
valid and subsisting and in full force and effect. The Loan Parties have
obtained all material easements, material equipment rental, material operating
leases or other material agreements necessary for the operation of its business
as now conducted or presently proposed to be conducted and each of those
agreements is in full force and effect and subject to no material defaults.
5.22.    Ineligible Securities. The Loan Parties do not intend to use and shall
not use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting

83



--------------------------------------------------------------------------------




period, or for 30 days thereafter, Ineligible Securities being underwritten by a
securities Affiliate of Administrative Agent or any Lender.
5.23.    Federal Securities Laws. Except with respect to the Unsecured Notes and
the Senior Secured Notes, no Loan Party or any of their Subsidiaries (i) is
required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.
5.24.    Equity Interests. The authorized and outstanding Equity Interests of
each Loan Party, and each legal and beneficial holder thereof, are as set forth
on Schedule 5.24(a) hereto. All of the Equity Interests of each Loan Party have
been duly and validly authorized and issued and are fully paid and
non-assessable and have been sold and delivered to the holders hereof in
compliance with, or under valid exemption from, all federal and state laws and
the rules and regulations of each Governmental Body governing the sale and
delivery of securities. Except for the rights and obligations set forth on
Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Loan Party or any of the
shareholders of any Loan Party is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with respect to the Equity Interests of Loan Parties. Except
as set forth on Schedule 5.24(c), Loan Parties have not issued any securities
convertible into or exchangeable for shares of its Equity Interests or any
options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares.
5.25.    Commercial Tort Claims. Except as set forth on Schedule 5.25 hereto, no
Loan Party has any commercial tort claims.
5.26.    Letter of Credit Rights. Except as set forth on Schedule 5.26 hereto,
no Loan Party has any letter of credit rights.
5.27.    Material Contracts. Schedule 5.27 sets forth all Material Contracts of
the Loan Parties, true and complete copies of which have been delivered to
Administrative Agent. All Material Contracts are in full force and effect and no
material defaults currently exist thereunder.
VI.    AFFIRMATIVE COVENANTS.
Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:
6.1.    Compliance with Laws. Comply with all Applicable Laws with respect to
the Collateral or any part thereof or to the operation of such Loan Party’s
business, to the extent the failure so to comply could reasonably be expected to
have a Material Adverse Effect (except to the extent any separate provision of
this Agreement shall expressly require compliance with any particular Applicable
Law(s) pursuant to another standard).
6.2.    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition

84



--------------------------------------------------------------------------------




(reasonable wear and tear excepted and except as may be disposed of in
accordance with the terms of this Agreement and the Other Documents), and take
all actions necessary to enforce and protect the validity of any intellectual
property right or other right included in the Collateral, except to the extent
that the Loan Parties determine in their good faith business judgment that the
preservation or protection of such intellectual property rights are not material
to the business of the Loan Parties; (b) keep in full force and effect its
existence and comply in all material respects with the laws and regulations
governing the conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect; and (c) make all such
reports and pay all such franchise and other taxes and license fees and do all
such other acts and things as may be lawfully required to maintain its rights,
licenses, leases, powers and franchises under the laws of the United States or
any political subdivision thereof, to the extent the failure to do so could
reasonably be expected to have a Material Adverse Effect.
6.3.    Books and Records. Keep proper books of record and account in which
full, true and correct entries will be made of all dealings or transactions of
or in relation to its business and affairs (including without limitation
accruals for taxes, assessments, Charges, levies and claims, allowances against
doubtful Receivables and accruals for depreciation, obsolescence or amortization
of assets), all in accordance with, or as required by, GAAP consistently applied
(except for changes in application to which the Accountants concur).
6.4.    Payment of Taxes. Pay, when due, all material taxes, assessments and
other Charges lawfully levied or assessed upon such Loan Party or any of the
Collateral, including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes, except to the extent that the same are being Properly
Contested. If any material tax by any Governmental Body is or may be imposed on
or as a result of any transaction between any Loan Party and Administrative
Agent or any Lender which Administrative Agent or any Lender may be required to
withhold or pay or if any taxes, assessments, or other Charges remain unpaid
after the date fixed for their payment, or if any claim shall be made which, in
Administrative Agent’s or any Lender’s reasonable opinion, may possibly create a
valid Lien on the Collateral, Administrative Agent may without notice to Loan
Parties pay the taxes, assessments or other Charges and each Loan Party hereby
indemnifies and holds Administrative Agent and each Lender harmless in respect
thereof; provided, that Administrative Agent shall not be entitled to do so if
such tax is being Properly Contested. The amount of any payment by
Administrative Agent under this Section 6.4 shall be charged to Borrowers’
Account as a Revolving Advance maintained as a Domestic Rate Loan and added to
the Obligations.
6.5.    Financial Covenants.
(d)    Fixed Charge Coverage Ratio. Commencing in respect of the fiscal quarter
ending May 31, 2017, cause to be maintained as of the end of each fiscal
quarter, a Fixed Charge Coverage Ratio of not less than 1.00 to 1.00, measured
on a rolling four (4) quarter basis.
(e)    Maximum Cash Burn. During the period from February 1, 2014 through
February 28, 2015, cause aggregate Cash Burn of Loan Parties, tested on a
monthly, cumulative basis, not to exceed by more than $17,500,000 the projected
aggregate Cash Burn of Loan Parties as shown in the Projections.

85



--------------------------------------------------------------------------------




(f)    Minimum EBITDA. For the trailing twelve month period ending as at each of
the dates set forth below, maintain an EBITDA of not less than the amount
corresponding to each such date:
Twelve Month Period Ending
Minimum EBITDA
May 31, 2015
$53,500,000
August 31, 2015
$57,000,000
November 30, 2015
$60,500,000
February 29, 2016
$64,000,000
May 31, 2016
$66,750,000
August 31, 2016
$69,500,000
November 30, 2016
$72,250,000
February 28, 2017
$75,000,000
 
 

6.6.    Insurance.
(p)    (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to such Loan Party’s; (ii) maintain insurance in such
amounts as is customary in the case of companies engaged in businesses similar
to such Loan Party insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such Loan
Party either directly or through authority to draw upon such funds or to direct
generally the disposition of such assets; (iii) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (iv) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Loan Party is engaged in business; (v) furnish Administrative Agent
with (A) evidence of the maintenance of such policies within thirty (30) days
after the renewal thereof and copies of all new policies within ninety (90) days
after any expiration date, and (B) appropriate loss payable endorsements in form
and substance satisfactory to Administrative Agent, naming Collateral Agent as
an additional insured and mortgagee and/or lender loss payee (as applicable) as
its interests may appear with respect to all insurance coverage referred to in
clauses (i) and (iii) above, and providing (I) that subject to the Intercreditor
Agreements all proceeds thereunder shall be payable to Collateral Agent, (II)
that no such insurance shall be affected by any act or neglect of the insured or
owner of the property described in such policy, and (III) that such policy and
endorsements may not be cancelled, amended or terminated unless at least thirty
(30) days’ prior written notice is given to Administrative Agent (or in the case
of non-payment, at least ten (10) days’ prior written notice). In the event of
any loss thereunder, the carriers named therein hereby are directed by
Administrative Agent and the applicable Loan Party to make payment for such loss
to Collateral Agent subject to the Intercreditor Agreements and not to such Loan
Party and Collateral Agent jointly. If any insurance losses are paid by check,
draft or other instrument payable to any

86



--------------------------------------------------------------------------------




Loan Party and Collateral Agent jointly, Collateral Agent may endorse such Loan
Party’s name thereon and do such other things as Collateral Agent may deem
advisable to reduce the same to cash.
(q)    Each Loan Party shall take all actions required under the Flood Laws
and/or requested by Administrative Agent to assist in ensuring that each Lender
is in compliance with the Flood Laws applicable to the Collateral, including,
but not limited to, providing Administrative Agent with the tax parcel number of
each parcel of real property that will be subject to a mortgage in favor of
Collateral Agent, for the benefit of Lenders, and, to the extent required,
obtaining flood insurance for the structures on each such parcel prior to such
structures becoming Collateral, and thereafter maintaining such flood insurance
in full force and effect for so long as required by the Flood Laws.
(r)    Collateral Agent is hereby authorized to adjust and compromise claims
under insurance coverage referred to in Sections 6.6(a)(i), (iii) and (iv) and
6.6(b) above. All loss recoveries received by Collateral Agent under any such
insurance shall be applied to the Obligations as and to the extent provided in
Section 2.20(b). Any surplus shall be paid by Collateral Agent to Loan Parties
or applied as may be otherwise required by law. If any Loan Party fails to
obtain insurance as hereinabove provided, or to keep the same in force,
Collateral Agent, if Collateral Agent so elects, may obtain such insurance and
pay the premium therefor on behalf of such Loan Party, which payments shall be
charged to Borrowers’ Account and constitute part of the Obligations.
6.7.    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (a) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lenders and (b)
when due its rental obligations under all leases under which it is a tenant, and
shall otherwise comply, in all material respects, with all other terms of such
leases and keep them in full force and effect, in each case except when the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
6.8.    Environmental Matters.
(n)    Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance in all material respects and remain in compliance in
all material respects with all Environmental Laws, and manage any and all
Hazardous Materials on any Real Property in compliance in all material respects
with Environmental Laws.
(o)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws which system shall include periodic environmental compliance audits. All
potential violations and violations of Environmental Laws shall be reviewed to
determine any required reporting to applicable Governmental Bodies and any
required corrective actions to address such potential violations or violations.

87



--------------------------------------------------------------------------------




(p)    Respond promptly to any Release of Hazardous Materials or Environmental
Complaint and take all necessary action in order to safeguard the health of any
Person and to avoid subjecting the Collateral or Real Property to any Lien. If
any Loan Party shall fail to respond promptly to any such Release or
Environmental Complaint or any Loan Party shall fail to comply with any of the
requirements of any Environmental Laws, Administrative Agent on behalf of
Lenders may, but without the obligation to do so, for the sole purpose of
protecting Administrative Agent’s interest in the Collateral: (i) give such
notices or (ii) enter onto the Real Property (or authorize third parties to
enter onto the Real Property) and take such actions as Administrative Agent (or
such third parties as directed by Administrative Agent) deems reasonably
necessary or advisable, to remediate, remove, mitigate or otherwise manage any
such Release or Environmental Complaint. All reasonable costs and expenses
incurred by Administrative Agent and Lenders (or such third parties) in the
exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Default Rate for
Domestic Rate Loans constituting Revolving Advances shall be paid upon demand by
Loan Parties, and until paid shall be added to and become a part of the
Obligations secured by the Liens created by the terms of this Agreement or any
other agreement between Administrative Agent, Collateral Agent, any Lender and
any Loan Party.
(q)    Promptly upon the reasonable written request of Administrative Agent from
time to time, which request shall provide a reasonable basis therefor, Loan
Parties shall provide Administrative Agent, at Loan Parties’ expense, with an
environmental site assessment or environmental compliance audit report prepared
by an environmental engineering firm acceptable in the reasonable opinion of
Administrative Agent, to assess with a reasonable degree of certainty the
existence of a Release of Hazardous Materials and the potential costs in
connection with abatement, remediation and removal of any Hazardous Materials
found on, under, at or within the Real Property. Any report or investigation of
such Release proposed and acceptable to the responsible Governmental Body shall
be acceptable to Administrative Agent. If such estimates, individually or in the
aggregate, exceed $100,000, Administrative Agent shall have the right to require
Loan Parties to post a bond, letter of credit or other security reasonably
satisfactory to Administrative Agent to secure payment of these costs and
expenses.
6.9.    Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable).
6.10.    Federal Securities Laws. Promptly notify Administrative Agent in
writing if any Loan Party or any of its Subsidiaries (a) is required to file
periodic reports under the Exchange Act, (b) registers any securities under the
Exchange Act or (c) files a registration statement under the Securities Act, in
each case other than with respect to the Unsecured Notes and the Senior Secured
Notes.

88



--------------------------------------------------------------------------------




6.11.    Execution of Supplemental Instruments. Execute and deliver to
Administrative Agent from time to time, upon demand, such supplemental
agreements, statements, assignments and transfers, or instructions or documents
relating to the Collateral, and such other instruments as Administrative Agent
may request, in order that the full intent of this Agreement may be carried into
effect.
6.12.    [Reserved].
6.13.    Government Receivables. Upon Administrative Agent’s reasonable request,
take all steps necessary to protect Collateral Agent’s security interest in the
Collateral under the Federal Assignment of Claims Act, the Uniform Commercial
Code and all other applicable state or local statutes or ordinances and deliver
to Administrative Agent appropriately endorsed, any instrument or chattel paper
connected with any Receivable arising out of any contract between any Loan Party
and the United States, any state or any department, agency or instrumentality of
any of them.
6.14.    Membership / Partnership Interests. Designate and shall cause all of
their Subsidiaries to designate (a) their limited liability company membership
interests or partnership interests as the case may be, as securities as
contemplated by the definition of “security” in Section 8-102(15) and Section
8-103 of Article 8 of the Uniform Commercial Code, and (b) certificate such
limited liability company membership interests and partnership interests, as
applicable.
6.15.    Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely,
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.15 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.15, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.15 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.15 constitute, and this Section 6.15 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the CEA.
6.16.    Blocked Accounts. Within thirty (30) days after the Closing Date,
establish Depository Accounts at Collateral Agent for the collection or
servicing of the Receivables and proceeds of the Collateral.
6.17.    Post-Closing Matters.

89



--------------------------------------------------------------------------------




(c)    Use commercially reasonable efforts to cause each of the landlords,
warehousemen, processors and customs brokers with possession of, or control
over, any Inventory constituting Collateral to, within forty-five (45) days
after the Closing Date (or such longer period as Collateral Agent may agree in
writing in its sole discretion), execute and deliver a Lien Waiver Agreement to
Collateral Agent.
(d)    Cause (i) each of the Existing Letters of Credit to, within forty-five
(45) days after the Closing Date (or such longer period as Collateral Agent may
agree in writing in its sole discretion), be replaced by a Letter of Credit
issued by the Issuer and (ii) any letter of credit issued under the Bradford L/C
Reimbursement Agreement or the Union L/C Reimbursement Agreement to, within
sixty (60) days after the Closing Date (or such longer period as Collateral
Agent may agree in writing in its sole discretion), be replaced by a Letter of
Credit issued by the Issuer and, together with any reimbursement agreements
related thereto, be cancelled and terminated in all respects.
(e)    Use commercially reasonable efforts to obtain, from the lessor of each
parcel of leased Specific Real Property and Material Real Property in the
Commonwealth of Pennsylvania, within sixty (60) days after the Closing Date (or
such longer period as Collateral Agent (pursuant to an Act of Term Loan Required
Lenders (as defined in the ABL Intercreditor Agreement)) may agree in writing in
its sole discretion), consent to the filing of a leasehold Mortgage with respect
to such parcel, and cause the recording of a leasehold Mortgage with respect to
each parcel for which such lessor consent is received.
(f)    Within sixty (60) days after the Closing Date (or such longer period as
Collateral Agent may agree in writing in its sole discretion) with respect to
each of the properties listed on Schedule 6.17(d) hereto, and concurrently with
the Mortgage recording with respect to each property mortgaged after the Closing
Date, cause the issuance to Collateral Agent of a fully paid mortgagee title
insurance policy (or binding commitment to issue a title insurance policy,
marked to Collateral Agent’s satisfaction to evidence the form of such policies
to be delivered with respect to the Mortgages) in standard ALTA form, issued by
a title insurance company satisfactory to Collateral Agent, each including
substantially the same endorsements as the endorsements included with the
policies delivered pursuant to Section 8.1(e) hereof, and each in an amount not
less than the fair market value of the Real Property subject to the Mortgage,
insuring the Mortgage to create a valid Lien on the Real Property with no
exceptions which Collateral Agent shall not have approved.
VII.    NEGATIVE COVENANTS.
No Loan Party shall, until satisfaction in full of the Obligations and
termination of this Agreement:
7.1.    Merger, Consolidation, Acquisition and Sale of Assets.
(f)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except any Loan Party may merge,

90



--------------------------------------------------------------------------------




consolidate or reorganize with another Loan Party or acquire the assets or
Equity Interest of another Loan Party so long as such Loan Party provides
Administrative Agent with ten (10) days prior written notice of such merger,
consolidation or reorganization and delivers all of the relevant documents
evidencing such merger, consolidation or reorganization.
(g)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except:
(i)    the sale of Inventory in the Ordinary Course of Business;
(ii)    the disposition or transfer of obsolete and worn-out equipment not
constituting Inventory in the Ordinary Course of Business during any fiscal
year;
(iii)    sales of assets (whether directly or indirectly, including without
limitation pursuant to any sale of Equity Interests of a Person holding such
assets, or any merger or similar transaction) (A) not constituting ABL First
Lien Collateral and (B) described on Schedule 7.1(b) which do not include any
ABL First Lien Collateral (other than Inventory in an aggregate amount of
$10,000,000 or less for all such sales), provided, that, in each case all of the
following are satisfied:
(a)    the Loan Party or Restricted Subsidiary, as applicable, receives
consideration at the time of the sale at least equal to the Fair Market Value of
the asset sold or otherwise disposed of,
(b)    at least 75% of the consideration is in the form of cash or Cash
Equivalents,
(c)    the net cash proceeds are used in a manner permitted by the Senior
Secured Notes Indenture, and
(d)    no Default or Event of Default shall have occurred and be continuing or
would result therefrom;
(iv)    dispositions or transfers of assets or property to any Loan Party;
(v)    dispositions involving a trade-in of equipment in exchange for other
equipment useful in the business of the Loan Parties; provided, that in the good
faith judgment of the Loan Parties, the Loan Parties receive equipment (or
credit toward the acquisition cost of equipment) having a Fair Market Value
equal to or greater than the equipment being traded-in;
(vi)    sales or dispositions of the assets of the Loan Parties with a fair
market value not to exceed $3,000,000 in the aggregate in any fiscal year, which
sales or dispositions do not include (a) Specific Real Property, (b) Term Loan
Exclusive Real Property, (c) Accounts or (d) Inventory;
(vii)    the creation of a Permitted Encumbrance; and

91



--------------------------------------------------------------------------------




(viii)    any other sales or dispositions expressly permitted by this Agreement.
7.2.    Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances; provided, however, that the Loan
Parties shall not create or suffer to exist any Lien which is not permitted by
the Indentures as in effect from time to time.
7.3.    Guarantees. Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise (other than
to Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $500,000, (c)
guarantees by one or more Loan Party(s) of the Indebtedness or obligations of
any other Loan Party(s) to the extent such Indebtedness or obligations are
permitted to be incurred and/or outstanding pursuant to the provisions of this
Agreement and (d) the endorsement of checks in the Ordinary Course of Business.
7.4.    Investments. Purchase or acquire Indebtedness or Equity Interests of, or
any other interest in, any Person, other than Permitted Investments; provided,
however, that the Loan Parties shall not make or allow to exist any Investment
which is not permitted by the Indentures.
7.5.    Loans. Make advances, loans or extensions of credit to any Person,
including any Parent, Subsidiary or Affiliate, other than Permitted Loans and
Permitted Investments in the form of loans.
7.6.    Capital Expenditures. Incur any Capital Expenditures in an aggregate
amount for all Loan Parties in excess of (a) $1,250,000 for the month of
February 2014, (b) $27,500,000 for the fiscal year ending February 28, 2015,
(c) $40,000,000 for the fiscal year ending February 29, 2016, and (d)
$35,000,000 for each fiscal year thereafter; provided, however, in the event
Capital Expenditures during any fiscal year are less than the amount permitted
for such fiscal year, then the unused amount (the “Carryover Amount”) may be
carried over and used in the immediately succeeding fiscal year; provided,
further, that any Carryover Amount shall be deemed to be the first amount spent
in such succeeding fiscal year.
7.7.    Dividends. Declare, pay or make any dividend or distribution on any
Equity Interests of any Loan Party (other than dividends or distributions
payable in its stock, or split-ups or reclassifications of its stock) or apply
any of its funds, property or assets to the purchase, redemption or other
retirement of any Equity Interest, or of any options to purchase or acquire any
Equity Interest of any Loan Party, other than:
(r)    dividends or distributions to a Loan Party; provided, however, that the
Loan Parties shall not declare, pay or make any dividend or distribution which
is not permitted by the Indentures as in effect from time to time; and
(s)    the purchase, redemption, retirement or other acquisition for value of
Equity Interests in NESL held by future, current or former employees, officers,
directors or shareholders of the Loan Parties or any Subsidiary (or their
estates or beneficiaries under their estates) upon death, disability, retirement
or termination of employment or pursuant to the terms of any agreement

92



--------------------------------------------------------------------------------




under which such Equity Interests were issued; provided that the aggregate cash
consideration paid for such purchase, redemption, retirement or other
acquisition of such Equity Interests does not exceed $100,000 in any calendar
year (plus the amount of any proceeds received in respect of key-man life
insurance).
7.8.    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness; provided, however, that the Loan Parties
shall not create, incur, assume or suffer to exist any Indebtedness which is not
permitted by the Indentures as in effect from time to time.
7.9.    Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in a Permitted Business.
7.10.    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for (i)
transactions among Loan Parties which are not expressly prohibited by the terms
of this Agreement and which are in the Ordinary Course of Business, (ii) payment
by Loan Parties of dividends and distributions permitted under Section 7.7
hereof, (iii) transactions disclosed to Administrative Agent in writing, which
are in the Ordinary Course of Business, on an arm’s-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate, (iv) the annual rental
payments (not to exceed $2,000,000 per year) to South Woodbury in respect of the
Headquarters Lease, (v) Investments in Rock Solid Insurance permitted by clause
(g) of the definition of Permitted Investments, (vi) payment of premiums to Rock
Solid Insurance which are in the Ordinary Course of Business, on an arm’s-length
basis on terms and conditions no less favorable than terms and conditions which
would have been obtainable from an insurance company that is not an Affiliate,
(vii) salaries and other compensation, the payment of which is not otherwise
restricted under the Loan Documents, paid in the Ordinary Course of Business,
consistent with past practice, and (viii) stay bonuses and completion bonuses in
relation to asset sales or other strategic initiatives determined and paid in
accordance with the Loan Parties’ commercially reasonable business judgment and
practices.
7.11.    Leases. Enter as lessee into any long-term lease arrangement for real
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all long-term leases
of real property would exceed $4,000,000 in any one fiscal year in the aggregate
for all Loan Parties.
7.12.    Subsidiaries.
(a)    Form any Subsidiary unless (i) such Subsidiary (A) is not a Foreign
Subsidiary, (B) at Administrative Agent’s discretion, (x) expressly joins in
this Agreement as a borrower and becomes jointly and severally liable for the
obligations of Loan Parties hereunder, under the Notes, and under any other
agreement between any Loan Party and Lenders, or (y) becomes a Guarantor with
respect to the Obligations and executes a joinder to the Security Agreement in

93



--------------------------------------------------------------------------------




favor of Collateral Agent, and (C) Administrative Agent shall have received all
documents, including without limitation, legal opinions and appraisals it may
reasonably require to establish compliance with each of the foregoing conditions
in connection therewith, or (ii) such Subsidiary is an Unrestricted Subsidiary.
(b)    Enter into any partnership, joint venture or similar arrangement other
than any such arrangements for the purpose of joint bidding on and performance
under contracts, where the Loan Parties’ contribution consists only of (i) the
performance of services, (ii) permitting the non-exclusive use of such Loan
Parties’ assets in connection with such joint bidding and performance, in a
manner that does not materially impair the value of such assets or the conduct
of the business of the Loan Parties, and (iii) the payment of organizational or
operating expenses, and the terms of such arrangement do not require any cash
investment by the Loan Parties into an entity that is not a Loan Party in excess
of $50,000 in the aggregate outstanding at any time.
7.13.    Fiscal Year and Accounting Changes. Change its fiscal year end from
February 28 (or February 29, as applicable) or make any change in accounting
treatment and reporting practices except as required by GAAP or as to which the
Accountants concur.
7.14.    Pledge of Credit. Now or hereafter pledge Administrative Agent’s or any
Lender’s credit on any purchases, commitments or contracts or for any purpose
whatsoever or use any portion of any Advance in or for any business other than a
Permitted Business.
7.15.    Amendment of Organizational Documents. (a) Change its legal name, (b)
change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (c) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (d) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law or such
amendment, modification or waiver could not reasonably be expected to materially
and adversely affect the interests of the Agents and the Lenders, in any such
case without (i) giving at least thirty (30) days’ prior written notice of such
intended change to each Agent, and (ii) having received from Collateral Agent
confirmation that Collateral Agent has taken all steps necessary for Collateral
Agent to continue the perfection of and protect the enforceability and priority
of its Liens in the Collateral belonging to such Loan Party and in the Equity
Interests of such Loan Party (if applicable).
7.16.    Compliance with ERISA. (a) (i) Maintain, or permit any member of the
Controlled Group to maintain, or (ii) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Pension Benefit Plan, Multiemployer Plan or Foreign Plan other than those Plans
disclosed on Schedule 5.8(d), (b) engage, or permit any member of the Controlled
Group to engage, in any non-exempt “prohibited transaction”, as that term is
defined in Section 406 of ERISA or Section 4975 of the Code, (c) terminate, or
permit any member of the Controlled Group to terminate, any Pension Benefit
Plan, Multiemployer Plan or Foreign Plan where such event could result in any
liability of any Loan Party or any member of the Controlled Group or the
imposition of a lien on the property of any Loan Party or any member of the
Controlled Group pursuant to Section 4068 of ERISA, (d) incur, or permit any
member of the Controlled Group to incur, any withdrawal liability to any
Multiemployer Plan, (e) fail to promptly notify Administrative Agent of the
occurrence of any Termination Event, (f) fail to comply, or permit a

94



--------------------------------------------------------------------------------




member of the Controlled Group to fail to comply, in all material respects with
the requirements of ERISA or the Code or other Applicable Laws in respect of any
Plan, (g) fail to meet, permit any member of the Controlled Group to fail to
meet, or permit any Plan to fail to meet all minimum funding requirements under
ERISA and the Code, without regard to any waivers or variances, or postpone or
delay or allow any member of the Controlled Group to postpone or delay any
funding requirement with respect of any Plan, or (h) cause, or permit any member
of the Controlled Group to cause, a representation or warranty in Section 5.8(d)
to cease to be true and correct.
7.17.    Prepayment of Indebtedness. Except as permitted pursuant to Section
7.18 hereof, at any time, directly or indirectly, prepay any Indebtedness (other
than the Obligations), or repurchase, redeem, retire or otherwise acquire any
Indebtedness of any Loan Party.
7.18.    Senior Secured Notes, Term Loan Obligations and Unsecured Notes. At any
time, directly or indirectly, pay, prepay, repurchase, redeem, retire or
otherwise acquire, or make any payment on account of any principal of or premium
payable in connection with the repayment or redemption of the Senior Secured
Notes, Term Loan Obligations or Unsecured Notes, except (a) Loan Parties may
repurchase, redeem, repay or prepay the Senior Secured Notes, Term Loan
Obligations and/or Unsecured Notes to the extent required by the terms of the
Senior Secured Notes Documents, Term Loan Documents or Unsecured Notes
Documents, as applicable, with the proceeds of any sale, lease, transfer or
other disposition of, or insurance or condemnation with respect to, any of the
Loan Parties’ properties or assets, and (b) commencing on the date on which the
Fixed Charge Coverage Ratio covenant set forth in Section 6.5(a) shall become
applicable, Loan Parties may make any other payment, prepayment, repurchase,
redemption, retirement or other acquisition of the Senior Secured Notes, Term
Loan Obligations or Unsecured Notes so long as (i) upon giving pro forma effect
thereto, average Undrawn Availability is at least $25,000,000 for the 30 days
preceding and as of the date of such payment, prepayment, repurchase,
redemption, retirement or other acquisition, (ii) the Fixed Charge Coverage
Ratio determined on a pro forma basis after giving effect to such payment,
prepayment, repurchase, redemption, retirement or other acquisition, is not less
than 1.10 to 1.00, and (iii) no Default or Event of Default has occurred and is
continuing or would result therefrom.
7.19.    Other Agreements. Enter into any material amendment, waiver or
modification of the Senior Secured Notes Documents, the Term Loan Documents, the
Unsecured Notes Documents or any related agreements, or enter into a Bonding
Arrangement with any surety other than a Permitted Bonding Company.
VIII.    CONDITIONS PRECEDENT.
8.1.    Conditions to Initial Advances. The agreement of Lenders to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Administrative Agent and Lead Arrangers, immediately
prior to or concurrently with the making of such Advances, of the following
conditions precedent:
(a)    Note. Administrative Agent shall have received the Notes duly executed
and delivered by an authorized officer of each Borrower;

95



--------------------------------------------------------------------------------




(b)    Other Documents. Administrative Agent shall have received each of the
executed Other Documents, as applicable;
(c)    Intercreditor Agreements. Each Agent shall have entered into the ABL
Intercreditor Agreement with the Term Loan Administrative Agent and Collateral
Agent shall have entered into the Noteholder Intercreditor Agreement with the
Indenture Trustee and Notes Collateral Agent;
(d)    Mortgages. Collateral Agent shall have received in form and substance
satisfactory to Lenders an executed Mortgage with respect to each of the
Specific Real Properties (other than leaseholds the lessors of which have not
consented to such mortgaging) and each of the Material Real Properties in the
Commonwealth of Pennsylvania (other than leaseholds the lessors of which have
not consented to such mortgaging);
(e)    Title Insurance. Collateral Agent shall have received fully paid
mortgagee title insurance policies (or binding commitments to issue title
insurance policies, marked to Collateral Agent’s satisfaction to evidence the
form of such policies to be delivered with respect to the Mortgages), in
standard ALTA form, issued by a title insurance company satisfactory to
Collateral Agent, with respect to each of the properties listed on Schedule
8.1(t) hereto, each in an amount equal to not less than the fair market value of
the Real Property subject to the Mortgages, insuring the Mortgages to create a
valid Lien on the Real Property with no exceptions which Collateral Agent shall
not have approved;
(f)    Environmental Reports. Administrative Agent shall have received all
environmental studies and reports prepared by independent environmental
engineering firms with respect to all Real Property to be subject to a Mortgage;
(g)    Financial Condition Certificates. Administrative Agent shall have
received an executed Financial Condition Certificate in the form of Exhibit
8.1(g).
(h)    Closing Certificate. Administrative Agent shall have received a closing
certificate signed by the President or Vice President of each Borrower dated as
of the date hereof, stating that (i) all representations and warranties set
forth in this Agreement and the Other Documents are true and correct in all
material respects (except to the extent qualified by materiality or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects) on and as of such date, and (ii) on such date no
Default or Event of Default has occurred and is continuing;
(i)    Borrowing Base. Administrative Agent and Syndication Agent shall have
received a Borrowing Base Certificate as of December 31, 2013 demonstrating that
the aggregate amount of Eligible Non-Bonded Accounts Receivable and Eligible
Inventory is sufficient in value and amount to support Advances in the amount
requested by Borrowers on the Closing Date;
(j)    Undrawn Availability. After giving effect to the initial Advances
hereunder, Borrowers shall have Undrawn Availability plus unrestricted cash of
at least $65,000,000;

96



--------------------------------------------------------------------------------




(k)    Minimum EBITDA. Administrative Agent shall have received evidence from
Borrowers that EBITDA of Borrowers on a Consolidated Basis for the ten month
period ended December 31, 2013 was not less than $35,000,000.
(l)    Term Loan Documents. Administrative Agent shall have received final
executed copies of the Term Loan Documents, and all related agreements,
documents and instruments as in effect on the Closing Date, all of which shall
be satisfactory in form and substance to Administrative Agent and the
transactions contemplated by such documentation shall be consummated prior to or
simultaneously with the making of the initial Advance including, without
limitation, the receipt by Borrowers of the proceeds of the Term Loan Documents
in the sum of $70,000,000;
(m)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Administrative Agent
to be filed, registered or recorded in order to create, in favor of Collateral
Agent, a perfected security interest in or Lien upon the Collateral in which
such security interest or Lien is a condition precedent to such initial Advances
shall have been delivered in proper form for filing, registration or recordation
in each jurisdiction in which the filing, registration or recordation thereof is
so required or requested;
(n)    Lien Waiver Agreements. Borrowers shall have used commercially reasonable
efforts to obtain, for the benefit of Collateral Agent, Lien Waiver Agreements
with respect to all locations or places at which Inventory and books and records
are located, other than owned Real Property;
(o)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or other equivalent officer, partner or
manager) of each Borrower in form and substance satisfactory to Administrative
Agent dated as of the Closing Date which shall certify (i) copies of resolutions
in form and substance reasonably satisfactory to Administrative Agent, of the
board of directors (or other equivalent governing body, member or partner) of
such Borrower authorizing (x) the execution, delivery and performance of this
Agreement, the Notes and each Other Document to which such Borrower is a party
(including authorization of the incurrence of indebtedness, borrowing of
Revolving Advances and Swing Loans and requesting of Letters of Credit on a
joint and several basis with all Borrowers as provided for herein), and (y) the
granting by such Borrower of the security interests in and liens upon the
Collateral to secure all of the joint and several Obligations of Borrowers (and
such certificate shall state that such resolutions have not been amended,
modified, revoked or rescinded as of the date of such certificate), (ii) the
incumbency and signature of the officers of such Borrower authorized to execute
this Agreement and the Other Documents, (iii) copies of the Organizational
Documents of such Borrower as in effect on such date, complete with all
amendments thereto, and (iv) the good standing (or equivalent status) of such
Borrower in its jurisdiction of organization and each applicable jurisdiction
where the conduct of such Borrower’s business activities or the ownership of its
properties necessitates qualification, as evidenced by good standing
certificate(s) (or the equivalent thereof issued by any applicable

97



--------------------------------------------------------------------------------




jurisdiction) dated not more than 15 days prior to the Closing Date, issued by
the Secretary of State or other appropriate official of each such jurisdiction;
(p)    [Reserved].
(q)    Legal Opinions. Administrative Agent shall have received the executed
legal opinions of (i) Pepper Hamilton LLP, counsel to Borrowers, (ii) Weil
Gotshal & Manges LLP, Texas counsel to Precision, (iii) Taft Stettinius &
Hollister LLP, Illinois counsel to Work Area, (iv) Mechanik Nuccio Hearne &
Wester, P.A., Florida counsel to Borrowers, and (v) Hodgson Russ LLP, New York
counsel to Borrowers, in each case in form and substance satisfactory to
Administrative Agent, which shall cover such matters incident to the
transactions contemplated by this Agreement, the Notes, the Mortgages, the Other
Documents, and related agreements as Administrative Agent may reasonably
require, and each Borrower hereby authorizes and directs such counsel to deliver
such opinions to Administrative Agent and Lenders;
(r)    No Litigation. No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Borrower or against the officers or directors of any Borrower (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Administrative
Agent, is deemed material or (B) which could, in the reasonable opinion of
Administrative Agent, have a Material Adverse Effect; and (ii) no injunction,
writ, restraining order or other order of any nature materially adverse to any
Borrower or the conduct of its business or inconsistent with the due
consummation of the Transactions shall have been issued by any Governmental
Body;
(s)    Collateral Examination. Administrative Agent shall have completed
Collateral examinations and received appraisals, the results of which shall be
satisfactory in form and substance to Administrative Agent, of the Receivables,
Inventory, General Intangibles, Real Property, Leasehold Interests and equipment
of each Borrower and all books and records in connection therewith;
(t)    Fees. Administrative Agent shall have received all fees payable to
Administrative Agent and Lenders on or prior to the Closing Date hereunder,
including pursuant to Article III hereof and the Fee Letter;
(u)    Pro Forma Financial Statements. Administrative Agent and Syndication
Agent shall have received a copy of the Pro Forma Financial Statements which
shall be satisfactory in all respects to Administrative Agent and Syndication
Agent;
(v)    Insurance. Collateral Agent shall have received in form and substance
satisfactory to Administrative Agent, (i) evidence that adequate insurance,
including without limitation, casualty and liability insurance, required to be
maintained under this Agreement is in full force and effect, (ii) insurance
certificates issued by Borrowers’ insurance broker containing such information
regarding Borrowers’ casualty and liability insurance policies as Administrative
Agent shall request and naming Collateral Agent as an additional insured,
lenders loss payee and/

98



--------------------------------------------------------------------------------




or mortgagee, as applicable, and (iii) loss payable endorsements issued by
Borrowers’ insurer naming Collateral Agent as lenders loss payee and mortgagee,
as applicable;
(w)    Flood Insurance. Evidence that adequate flood insurance required to be
maintained under this Agreement is in full force and effect, with mortgagee and
lender loss payable special endorsements attached thereto in form and substance
satisfactory to Administrative Agent and its counsel naming Administrative Agent
as mortgagee and lender loss payee, as applicable, and evidence that Borrowers
have taken all actions required under the Flood Laws and/or requested by
Administrative Agent to assist in ensuring that each Lender is in compliance
with the Flood Laws applicable to the Collateral, including, but not limited to,
providing Administrative Agent with the tax parcel number of each parcel of Real
Property that will be subject to a Mortgage in favor of Collateral Agent, for
the benefit of Lenders, and, to the extent required, obtaining flood insurance
for the structures and contents on each such parcel prior to such structures and
contents becoming Collateral;
(x)    Payment Instructions. Administrative Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;
(y)    Consents. Administrative Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Administrative Agent shall have received
such Consents and waivers of such third parties as might assert claims with
respect to the Collateral, as Administrative Agent and its counsel shall deem
necessary;
(z)    No Adverse Material Change. (i) Since February 28, 2013, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Administrative Agent or Lenders shall have been proven
to be inaccurate or misleading in any material respect;
(aa)    Contract Review. Administrative Agent shall have received and reviewed
all Material Contracts of Borrowers including leases, union contracts, labor
contracts, vendor supply contracts, license agreements and distributorship
agreements and such contracts and agreements shall be satisfactory in all
respects to Administrative Agent;
(bb)    Compliance with Laws. Administrative Agent shall be reasonably satisfied
that each Borrower is in compliance in all material respects with all pertinent
federal, state, local or territorial regulations, including those with respect
to the Federal Occupational Safety and Health Act, the Environmental Protection
Act, ERISA and the Anti-Terrorism Laws;
(cc)    Bonding Arrangements. Borrowers shall have delivered copies of all
Bonding Arrangements relating to themselves or any of the Loan Parties, and if
the same provide for any Liens on property or assets which constitute
Collateral, (i) such Liens shall be Surety Liens and (ii) except with respect to
Permitted Non-Job Surety Bonding Arrangements that do not require intercreditor
agreements, Borrowers shall have delivered intercreditor agreements of the type
referred to in the definition of Surety Liens (each, a “Bonding Intercreditor
Agreement”); and

99



--------------------------------------------------------------------------------




(dd)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Administrative Agent and its counsel.
8.2.    Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(k)    Representations and Warranties. Each of the representations and
warranties made by any Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all material respects (except to the extent qualified by materiality
or “Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects) on and as of such date, before and
after giving effect to the Advances requested to be made and to the application
of the proceeds thereof, as if made on and as of such date (except to the extent
any such representation or warranty expressly relates only to any earlier and/or
specified date);
(l)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist upon giving effect to the Advances
requested to be made, on such date; provided, however that Administrative Agent,
in its sole discretion, may continue to make Advances notwithstanding the
existence of an Event of Default or Default and that any Advances so made shall
not be deemed a waiver of any such Event of Default or Default; and
(m)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.
Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this subsection shall have been satisfied.
IX.    INFORMATION AS TO BORROWERS.
Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:
9.1.    Disclosure of Material Matters. Promptly, and in any event within two
(2) Business Days, upon learning thereof, report to Administrative Agent and
Syndication Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor.
9.2.    Schedules. Deliver to Administrative Agent and Syndication Agent on or
before (x) prior to the first anniversary of the Closing Date, the twentieth
(20th) day of each month and (y)

100



--------------------------------------------------------------------------------




on and after the first anniversary of the Closing Date, the fifteenth (15th) day
of each month, in each case as and for the prior month (a) accounts receivable
agings inclusive of reconciliations to the general ledger, (b) accounts payable
schedules inclusive of reconciliations to the general ledger, (c) Inventory
reports and (d) a Borrowing Base Certificate and a cash collection report, each
in form and substance as mutually agreed prior to the Closing Date or otherwise
in form and substance satisfactory to Administrative Agent and Syndication Agent
(which shall be calculated as of the last day of the prior month and which shall
not be binding upon Administrative Agent and Syndication Agent or restrictive of
Administrative Agent’s and Syndication Agent’s rights under this Agreement), and
on or before Tuesday of each week, a sales report / roll forward for the prior
week. In addition, each Borrower will deliver to Administrative Agent and
Syndication Agent at such intervals as Administrative Agent and Syndication
Agent may reasonably require: (i) confirmatory assignment schedules; (ii) copies
of Customer’s invoices; (iii) evidence of shipment or delivery; and (iv) such
further schedules, documents and/or information regarding the Collateral as
Administrative Agent and Syndication Agent may require including trial balances
and test verifications. Administrative Agent and Syndication Agent have the
right to confirm and verify all Receivables by any manner and through any medium
they reasonably consider advisable and do whatever they may reasonably deem
necessary to protect their interests hereunder. The items to be provided under
this Section are to be in form reasonably satisfactory to Administrative Agent
and Syndication Agent and executed by each Borrower and delivered to
Administrative Agent and Syndication Agent from time to time solely for
Administrative Agent’s and Syndication Agent’s convenience in maintaining
records of the Collateral, and any Borrower’s failure to deliver any of such
items to Administrative Agent and Syndication Agent shall not affect, terminate,
modify or otherwise limit any Agent’s Lien with respect to the Collateral.
Unless otherwise agreed to by Administrative Agent and Syndication Agent, the
items to be provided under this Section 9.2 shall be delivered to Administrative
Agent and Syndication Agent by the specific method of Approved Electronic
Communication designated by Administrative Agent and Syndication Agent.
9.3.    Environmental Reports.
(s)    In the event any Borrower obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at the Real Property or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any such
Release or violation of Environmental Laws affecting the Real Property or any
Borrower’s interest therein or the operations or the business (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, then Borrowing Agent shall, within ten
(10) Business Days, give written notice of same to Administrative Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Release or Environmental Complaint. Such information is to be provided
solely to allow Agents to protect their security interest in and Lien on the
Collateral and is not intended to create nor shall it create any obligation upon
any Agent or Lender with respect thereto.
(t)    Borrowing Agent shall promptly forward to Administrative Agent copies of
any request for information, notification of potential liability, demand letter
relating to potential

101



--------------------------------------------------------------------------------




responsibility with respect to the investigation or cleanup of Hazardous
Materials at any other site owned, operated or used by any Borrower to manage of
Hazardous Materials and shall continue to forward copies of correspondence
between any Borrower and the Governmental Body regarding such claims to
Administrative Agent until the claim is settled. Borrowing Agent shall promptly
forward to Administrative Agent copies of all documents and reports concerning a
Release of Hazardous Materials or Environmental Complaint at the Real Property,
operations or business that any Borrower is required to file under any
Environmental Laws. Such information is to be provided solely to allow Agents to
protect Collateral Agent’s security interest in and Lien on the Collateral and
is not intended to create nor shall it create any obligation upon any Agent or
Lender with respect thereto.
9.4.    Litigation. Promptly notify Administrative Agent in writing of any
claim, litigation, suit or administrative proceeding affecting any Borrower or
any Guarantor, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case could
reasonably be expected to affect a material portion of the Collateral or which
could reasonably be expected to have a Material Adverse Effect.
9.5.    Material Occurrences. Promptly, and in any event within two (2) Business
Days, notify Administrative Agent in writing upon the occurrence of: (a) any
Event of Default or Default; (b) any event of default under the Senior Secured
Notes Documents, the Term Loan Documents or the Unsecured Notes Documents; (c)
any event which with the giving of notice or lapse of time, or both, would
constitute an event of default under the Senior Secured Notes Documents, the
Term Loan Documents or the Unsecured Notes Documents; (d) any event, development
or circumstance whereby any financial statements or other reports furnished to
Administrative Agent fail in any material respect to present fairly, in
accordance with GAAP consistently applied (except as disclosed therein and
agreed to by such reporting accountants or officer, as applicable), the
financial condition or operating results of any Borrower as of the date of such
statements; (e) any accumulated retirement plan funding deficiency which, if
such deficiency continued for two plan years and was not corrected as provided
in Section 4971 of the Code, could subject any Borrower to a tax imposed by
Section 4971 of the Code; (f) each and every default by any Borrower which would
allow the acceleration of the maturity of any Material Indebtedness, including
the names and addresses of the holders of such Material Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
(g) any claims, individually or in the aggregate at any one time, in excess of
$2,000,000 made under any Bonding Arrangement; and (h) any other development in
the business or affairs of any Borrower or any Guarantor, which could reasonably
be expected to have a Material Adverse Effect; in each case describing the
nature thereof and the action Borrowers propose to take with respect thereto.
9.6.    Government Receivables. Notify Administrative Agent quarterly of any
Receivables that arise out of contracts between any Borrower and the United
States, any state, or any department, agency or instrumentality of any of them.
9.7.    Annual Financial Statements. Furnish Administrative Agent (for further
distribution to the Lenders) within ninety (90) days after the end of each
fiscal year of Borrowers, financial statements of Borrowers on a consolidated
and consolidating basis including, but not limited to,

102



--------------------------------------------------------------------------------




statements of income and stockholders’ equity and cash flow from the beginning
of the current fiscal year to the end of such fiscal year and the balance sheet
as at the end of such fiscal year, all prepared in accordance with GAAP applied
on a basis consistent with prior practices (except as disclosed therein and
agreed to by such reporting accountants or officer, as applicable), and in
reasonable detail and reported upon without qualification as to scope by an
independent certified public accounting firm selected by Borrowers and
reasonably satisfactory to Administrative Agent (the “Accountants”); provided,
however, that to the extent that the Borrowers shall have delivered to
Administrative Agent (for further distribution to the Lenders) an Annual Report
on Form 10-K, such delivery shall be deemed to satisfy the foregoing
requirements of this Subsection 9.7. In addition, at the time of delivery of
such financial statements Borrowers shall deliver to Administrative Agent (for
further distribution to the Lenders) a Compliance Certificate.
9.8.    Quarterly Financial Statements. Furnish Administrative Agent (for
further distribution to the Lenders) within forty-five (45) days after the end
of each of the first three fiscal quarters of Borrowers’ fiscal year, an
unaudited balance sheet of Borrowers on a consolidated and consolidating basis
and unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable) and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to Borrowers’ business operations and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year; provided, however, that to the extent that the
Borrowers shall have delivered to Administrative Agent (for further distribution
to the Lenders) a Quarterly Report on Form 10-Q, such delivery shall be deemed
to satisfy the foregoing requirements of this Subsection 9.8. In addition, at
the time of delivery of such financial statements Borrowers shall deliver to
Administrative Agent (for further distribution to the Lenders) a Compliance
Certificate.
9.9.    Monthly Financial Statements. Furnish Administrative Agent (for further
distribution to the Lenders) within thirty (30) days after the end of each
month, an unaudited balance sheet of Borrowers on a consolidated basis and
unaudited statements of income and cash flow of Borrowers on a consolidated
basis reflecting results of operations from the beginning of the fiscal year to
the end of such month and for such month, prepared on a basis consistent with
prior practices (except as disclosed therein and agreed to by such reporting
accountants or officer, as applicable) and complete and correct in all material
respects, subject to normal and recurring year-end adjustments that individually
and in the aggregate are not material to Borrowers’ business operations and
setting forth in comparative form the respective financial statements for the
corresponding date and period in the previous fiscal year. In addition, at the
time of delivery of such financial statements, Borrowers shall deliver to
Administrative Agent (for further distribution to the Lenders) a certificate
setting forth in detail reasonably satisfactory to Administrative Agent, a
calculation of the Cash Burn for such month and on a cumulative basis.
9.10.    Other Reports. Furnish Administrative Agent as soon as available, but
in any event within ten (10) days after the issuance thereof, (a) with copies of
such financial statements, reports

103



--------------------------------------------------------------------------------




and returns as each Borrower shall send to its stockholders and (b) copies of
all notices, reports, financial statements and other materials sent pursuant to
the Senior Secured Notes Documents, the Term Loan Documents or the Unsecured
Notes Documents.
9.11.    Additional Information. Furnish Administrative Agent and Syndication
Agent with such additional information as either of them shall reasonably
request in order to enable Administrative Agent and Syndication Agent to
determine whether the terms, covenants, provisions and conditions of this
Agreement and the Notes have been complied with by Borrowers including, without
the necessity of any request by Administrative Agent and Syndication Agent, (a)
copies of all environmental audits and reviews, (b) at least thirty (30) days
prior thereto, notice of any Borrower’s opening of any new office or place of
business or any Borrower’s closing of any existing office or place of business,
and (c) promptly upon any Borrower’s learning thereof, notice of any material
labor dispute to which any Borrower may become a party, any strikes or walkouts
relating to any of its plants or other facilities, and the expiration of any
labor contract to which any Borrower is a party or by which any Borrower is
bound.
9.12.    Projected Operating Budget. Furnish Administrative Agent, no later than
thirty (30) days prior to the beginning of each Borrower’s fiscal years
commencing with the fiscal year commencing March 1, 2015, a month by month
projected operating budget and cash flow of Borrowers on a consolidated basis
for such fiscal year (including an income statement for each month and a balance
sheet as at the end of the last month in each fiscal quarter), such projections
to be accompanied by a certificate signed by the President or Chief Financial
Officer of each Borrower to the effect that such projections have been prepared
on the basis of sound financial planning practice consistent with past budgets
and financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.
9.13.    Variances from Operating Budget. Furnish Administrative Agent,
concurrently with the delivery of the financial statements referred to in
Sections 9.7, 9.8 and 9.9, a written report summarizing all material variances
from budgets submitted by Borrowers pursuant to Section 9.12 and a discussion
and analysis by management with respect to such variances, in the form mutually
agreed to prior to the Closing Date.
9.14.    Notice of Suits, Adverse Events. Furnish Administrative Agent with
prompt written notice of (i) any lapse or other termination of any Consent
issued to any Borrower by any Governmental Body or any other Person that is
material to the operation of any Borrower’s business, (ii) any refusal by any
Governmental Body or any other Person to renew or extend any such Consent; and
(iii) copies of any periodic or special reports filed by any Borrower or any
Guarantor with any Governmental Body or Person, if such reports indicate any
material change in the business, operations, affairs or condition of any
Borrower or any Guarantor, or if copies thereof are requested by Lender, and
(iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Borrower or any
Guarantor.
9.15.    ERISA Notices and Requests. Furnish Administrative Agent with immediate
written notice in the event that (i) any Borrower or any member of the
Controlled Group knows or has reason to know that a Termination Event has
occurred, together with a written statement describing

104



--------------------------------------------------------------------------------




such Termination Event and the action, if any, which such Borrower or any member
of the Controlled Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the Internal Revenue
Service, Department of Labor or PBGC with respect thereto, (ii) any Borrower or
any member of the Controlled Group knows or has reason to know that a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred together with a written statement describing such transaction and the
action which such Borrower or any member of the Controlled Group has taken, is
taking or proposes to take with respect thereto, (iii) a funding waiver request
has been filed with respect to any Plan together with all communications
received by any Borrower or any member of the Controlled Group with respect to
such request, (iv) any increase in the benefits of any existing Pension Benefit
Plan or contribution to a Multiemployer Plan or the establishment of any new
Pension Benefit Plan, Multiemployer Plan or Foreign Plan or the commencement of
contributions to any Pension Benefit Plan, Multiemployer Plan or Foreign Plan to
which any Borrower or any member of the Controlled Group was not previously
contributing shall occur, (v) any Borrower or any member of the Controlled Group
shall receive from the PBGC a notice of intention to terminate a Plan or to have
a trustee appointed to administer a Plan, together with copies of each such
notice, (vi) any Borrower or any member of the Controlled Group shall receive
any unfavorable determination letter from the Internal Revenue Service regarding
the qualification of a Plan under Section 401(a) of the Code, together with
copies of each such letter; (vii) any Borrower or any member of the Controlled
Group shall receive a notice regarding the imposition of withdrawal liability,
together with copies of each such notice; (viii) any Borrower or any member of
the Controlled Group shall fail to make a required installment or any other
required payment under the Code or ERISA on or before the due date for such
installment or payment; or (ix) any Borrower or any member of the Controlled
Group knows that (a) a Multiemployer Plan has been terminated, (b) the
administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan or (d) a
Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA.
9.16.    Additional Documents. Execute and deliver to Administrative Agent, upon
request, such documents and agreements as Administrative Agent may, from time to
time, reasonably request to carry out the purposes, terms or conditions of this
Agreement.
9.17.    Updates to Certain Schedules. Deliver to Administrative Agent and
Syndication Agent, on a quarterly basis in connection with delivery of a
Compliance Certificate, and in connection with the addition of any new Loan
Party, updates to the Schedules referred to herein; provided, that following the
occurrence and during the continuance of any Event of Default, Borrowers shall
be required to provide such updates promptly as shall be required to maintain
the related representations and warranties as true and correct. Any such updated
Schedules delivered by Borrowers to Administrative Agent and Syndication Agent
in accordance with this Section 9.17 shall automatically and immediately be
deemed to amend and restate the prior version of such Schedule previously
delivered to Administrative Agent and Syndication Agent and attached to and made
part of this Agreement, and any representation, warranty, or covenant contained
herein which refers to any such Schedule shall, from and after the first day of
the fiscal quarter to which such Compliance Certificate relates, refer to such
Schedule as so amended; provided, however, that in no event shall the amendment
of any such Schedule constitute a waiver by any Agent or Lender of

105



--------------------------------------------------------------------------------




any Default or Event of Default arising as a result of noncompliance with any of
the covenants set forth in this Agreement that exists notwithstanding the
amendment of such Schedule.
9.18.    Financial Disclosure. Upon Administrative Agent’s reasonable request,
each Borrower shall authorize and request that all accountants and auditors
employed by such Borrower at any time during the Term to exhibit and deliver to
Administrative Agent, Syndication Agent and each Lender copies of any of such
Borrower’s financial statements, trial balances or other accounting records of
any sort in the accountant’s or auditor’s possession, and to disclose to
Administrative Agent, Syndication Agent and each Lender any information such
accountants may have concerning such Borrower’s financial status and business
operations. Upon Administrative Agent’s reasonable request, each Borrower shall
authorize all Governmental Bodies to furnish to Administrative Agent,
Syndication Agent and each Lender copies of reports or examinations relating to
such Borrower, whether made by such Borrower or otherwise; however,
Administrative Agent, Syndication Agent and each Lender will attempt to obtain
such information or materials directly from such Borrower prior to obtaining
such information or materials from such accountants or Governmental Bodies.
X.    EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1.    Nonpayment. Failure by any Borrower to pay (a) any principal or
interest on the Obligations (including without limitation pursuant to
Section 2.9) when due, or (b) any other fee, charge, amount or liability
provided for herein or in any Other Document within two (2) Business Days of the
date when due, in each case whether at maturity, by reason of acceleration
pursuant to the terms of this Agreement, by notice of intention to prepay or by
required prepayment.
10.2.    Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been incorrect or misleading in any material respect on the date when
made or deemed to have been made;
10.3.    Financial Information. Failure by any Borrower to (i) furnish financial
information when due, or (ii) permit the inspection of its books or records or
access to its premises for audits and appraisals in accordance with the terms
hereof;
10.4.    Judicial Actions. Issuance of a notice of a judgment Lien (other than a
Permitted Encumbrance), levy, assessment, injunction or attachment (a) against
any Borrower’s Inventory or Receivables or (b) against a material portion of the
Collateral, in each case, which is not stayed or lifted within thirty (30) days
unless Properly Contested;
10.5.    Noncompliance. Except as otherwise provided for in Sections 10.1 and
10.3:

106



--------------------------------------------------------------------------------




(c)    failure or neglect of any Loan Party to perform, keep or observe any
term, provision, condition or covenant, contained in Sections 4.6, 4.8(c),
4.8(h), 6.2(b), 6.5, 6.6, 6.11, Article VII or Sections 9.2(a), (b), (c) and
(d), 9.5(a) and (b), 9.7, 9.8, 9.9, 9.12, 9.13 or 9.17.
(d)    failure or neglect of any Loan Party or any other Person to perform, keep
or observe any other term, provision, condition or covenant, contained herein
(other than as set forth in Section 10.5(a)) or contained in any Other Document
or any other agreement or arrangement now or hereafter entered into between any
Loan Party or such Person and Administrative Agent, Syndication Agent,
Collateral Agent or any Lender which failure or neglect, if capable of cure, is
not cured within fifteen (15) days from the earlier of the date that (a)
Administrative Agent provides written notice to Borrowing Agent of the
occurrence of such failure or neglect and (b) any Borrower has actual knowledge
of such failure or neglect;
10.6.    Judgments. Any (a) judgment or judgments, writ(s), order(s) or
decree(s) for the payment of money are rendered against any Loan Party, which
such judgment(s), writ(s), order(s) or decree(s) is not fully covered by
insurance for an aggregate amount in excess of $250,000 or against all Loan
Parties for an aggregate amount in excess of $250,000 and (b) (i) action shall
be legally taken by any judgment creditor to levy upon assets or properties of
any Borrower or any Guarantor to enforce any such judgment, (ii) such judgment
shall remain undischarged for a period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any Liens arising by virtue of the
rendition, entry or issuance of such judgment upon assets or properties of any
Borrower or any Guarantor shall be senior to any Liens in favor of Collateral
Agent on such assets or properties;
10.7.    Bankruptcy. Any Borrower, any Guarantor, any Subsidiary or Affiliate of
any Borrower shall (i) apply for, consent to or suffer the appointment of, or
the taking of possession by, a receiver, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy or receivership laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent (including by entry of
any order for relief in any involuntary bankruptcy or insolvency proceeding
commenced against it), (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within forty-five (45) days, any petition filed against it in
any involuntary case under such bankruptcy laws, or (viii) take any action for
the purpose of effecting any of the foregoing;
10.8.    Material Adverse Effect. The occurrence of any event or development
which could reasonably be expected to have a Material Adverse Effect;
10.9.    Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to any lien
subordination set forth in the Intercreditor Agreements and Permitted
Encumbrances that have priority as a matter of Applicable Law);

107



--------------------------------------------------------------------------------




10.10.    Default under the Senior Secured Notes Documents, the Term Loan
Documents or the Unsecured Notes Documents. An event of default has occurred
under the Senior Secured Notes Documents, the Term Loan Documents or the
Unsecured Notes Documents, which default shall not have been cured or waived
within any applicable grace period, or if any Person party to an Intercreditor
Agreement breaches or violates, or attempts to terminate or challenge the
validity of, such Intercreditor Agreement;
10.11.    Cross Default. Any specified “event of default” under any Indebtedness
(other than the Obligations) of any Borrower with a then-outstanding principal
balance (or, in the case of any Indebtedness not so denominated, with a
then-outstanding total obligation amount) of $2,000,000 or more (“Material
Indebtedness”), or any other event or circumstance which would permit the holder
of any such Material Indebtedness of any Borrower to accelerate such
Indebtedness (and/or the obligations of Borrower thereunder) prior to the
scheduled maturity or termination thereof, shall occur (regardless of whether
the holder of such Material Indebtedness shall actually accelerate, terminate or
otherwise exercise any rights or remedies with respect to such Indebtedness);
provided, that, with respect to Indebtedness under the Bradford L/C
Reimbursement Agreement and the Union L/C Reimbursement Agreement, in each case
any “event of default” thereunder shall constitute an Event of Default hereunder
solely if such Indebtedness is accelerated or if the issuing banks or other
obligees thereunder exercise any remedies thereunder;
10.12.    Bonding Arrangements. (a) If any claims, individually in excess of
$250,000 or in the aggregate in excess of $500,000, shall be paid by any surety
under any Bonding Arrangement or (b) if an event of default shall occur or exist
under any Bonding Arrangement or any other event or condition shall occur or
exist (including any claim paid under any Bonding Arrangement whether or not it
constitutes an Event of Default under the foregoing clause (a)) that would
entitle the surety under any Bonding Arrangement (with the giving of notice or
passage of time or both) to take action against any of the Collateral;
10.13.    Breach of Guaranty or Collateral Documents. Termination or breach of
any Guaranty, the Collateral Documents or similar agreement executed and
delivered to Administrative Agent in connection with the Obligations of any
Borrower, or if any Guarantor or pledgor attempts to terminate, challenges the
validity of, or its liability under, any such Guaranty, Collateral Document or
similar agreement;
10.14.    Change of Control. Any Change of Control shall occur;
10.15.    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on any Borrower or
any Guarantor, or any Borrower or any Guarantor shall so claim in writing to
Administrative Agent or any Lender or any Borrower challenges the validity of or
its liability under this Agreement or any Other Document;
10.16.    Seizures. Any (a) portion of the Collateral having an aggregate fair
market value of $1,000,000 or more (or any Specific Real Property or Term Loan
Exclusive Real Property) shall be seized or subject to garnishment, (b) Specific
Real Property and/or Term Loan Exclusive Real Property having an aggregate fair
market value of $4,000,000 or more shall be taken or seized by a Governmental
Body, or (c) title and rights of any Borrower or any Guarantor with respect to
any

108



--------------------------------------------------------------------------------




material portion of the Collateral shall have become the subject matter of
claim, litigation, suit, garnishment or other proceeding which might, in the
opinion of Administrative Agent, upon final determination, result in impairment
or loss of the security provided by this Agreement or the Other Documents;
10.17.    Operations. The operations of any material portion of the Loan
Parties’ mining facilities are interrupted (other than voluntary shutdowns by
the Borrowers in the conduct of their business) at any time for more than thirty
(30) consecutive days, unless such Borrower or Guarantor shall (i) be entitled
to receive for such period of interruption, proceeds of business interruption
insurance sufficient to assure that its per diem cash needs during such period
is at least equal to its average per diem cash needs for the consecutive three
month period immediately preceding the initial date of interruption and (ii)
receive such proceeds in the amount described in clause (i) preceding not later
than thirty (30) days following the initial date of any such interruption;
provided, however, that notwithstanding the provisions of clauses (i) and (ii)
of this section, an Event of Default shall be deemed to have occurred if such
Borrower or Guarantor shall be receiving the proceeds of business interruption
insurance for a period of thirty (30) consecutive days;
10.18.    Pension Plans. An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions, any
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Administrative Agent be reasonably likely to incur, a liability to a Plan or the
PBGC (or both) which, in the reasonable judgment of Administrative Agent, would
have a Material Adverse Effect; or the occurrence of any Termination Event that,
together with all other events or conditions specified in Sections 7.16 or 9.15,
results in any member of the Controlled Group to incur or be reasonably likely
to incur, liability in excess of $1,000,000, or any Borrower’s failure to
immediately report a Termination Event in accordance with Section 9.15 hereof;
or
10.19.    Anti-Money Laundering/International Trade Law Compliance. Any
representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.
XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.
11.1.    Rights and Remedies.
(u)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Administrative Agent or at the direction of
Required Lenders all Obligations shall be immediately due and payable and
Administrative Agent or Required Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances; and (iii)
without limiting Section 8.2 hereof, any Default under Section 10.7(vii) hereof,
the obligation of Lenders to make Advances hereunder shall be suspended until
such time as such involuntary petition shall be dismissed. Upon the occurrence
and during the continuance of any Event of Default, (x) Administrative Agent or
Collateral Agent, as the case may be, shall have the right to exercise any and
all rights and remedies provided for herein, under the Other Documents, under
the Uniform Commercial Code and at law

109



--------------------------------------------------------------------------------




or equity generally, including the right to foreclose the security interests
granted pursuant to the Collateral Documents and to realize upon any Collateral
by any available judicial procedure and/or to take possession of and sell any or
all of the Collateral with or without judicial process, (y) Collateral Agent may
enter any of any Borrower’s premises or other premises without legal process and
without incurring liability to any Borrower therefor, and Collateral Agent may
thereupon, or at any time thereafter, in its discretion without notice or
demand, take the Collateral and remove the same to such place as Collateral
Agent may deem advisable and Collateral Agent may require Borrowers to make the
Collateral available to Collateral Agent at a convenient place, and (z) with or
without having the Collateral at the time or place of sale, Collateral Agent may
sell the Collateral, or any part thereof, at public or private sale, at any time
or place, in one or more sales, at such price or prices, and upon such terms,
either for cash, credit or future delivery, as Collateral Agent may elect.
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Collateral Agent shall give Borrowers reasonable notification of such
sale or sales, it being agreed that in all events written notice mailed to
Borrowing Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale any Agent or any Lender may bid (including
credit bid) for and become the purchaser, and any Agent, any Lender or any other
purchaser at any such sale thereafter shall hold the Collateral sold absolutely
free from any claim or right of whatsoever kind, including any equity of
redemption and all such claims, rights and equities are hereby expressly waived
and released by each Borrower. In connection with the exercise of the foregoing
remedies, including the sale of Inventory, Collateral Agent is granted a
perpetual nonrevocable, royalty free, nonexclusive license and Collateral Agent
is granted permission to use all of each Borrower’s (a) Intellectual Property
which is owned by Borrowers (or which Borrowers otherwise have the right to
permit Collateral Agent to use) and used or useful in connection with Inventory
for the purpose of marketing, advertising for sale and selling or otherwise
disposing of such Inventory and (b) equipment for the purpose of completing the
manufacture of unfinished goods. The cash proceeds realized from the sale of any
Collateral collected or received by Collateral Agent shall be applied to the
Obligations in the order set forth in Section 11.5 hereof, subject to the ABL
Intercreditor Agreement. Noncash proceeds will only be applied to the
Obligations as they are converted into cash. If any deficiency shall arise,
Borrowers shall remain liable to the Agents and Lenders therefor.
(v)    To the extent that Applicable Law imposes duties on Administrative Agent
or Collateral Agent, as the case may be, to exercise remedies in a commercially
reasonable manner, each Borrower acknowledges and agrees that it is not
commercially unreasonable for any Agent: (i) to fail to incur expenses
reasonably deemed significant by such Agent to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as any Borrower, for expressions

110



--------------------------------------------------------------------------------




of interest in acquiring all or any portion of such Collateral; (vii) to hire
one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure such Agent against risks of loss, collection or
disposition of Collateral or to provide to such Agent a guaranteed return from
the collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by such Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist such Agent in the
collection or disposition of any of the Collateral. Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by Administrative Agent or Collateral
Agent, as the case may be, would not be commercially unreasonable in
Administrative Agent’s or Collateral Agent’s, as the case may be, exercise of
remedies against the Collateral and that other actions or omissions by any Agent
shall not be deemed commercially unreasonable solely on account of not being
indicated in this Section 11.1(b). Without limitation upon the foregoing,
nothing contained in this Section 11.1(b) shall be construed to grant any rights
to any Borrower or to impose any duties on any Agent that would not have been
granted or imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).
11.2.    Collateral Agent’s Discretion. Collateral Agent shall have the right in
its sole discretion to determine which rights, Liens, security interests or
remedies Collateral Agent may at any time pursue, relinquish, subordinate, or
modify, which procedures, timing and methodologies to employ, and what any other
action to take with respect to any or all of the Collateral and in what order,
thereto and such determination will not in any way modify or affect any of
Agents’ or Lenders’ rights hereunder as against Borrowers or each other.
11.3.    Setoff. Subject to Section 14.13, in addition to any other rights which
any Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, the Agents and such Lender shall have a right,
immediately and without notice of any kind, to apply any Borrower’s property
held by such Agent and such Lender or any of their Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to such Agents and such Lenders with respect to any deposits held by such Agents
or such Lenders.
11.4.    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5.    Allocation of Payments after Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by any Agent on account of the Obligations (including without limitation any
amounts on account of any of Cash Management Liabilities or Hedge Liabilities),
or in respect of the Collateral shall be paid over or delivered, subject to the
ABL Intercreditor Agreement, as follows:

111



--------------------------------------------------------------------------------




FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Administrative Agent and, to the
extent such costs and expenses are permitted herein, Syndication Agent on a pari
passu basis in connection with enforcing its rights and the rights of Lenders
under this Agreement and the Other Documents, and any Out-of-Formula Loans and
Protective Advances funded by Administrative Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;
SECOND, to payment of any fees owed to Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;
FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;
FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;
SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);
SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (including Cash Management Liabilities and
Hedge Liabilities only to the extent such Cash Management Liabilities and Hedge
Liabilities are reserved for under the Formula Amount; and including the payment
or cash collateralization of any outstanding Letters of Credit in accordance
with Section 3.2(b) hereof).
EIGHTH, to all other Obligations arising under this Agreement (including Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above;
NINTH, to all other Obligations which shall have become due and payable and not
repaid pursuant to clauses “FIRST” through “EIGHTH”; and
TENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by such Lender bears to the aggregate then outstanding
Advances, Cash Management

112



--------------------------------------------------------------------------------




Liabilities and Hedge Liabilities) of amounts available to be applied pursuant
to clauses “SIXTH”, “SEVENTH”, “EIGHTH” and “NINTH” above; and (iii)
notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities, provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Borrowers and/or Guarantors that
are Eligible Contract Participants with respect to such Swap Obligations to
preserve the allocation to Obligations otherwise set forth above in this Section
11.5; and (iv) to the extent that any amounts available for distribution
pursuant to clause “SEVENTH” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by
Collateral Agent as cash collateral for the Letters of Credit pursuant to
Section 3.2(b) hereof and applied (A) first, to reimburse Issuer from time to
time for any drawings under such Letters of Credit and (B) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “SEVENTH,” “EIGHTH”, and “NINTH” above in the manner
provided in this Section 11.5.
XII.    WAIVERS AND JUDICIAL PROCEEDINGS.
12.1.    Waiver of Notice. Each Borrower hereby waives notice of non-payment of
any of the Receivables, demand, presentment, protest and notice thereof with
respect to any and all instruments, notice of acceptance hereof, notice of loans
or advances made, credit extended, Collateral received or delivered, or any
other action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
12.2.    Delay. No delay or omission on any Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.
12.3.    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM,
COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF

113



--------------------------------------------------------------------------------




THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
XIII.    EFFECTIVE DATE AND TERMINATION.
13.1.    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
each Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until the earliest of (a) February 12, 2019,
(b) December 14, 2017 if the Senior Secured Notes have not been redeemed, repaid
or otherwise retired on or prior thereto and (c) June 1, 2018 if the Unsecured
Notes have not been redeemed, repaid or otherwise retired on or prior thereto
(such earliest date, the “Term”) unless sooner terminated as herein provided.
Borrowers may terminate this Agreement at any time upon twenty (20) days’ prior
written notice to Administrative Agent upon payment in full of the outstanding
Obligations and cash collateralization of any outstanding Letters of Credit in
accordance with Section 3.2(b) hereof.
13.2.    Termination. The termination of the Agreement shall not affect any
Agent’s or any Lender’s rights, or any of the Obligations, having their
inception prior to the effective date of such termination or any Obligations
which pursuant to the terms hereof continue to accrue after such date, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created and Obligations have been fully paid
in immediately available funds, disposed of, concluded or liquidated. At such
time as no Secured Party has any commitment to make financial accommodations to
the Borrower pursuant to the terms hereof and all the Obligations (other than
contingent obligations which are not then due and payable) have been
indefeasibly paid and performed in full or cash collateralized as provided
herein, then the guarantees and security provided for in this Agreement and the
Other Documents shall terminate, provided, however, that (i) all expense
reimbursement and indemnities of the Borrowers and each other Loan Party
contained in this Agreement or any other Loan Document shall survive and remain
operative and in full force and effect regardless of the termination of such
security and any payment of the obligations hereunder, and (ii) the Collateral
Documents (and any Liens granted thereunder) shall not terminate and shall be in
full force and effect until such time as the Term Loan Obligations are paid in
full in cash.
XIV.    REGARDING AGENTS.
14.1.    Appointment. Each Lender hereby designates PNC to act as Administrative
Agent and Collateral Agent for such Lender under this Agreement and the Other
Documents. Each Lender hereby designates Wells to act as Syndication Agent for
such Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes each Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of such Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto and the applicable Agent shall
hold all Collateral, payments of principal and interest, fees (except the fees
set forth in the Fee Letter), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders. Each Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by

114



--------------------------------------------------------------------------------




this Agreement (including collection of the Note) no Agent shall be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of Required Lenders, and such instructions
shall be binding; provided, however, that no Agent shall be required to take any
action which, in such Agent’s discretion, exposes such Agent to liability or
which is contrary to this Agreement or the Other Documents or Applicable Law
unless such Agent is furnished with an indemnification reasonably satisfactory
to such Agent with respect thereto.
14.2.    Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and the Other Documents. No
Agent nor any of their respective officers, directors, employees or agents shall
be (i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by any Agent under or in connection with, this Agreement or
any of the Other Documents or for the value, validity, effectiveness,
genuineness, due execution, enforceability or sufficiency of this Agreement, or
any of the Other Documents or for any failure of any Borrower to perform its
obligations hereunder. No Agent shall be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any of the Other
Documents, or to inspect the properties, books or records of any Borrower. The
duties of Administrative Agent as respects the Advances to Borrowers shall be
mechanical and administrative in nature; no Agent shall have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or the
transactions described herein except as expressly set forth herein.
14.3.    Lack of Reliance on Agents. Independently and without reliance upon any
Agent or any other Lender, each Lender has made and shall continue to make (i)
its own independent investigation of the financial condition and affairs of each
Borrower and each Guarantor in connection with the making and the continuance of
the Advances hereunder and the taking or not taking of any action in connection
herewith, and (ii) its own appraisal of the creditworthiness of each Borrower
and each Guarantor. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before making of the Advances or at any time or times thereafter except as shall
be provided by any Borrower pursuant to the terms hereof. No Agent shall be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any Other Document, or of the financial condition of any Borrower
or any Guarantor, or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement, the Note, the Other

115



--------------------------------------------------------------------------------




Documents or the financial condition or prospects of any Borrower, or the
existence of any Event of Default or any Default.
14.4.    Resignation of Agents; Successor Agents. Any Agent may resign on sixty
(60) days written notice to each Lender and Borrowing Agent and upon such
resignation, Required Lenders will promptly designate a successor Agent
reasonably satisfactory to Borrowers (provided that no such approval by
Borrowers shall be required (i) in any case where the successor Agent is one of
the Lenders or (ii) after the occurrence and during the continuance of any Event
of Default). Should any Agent cease to be a Lender or Issuer under this
Agreement and cease to have any obligation to make any Advances or issue any
Letters of Credit pursuant to this Agreement, such Agent shall promptly resign
as Agent in accordance with this Section 14.4. Any such successor Agent shall
succeed to the rights, powers and duties of the resigning Agent, and in the case
of a resigning Collateral Agent, such successor Collateral Agent shall in
particular succeed to all of the resigning Collateral Agent’s right, title and
interest in and to all of the Liens in the Collateral securing the Obligations
created hereunder or any Other Document (including the Mortgages, Security
Agreement and all Intellectual Property Security Agreements and account control
agreements), and the term “Administrative Agent”, “Syndication Agent” or
“Collateral Agent”, as applicable, shall mean such successor agent effective
upon its appointment, and the former Agent’s rights, powers and duties as Agent
shall be terminated, without any other or further act or deed on the part of
such former Agent. However, notwithstanding the foregoing, if at the time of the
effectiveness of the new Collateral Agent’s appointment, any further actions
need to be taken in order to provide for the legally binding and valid transfer
of any Liens in the Collateral from former Collateral Agent to new Collateral
Agent and/or for the perfection of any Liens in the Collateral as held by new
Collateral Agent or it is otherwise not then possible for new Collateral Agent
to become the holder of a fully valid, enforceable and perfected Lien as to any
of the Collateral, former Collateral Agent shall continue to hold such Liens
solely as agent for perfection of such Liens on behalf of new Collateral Agent
until such time as new Collateral Agent can obtain a fully valid, enforceable
and perfected Lien on all Collateral, provided that Collateral Agent shall not
be required to or have any liability or responsibility to take any further
actions after such date as such agent for perfection to continue the perfection
of any such Liens (other than to forego from taking any affirmative action to
release any such Liens). After any Agent’s resignation as Agent, the provisions
of this Article XIV, and any indemnification rights under this Agreement,
including without limitation, rights arising under Section 16.5 hereof, shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Agent under this Agreement (and in the event resigning Collateral
Agent continues to hold any Liens pursuant to the provisions of the immediately
preceding sentence, the provisions of this Article XIV and any indemnification
rights under this Agreement, including without limitation, rights arising under
Section 16.5 hereof, shall inure to its benefit as to any actions taken or
omitted to be taken by it in connection with such Liens).
14.5.    Certain Rights of Agents. If any Agent shall request instructions from
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any Other Document, such Agent shall be
entitled to refrain from such act or taking such action unless and until such
Agent shall have received instructions from Required Lenders; and such Agent
shall not incur liability to any Person by reason of so refraining. Without
limiting the foregoing, Lenders

116



--------------------------------------------------------------------------------




shall not have any right of action whatsoever against any Agent as a result of
its acting or refraining from acting hereunder in accordance with the
instructions of Required Lenders.
14.6.    Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, email, facsimile, telex, teletype or telecopier message, cablegram,
order or other document or telephone message believed by it to be genuine and
correct and to have been signed, sent or made by the proper person or entity,
and, with respect to all legal matters pertaining to this Agreement and the
Other Documents and its duties hereunder, upon advice of counsel selected by it.
Each Agent may employ agents and attorneys-in-fact and shall not be liable for
the default or misconduct of any such agents or attorneys-in-fact selected by
such Agent with reasonable care.
14.7.    Notice of Default. No Agent shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder or under the
Other Documents, unless such Agent has received notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that any Agent receives such a notice, such Agent shall
give notice thereof to Lenders. Agents shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by Required
Lenders; provided, that, unless and until Agents shall have received such
directions, Agents may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as they shall deem advisable in the best interests of Lenders.
14.8.    Indemnification. To the extent any Agent is not reimbursed and
indemnified by Borrowers, each Lender will reimburse and indemnify such Agent in
proportion to its respective portion of the outstanding Advances and its
respective Participation Commitments in the outstanding Letters of Credit and
outstanding Swing Loans (or, if no Advances are outstanding, pro rata according
to the percentage that its Revolving Commitment Amount constitutes of the total
aggregate Revolving Commitment Amounts), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from such Agent’s gross (not
mere) negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).
14.9.    Individual Capacity. With respect to the obligation of each Agent to
lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include such Agent in its
individual capacity as a Lender. Each Agent may engage in business with any
Borrower as if it were not performing the duties specified herein, and may
accept fees and other consideration from any Borrower for services in connection
with this Agreement or otherwise without having to account for the same to
Lenders.

117



--------------------------------------------------------------------------------




14.10.    Delivery of Documents. To the extent an Agent receives financial
statements required under Sections 9.7, 9.8, 9.9, 9.12 and 9.13 or Borrowing
Base Certificates from any Borrower pursuant to the terms of this Agreement
which any Borrower is not obligated to deliver to each Lender, such Agent, as
applicable, will promptly furnish such documents and information to Lenders.
14.11.    Borrowers’ Undertaking to Agents. Without prejudice to their
respective obligations to Lenders under the other provisions of this Agreement,
each Borrower hereby undertakes with each Agent to pay to such Agent from time
to time on demand all amounts from time to time due and payable by it for the
account of such Agent or Lenders or any of them pursuant to this Agreement to
the extent not already paid. Any payment made pursuant to any such demand shall
pro tanto satisfy the relevant Borrower’s obligations to make payments for the
account of Lenders or the relevant one or more of them pursuant to this
Agreement.
14.12.    No Reliance on Any Agent’s Customer Identification Program. To the
extent the Advances or this Agreement is, or becomes, syndicated in cooperation
with other Lenders, each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on any
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti‑Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
Borrowers, their Affiliates or their agents, the Other Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such Anti-Terrorism Laws.
14.13.    Other Agreements. Each of the Lenders agrees that it shall not,
without the express consent of Administrative Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of Administrative
Agent, set off against the Obligations, any amounts owing by such Lender to any
Borrower or any deposit accounts of any Borrower now or hereafter maintained
with such Lender. Anything in this Agreement to the contrary notwithstanding,
each of the Lenders further agrees that it shall not, unless specifically
requested to do so by Administrative Agent, take any action to protect or
enforce its rights arising out of this Agreement or the Other Documents, it
being the intent of Lenders that any such action to protect or enforce rights
under this Agreement and the Other Documents shall be taken in concert and at
the direction or with the consent of Administrative Agent or Required Lenders.
14.14.    Lead Arrangers. The Lead Arrangers shall not have any duties or
responsibilities hereunder in their respective capacities as such.
XV.    BORROWING AGENCY.

118



--------------------------------------------------------------------------------




15.1.    Borrowing Agency Provisions.
(f)    Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and (viii)
otherwise take action under and in connection with this Agreement and the Other
Documents, all on behalf of and in the name such Borrower or Borrowers, and
hereby authorizes Administrative Agent to pay over or credit all loan proceeds
hereunder in accordance with the request of Borrowing Agent.
(g)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. No Agent or any Lender shall
incur liability to Borrowers as a result thereof. To induce Agents and Lenders
to do so and in consideration thereof, each Borrower hereby indemnifies each
Agent and each Lender and holds each Agent and each Lender harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against any Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by any Agent or any Lender on any request or
instruction from Borrowing Agent or any other action taken by any Agent or any
Lender with respect to this Section 15.1 except due to willful misconduct or
gross (not mere) negligence by the indemnified party (as determined by a court
of competent jurisdiction in a final and non-appealable judgment).
(h)    All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by any Agent or any
Lender to any Borrower, failure of any Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of any Agent or any Lender
to pursue or preserve its rights against any Borrower, the release by any Agent
or any Lender of any Collateral now or thereafter acquired from any Borrower,
and such agreement by each Borrower to pay upon any notice issued pursuant
thereto is unconditional and unaffected by prior recourse by any Agent or any
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.
15.2.    Waiver of Subrogation. Each Borrower expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Borrower may now or hereafter have against the other
Borrowers or any other Person directly or contingently liable for the
Obligations hereunder, or against or with respect to any other Borrowers’
property (including, without limitation, any property which is Collateral for
the Obligations), arising from the existence or performance of this Agreement,
until termination of this Agreement and repayment in full of the Obligations.

119



--------------------------------------------------------------------------------




XVI.    MISCELLANEOUS.
16.1.    Governing Law. This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall, in accordance
with Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against any Borrower with respect to any
of the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement, each
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Each Borrower hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrowing
Agent at its address set forth in Section 16.6 and service so made shall be
deemed completed five (5) days after the same shall have been so deposited in
the mails of the United States of America, or, at Administrative Agent’s or
Collateral Agent’s option, by service upon Borrowing Agent which each Borrower
irrevocably appoints as such Borrower’s agent for the purpose of accepting
service within the State of New York. Nothing herein shall affect the right to
serve process in any manner permitted by law or shall limit the right of any
Agent or any Lender to bring proceedings against any Borrower in the courts of
any other jurisdiction. Each Borrower waives any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. Each
Borrower waives the right to remove any judicial proceeding brought against such
Borrower in any state court to any federal court. Any judicial proceeding by any
Borrower against any Agent or any Lender involving, directly or indirectly, any
matter or claim in any way arising out of, related to or connected with this
Agreement or any related agreement, shall be brought only in a federal or state
court located in the County of New York, State of New York.
16.2.    Entire Understanding.
(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Borrower, each Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, each Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.

120



--------------------------------------------------------------------------------




(b)    Required Lenders, Administrative Agent with the consent of Required
Lenders, Syndication Agent with the consent of Required Lenders, Collateral
Agent with the consent of Required Lenders, and Borrowers may, subject to the
provisions of this Section 16.2(b), from time to time enter into written
amendments, waivers or other supplemental agreements to this Agreement or the
Other Documents executed by Borrowers, for the purpose of adding or deleting any
provisions or otherwise changing, varying or waiving in any manner the rights of
Lenders, Administrative Agent, Syndication Agent, Collateral Agent or Borrowers
thereunder or the conditions, provisions or terms thereof or waiving any Event
of Default thereunder, but only to the extent specified in such written
agreements; provided, however, that no such supplemental agreement shall:
(iii)    increase the Revolving Commitment Percentage or the maximum dollar
amount of the Revolving Commitment Amount of any Lender without the consent of
such Lender directly affected thereby;
(iv)    whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Administrative
Agent));
(v)    increase the Maximum Revolving Advance Amount without the consent of all
Lenders;
(vi)    alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;
(vii)    alter, amend or modify the provisions of Section 11.5 without the
consent of all Lenders;
(viii)    release any ABL First Lien Collateral during any calendar year (other
than in accordance with the provisions of this Agreement and the Other
Documents) having an aggregate value in excess of $5,000,000 without the consent
of all Lenders; provided, however, that any release of any ABL First Lien
Collateral during any calendar year (other than in accordance with the
provisions of this Agreement and the Other Documents) having an aggregate value
of $5,000,000 or less shall require the prior written consent of Administrative
Agent and Syndication Agent;
(ix)    change the rights and duties of any Agent without the consent of all
Lenders;
(x)    subject to clause (e) below, permit any Revolving Advance to be made if
after giving effect thereto the total of Revolving Advances outstanding
hereunder would exceed

121



--------------------------------------------------------------------------------




the Formula Amount for more than thirty (30) consecutive Business Days or exceed
one hundred and five percent (105%) of the Formula Amount without the consent of
all Lenders;
(xi)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of all Lenders;
(xii)    amend, modify, or eliminate the definition of Formula Amount or any of
the defined terms (including the definitions of Eligible Non-Bonded Accounts
Receivable and Eligible Inventory) that are used in such definition to the
extent that any such change results in more credit being made available to
Borrowers based upon the Formula Amount, in each case without written consent of
all Lenders; or
(xiii)    release any Guarantor or Borrower (other than in accordance with the
provisions of this Agreement or any Other Document) without the consent of all
Lenders.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agents and all future holders of
the Obligations. In the case of any waiver, Borrowers, Agents and Lenders shall
be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
(d)    In the event that Administrative Agent requests the consent of a Lender
pursuant to this Section 16.2 and such consent is denied, then Administrative
Agent may, at its option, require such Lender to assign its interest in the
Advances to Administrative Agent or to another Lender or to any other Person
designated by Administrative Agent in consultation with Borrowing Agent (the
“Designated Lender”), for a price equal to (i) the then outstanding principal
amount thereof plus (ii) accrued and unpaid interest and fees due such Lender,
which interest and fees shall be paid when collected from Borrowers. In the
event Administrative Agent elects to require any Lender to assign its interest
to Administrative Agent or to the Designated Lender, Administrative Agent will
so notify such Lender in writing within forty five (45) days following such
Lender’s denial, and such Lender will assign its interest to Administrative
Agent or the Designated Lender no later than five (5) days following receipt of
such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, Administrative Agent or the Designated Lender, as appropriate, and
Administrative Agent.
(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Administrative Agent and Syndication
Agent may at their discretion and without the consent of any Lender, voluntarily
permit the outstanding Revolving Advances at any time to exceed by up to ten
percent (10%) of the Formula Amount for up to thirty (30) consecutive Business
Days (the “Out-of-Formula Loans”). If Administrative Agent and Syndication Agent
are willing in their sole and absolute discretion to permit such Out-of-Formula
Loans, Lenders holding the Revolving Commitments shall be obligated

122



--------------------------------------------------------------------------------




to fund such Out-of-Formula Loans in accordance with their respective Revolving
Commitment Percentages up to their respective Revolving Commitment Amount, and
such Out-of-Formula Loans shall be payable on demand and shall bear interest at
the Default Rate for Revolving Advances consisting of Domestic Rate Loans;
provided that, if Administrative Agent and Syndication Agent do permit
Out-of-Formula Loans, neither Administrative Agent, Syndication Agent nor
Lenders shall be deemed thereby to have changed the limits of Section 2.1(a) nor
shall any Lender be obligated to fund Revolving Advances in excess of its
Revolving Commitment Amount. For purposes of this paragraph, the discretion
granted to Administrative Agent and Syndication Agent hereunder shall not
preclude involuntary overadvances that may result from time to time due to the
fact that the Formula Amount was unintentionally exceeded for any reason,
including, but not limited to, Collateral previously deemed to be either
“Eligible Non-Bonded Accounts Receivable” or “Eligible Inventory”, as
applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral. In the event
Administrative Agent and Syndication Agent involuntarily permit the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Administrative Agent and Syndication Agent shall use their efforts to have
Borrowers decrease such excess in as expeditious a manner as is practicable
under the circumstances and not inconsistent with the reason for such excess.
Revolving Advances made after Administrative Agent and Syndication Agent have
determined the existence of involuntary overadvances shall be deemed to be
involuntary overadvances and shall be decreased in accordance with the preceding
sentence. To the extent any Out-of-Formula Loans are not actually funded by the
other Lenders as provided for in this Section 16.2(e), Administrative Agent and
Syndication Agent may elect in their discretion to have Administrative Agent
fund such Out-of-Formula Loans and any such Out-of-Formula Loans so funded by
Administrative Agent shall be deemed to be Revolving Advances made by and owing
to Administrative Agent, and Administrative Agent shall be entitled to all
rights (including accrual of interest) and remedies of a Lender holding a
Revolving Commitment under this Agreement and the Other Documents with respect
to such Revolving Advances.
(f)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Administrative Agent is hereby
authorized by Borrowers and Lenders, at any time in Administrative Agent’s and
Syndication Agent’s sole discretion, regardless of (i) the existence of a
Default or an Event of Default, (ii) whether any of the other applicable
conditions precedent set forth in Section 8.2 hereof have not been satisfied or
the commitments of Lenders to make Revolving Advances hereunder have been
terminated for any reason, or (iii) any other contrary provision of this
Agreement, to make Revolving Advances (“Protective Advances”) to Borrowers on
behalf of Lenders which Administrative Agent and Syndication Agent, in their
reasonable business judgment, deem necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that the Protective Advances made hereunder shall not
exceed $10,500,000 in the aggregate and provided further that at any time after
giving effect to any such Protective Advances, the outstanding Revolving
Advances, Swing Loans and Maximum Undrawn Amount of all outstanding Letters of
Credit do not exceed the Maximum Revolving Advance Amount. Lenders holding the
Revolving Commitments shall be obligated to fund such Protective Advances and
effect a settlement with

123



--------------------------------------------------------------------------------




Administrative Agent therefor upon demand of Administrative Agent in accordance
with their respective Revolving Commitment Percentages. To the extent any
Protective Advances are not actually funded by the other Lenders as provided for
in this Section 16.2(f), any such Protective Advances funded by Administrative
Agent shall be deemed to be Revolving Advances made by and owing to
Administrative Agent, and Administrative Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender holding a Revolving
Commitment under this Agreement and the Other Documents with respect to such
Revolving Advances.
16.3.    Successors and Assigns; Participations.
(c)    This Agreement shall be binding upon and inure to the benefit of
Borrowers, each Agent, each Lender, all future holders of the Obligations and
their respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Administrative Agent and each Lender.
(d)    Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”) ; provided that (i)
such Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrowers, the Agents, the Lenders and
the Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver described in Sections 16.2(b)(i), 16.2(b)(ii), 16.2(b)(vi) or 16.2(b)(x))
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.7, 3.9 and 3.11 (subject to the
requirements and limitations therein, including the requirements under Section
3.11(e) (it being understood that the documentation required under Section
3.11(e) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 16.3(c); provided that such Participant (A) agrees to be subject to the
provisions of Section 3.12 as if it were an assignee under Section 16.3(c); and
(B) shall not be entitled to receive any greater payment under Sections 3.7, 3.9
or 3.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrowers’ request and expense, to use reasonable efforts to
cooperate with Borrowers to effectuate the provisions of Section 3.12 with
respect to any Participant. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant's interest in the Loans or other
obligations under this Agreement

124



--------------------------------------------------------------------------------




and the Other Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant's interest in any commitments, loans, letters of credit or its
other obligations under this Agreement and any Other Document) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Any Lender, with the consent of Administrative Agent and Borrowing Agent
(provided, that (i) no such consent by Borrowing Agent shall be required if an
Event of Default has occurred and is continuing or such assignment is to a
Lender or an Affiliate of a Lender and (ii) the consent of Borrowing Agent shall
not be unreasonably withheld, delayed or conditioned), may sell, assign or
transfer all or any part of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to one or more
additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, Borrowing Agent (provided that no
Event of Default has occurred and is continuing) and Administrative Agent and
delivered to Administrative Agent for recording; provided, however, that each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to each of the Revolving Advances under this Agreement in which such Lender has
an interest. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Revolving Commitment
Percentage as set forth therein, and (ii) the transferor Lender thereunder
shall, to the extent provided in such Commitment Transfer Supplement, be
released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Revolving Commitment Percentages arising from the
purchase by such Purchasing Lender of all or a portion of the rights and
obligations of such transferor Lender under this Agreement and the Other
Documents. Borrowers shall execute and deliver such further documents and do
such further acts and things in order to effectuate the foregoing.
(f)    Any Lender, with the consent of Administrative Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances under this Agreement and the Other Documents to an entity,
whether a corporation, partnership, trust, limited liability company or other
entity that (i) is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and (ii) is administered,

125



--------------------------------------------------------------------------------




serviced or managed by the assigning Lender or an Affiliate of such Lender (a
“Purchasing CLO” and together with each Participant and Purchasing Lender, each
a “Transferee” and collectively the “Transferees”), pursuant to a Commitment
Transfer Supplement modified as appropriate to reflect the interest being
assigned (“Modified Commitment Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and
Administrative Agent as appropriate and delivered to Administrative Agent for
recording. Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose. Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. Each Borrower hereby consents to the addition of such Purchasing
CLO. Borrowers shall execute and deliver such further documents and do such
further acts and things in order to effectuate the foregoing.
(g)    Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Administrative Agent and Lenders may treat
each Person whose name is recorded in the Register as the owner of the Advance
recorded therein for the purposes of this Agreement. The Register shall be
available for inspection by Borrowing Agent or any Lender at any reasonable time
and from time to time upon reasonable prior notice. Administrative Agent shall
receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.
(h)    Each Borrower authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower, provided that such Transferee
or prospective Transferee has agreed in writing to maintain the confidentiality
of such information substantially on the terms set forth in Section 16.15
hereof.
(i)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

126



--------------------------------------------------------------------------------




16.4.    Application of Payments. Administrative Agent shall have the continuing
and exclusive right to apply or reverse and re-apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that any
Borrower makes a payment or Administrative Agent or any Lender receives any
payment or proceeds of the Collateral for any Borrower’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the Obligations or part thereof intended to be satisfied
shall be revived and continue as if such payment or proceeds had not been
received by Administrative Agent or such Lender.
16.5.    Indemnity. Each Borrower shall defend, protect, indemnify, pay and save
harmless each Agent, Issuer, each Lender and each of their respective officers,
directors, Affiliates, attorneys, employees and agents (each an “Indemnified
Party”) for and from and against any and all claims, demands, liabilities,
obligations, losses, damages, penalties, fines, actions, judgments, suits,
costs, charges, expenses and disbursements of any kind or nature whatsoever
(including fees and disbursements of counsel (including allocated costs of
internal counsel)) (collectively, “Claims”) which may be imposed on, incurred
by, or asserted against any Indemnified Party in arising out of or in any way
relating to or as a consequence, direct or indirect, of: (i) this Agreement, the
Other Documents, the Advances and other Obligations and/or the transactions
contemplated hereby including the Transactions, (ii) any action or failure to
act or action taken only after delay or the satisfaction of any conditions by
any Indemnified Party in connection with and/or relating to the negotiation,
execution, delivery or administration of the Agreement and the Other Documents,
the credit facilities established hereunder and thereunder and/or the
transactions contemplated hereby including the Transactions, (iii) any
Borrower’s or Guarantor’s failure to observe, perform or discharge any of its
covenants, obligations, agreements or duties under or breach of any of the
representations or warranties made in this Agreement and the Other Documents,
(iv) the enforcement of any of the rights and remedies of Administrative Agent,
Collateral Agent, Syndication Agent, Issuer or any Lender under the Agreement
and the Other Documents, (v) any threatened or actual imposition of fines or
penalties, or disgorgement of benefits, for violation of any Anti-Terrorism Law
by any Borrower, any Affiliate or Subsidiary of any Borrowers, or any Guarantor,
and (vi) any claim, litigation, proceeding or investigation instituted or
conducted by any Governmental Body or instrumentality or any other Person with
respect to any aspect of, or any transaction contemplated by, or referred to in,
or any matter related to, this Agreement or the Other Documents, whether or not
any Agent, Issuer or any Lender is a party thereto. Without limiting the
generality of any of the foregoing, each Borrower shall defend, protect,
indemnify, pay and save harmless each Indemnified Party from (x) any Claims
which may be imposed on, incurred by, or asserted against any Indemnified Party
arising out of or in any way relating to or as a consequence, direct or
indirect, of the issuance of any Letter of Credit hereunder and (y) any Claims
which may be imposed on, incurred by, or asserted against any Indemnified Party
under any Environmental Laws with respect to or in connection with the Real
Property, the presence or Release of any Hazardous Materials affecting the Real
Property (whether or not the same originates or emerges from the Real Property
or any contiguous real estate), including any Claims consisting of or relating
to the imposition or assertion of any Lien on any of the Real Property under any
Environmental Laws and any loss of value of the Real Property as a result of the
foregoing except to the extent such loss, liability, damage and expense is
attributable to any Release of Hazardous Materials resulting from actions on the
part

127



--------------------------------------------------------------------------------




of any Agent or any Lender. Borrowers’ obligations under this Section 16.5 shall
arise upon the discovery of the presence of any Hazardous Materials at the Real
Property, whether or not any federal, state, or local environmental agency has
taken or threatened any action in connection with the presence of any Hazardous
Materials, in each such case except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of the Indemnified
Party (as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing, this
indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the Indemnified Parties by any Person under any
Environmental Laws or similar laws by reason of any Borrower’s or any other
Person’s failure to comply with laws applicable to Hazardous Materials. This
Section 16.5 shall not apply with respect to Taxes in respect of payments for or
on account of any Obligations under this Agreement or under any Other Document
(the indemnification of which is addressed in Section 3.11), but shall
nonetheless apply to any Taxes that represent losses, claims, damages, etc.,
arising from any other claim under this Section 16.5.
16.6.    Notice. Any notice or request hereunder may be given to Borrowing Agent
(on behalf of itself or any Borrower) or to any Agent or any Lender at their
respective addresses set forth below or at such other address as may hereafter
be specified in a notice designated as a notice of change of address under this
Section. Any notice, request, demand, direction or other communication (for
purposes of this Section 16.6 only, a “Notice”) to be given to or made upon any
party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes by means of electronic transmission
(i.e., “e-mail”) or facsimile transmission or by setting forth such Notice on a
website to which Borrowers are directed (an “Internet Posting”) if Notice of
such Internet Posting (including the information necessary to access such site)
has previously been delivered to the applicable parties hereto by another means
set forth in this Section 16.6) in accordance with this Section 16.6. Any such
Notice must be delivered to the applicable parties hereto at the addresses and
numbers set forth under their respective names on Section 16.6 hereof or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 16.6. Any Notice shall be effective:
(f)    In the case of hand-delivery, when delivered;
(g)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(h)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(i)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(j)    In the case of electronic transmission, when actually received;

128



--------------------------------------------------------------------------------




(k)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(l)    If given by any other means (including by overnight courier), when
actually received.
Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to Administrative Agent, and Administrative Agent shall
promptly notify the other Lenders of its receipt of such Notice.
(A)    If to Administrative Agent, Collateral Agent or PNC at:
PNC Bank, National Association
340 Madison Avenue, 11th Floor
New York, NY 10173
Attention:    Glenn D. Kreutzer, Vice President
Telephone:    (212) 752-6093
Facsimile:    (212) 303-0060
with a copy to:    
PNC Bank, National Association
Commercial Client Services - Agency Services
P7-PFSC-05-W
500 First Avenue
Pittsburgh, PA 15219
Attention: Taryn Adametz
Telephone:     (412) 768-9834
Facsimile:     (412) 705-2006
with an additional copy to:
Otterbourg P.C.
230 Park Avenue
New York, New York 10169
Attention: Richard L. Stehl, Esq.
Telephone:     (212) 661-9100
Facsimile:     (212) 682-6104
(B)    If to Syndication Agent or Wells at:
Wells Fargo Bank, National Association
c/o Wells Fargo Capital Finance
2450 Colorado Avenue
Suite 3000W
Santa Monica CA 90404
Attn: Kevin Cox, Managing Director and Senior Vice President

129



--------------------------------------------------------------------------------




ABL Regional Underwriting Manager
Business Finance Division - Syndicated Finance
Telephone:     (310) 453-7397
Facsimile:    (310) 453-7413
with a copy to:    
Troutman Sanders, LLP
405 Lexington Avenue
New York, New York 10174
Attention:    Jeffrey M. Rosenthal, Esq.
Telephone:    (212) 704-6036
Facsimile:    (212) 704-6288
(C)    If to a Lender (other than PNC or Wells): as specified on the signature
pages hereof
(D)    If to Borrowing Agent:
3912 Brumbaugh Road
P.O. Box 77
New Enterprise, PA 16664
Attention: Mr. Paul I. Detwiler, III
Telephone:     (814) 776-2211
Facsimile:     (814) 766-4402
with a copy to:    
Pepper Hamilton LLP
3000 Two Logan Square
18th & Arch Streets
Philadelphia, PA 19103
Attention: Cary S. Levinson, Esquire
Telephone:     (215) 981-4091
Facsimile:     (215) 981-4750
16.7.    Survival. The obligations of Borrowers under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.11, 16.5 and 16.9 and the obligations of Lenders under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive
termination of this Agreement and the Other Documents and payment in full of the
Obligations.
16.8.    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9.    Expenses. Borrowers shall pay (a) all reasonable, documented
out-of-pocket expenses incurred by any Agent and their respective Affiliates
(including the reasonable,

130



--------------------------------------------------------------------------------




documented fees, charges and disbursements of counsel for each Agent) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the Other Documents (including, without limitation, any expenses
incurred by Administrative Agent and Lenders in connection with post-closing
matters set forth in Section 6.17) or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (b) all reasonable,
documented out-of-pocket expenses incurred by Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) all reasonable, documented out-of-pocket expenses
incurred by any Agent, any Lender or Issuer (including the reasonable,
documented fees, charges and disbursements of any counsel for such Agent, such
Lender or Issuer), in connection with the enforcement or protection of its
rights (i) in connection with this Agreement and the Other Documents, including
its rights under this Section, or (ii) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Advances or Letters of Credit, and (d) all reasonable out-of-pocket expenses of
each Agent’s regular employees and agents engaged periodically to perform audits
of any Borrower’s or any Borrower’s Affiliate’s or Subsidiary’s books, records
and business properties.
16.10.    Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefor, Administrative Agent and Collateral
Agent, if such Agent so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving that actual
damages are not an adequate remedy.
16.11.    Consequential Damages. Neither any Agent nor any Lender, nor any agent
or attorney for any of them, shall be liable to any Borrower, or any Guarantor
(or any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.
16.12.    Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
16.13.    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14.    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.

131



--------------------------------------------------------------------------------




16.15.    Confidentiality; Sharing Information. Each Agent, each Lender and each
Transferee shall hold all non-public information obtained by such Agent, such
Lender or such Transferee pursuant to the requirements of this Agreement in
accordance with such Agent’s, such Lender’s and such Transferee’s customary
procedures for handling confidential information of this nature; provided,
however, each Agent, each Lender and each Transferee may disclose such
confidential information (a) to its examiners, Affiliates, outside auditors,
counsel and other professional advisors, (b) to any Agent, any Lender or to any
prospective Transferees, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law, each Agent, each
Lender and each Transferee shall use its reasonable best efforts prior to
disclosure thereof, to notify the applicable Borrower of the applicable request
for disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
any Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of any Agent or any Lender in order to perfect its Lien on the
Collateral once the Obligations have been paid in full and this Agreement has
been terminated. Each Borrower acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
such Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by any Lender or by one or more Subsidiaries or
Affiliates of such Lender and each Borrower hereby authorizes each Lender to
share any information delivered to such Lender by such Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate of
such Lender, it being understood that any such Subsidiary or Affiliate of any
Lender receiving such information shall be bound by the provisions of this
Section 16.15 as if it were a Lender hereunder. Such authorization shall survive
the repayment of the other Obligations and the termination of this Agreement.
Notwithstanding any non-disclosure agreement or similar document executed by
Administrative Agent in favor of any Borrower or any of any Borrower’s
affiliates, the provisions of this Agreement shall supersede such agreements.
16.16.    Publicity. Each Borrower and each Lender hereby authorizes
Administrative Agent to make appropriate announcements of the financial
arrangement entered into among Borrowers, the Agents and Lenders, including
announcements which are commonly known as tombstones, in such publications and
to such selected parties as Administrative Agent shall in its sole and absolute
discretion deem appropriate.
16.17.    Certifications from Banks and Participants; USA PATRIOT Act.
(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (ii) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender

132



--------------------------------------------------------------------------------




is not a “shell” and certifying to other matters as required by Section 313 of
the USA PATRIOT Act and the applicable regulations: (1) within ten (10) days
after the Closing Date, and (2) as such other times as are required under the
USA PATRIOT Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and each Borrower shall provide to Lender, such
Borrower’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.
16.18.    Anti-Terrorism Laws.
(a)    Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Each Borrower covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event.
16.19.    Release of Loan Parties and Collateral.
(a)    Subject to the ABL Intercreditor Agreement, in the event that all of the
Equity Interests of any Loan Party other than NESL are transferred pursuant to a
disposition permitted pursuant to Section 7.1 and the other provisions of this
Agreement, or otherwise consented to by Required Lenders, to any Person (other
than the Borrowers or any of their Subsidiaries) then effective upon the closing
of such transfer and the application of proceeds thereof in conformity with the
provisions of this Agreement and/or such consent, such Loan Party shall be
released from its obligations hereunder and under the Other Documents and shall
cease to be a Borrower or Guarantor, as applicable, for all purposes.

133



--------------------------------------------------------------------------------




(b)    Subject to the ABL Intercreditor Agreement, effective upon the closing of
a disposition of any Collateral permitted pursuant to Section 7.1 and the other
provisions of this Agreement, or otherwise consented to by Required Lenders,
(including as a result of a disposition of the Equity Interests of a Loan Party
as provided above) to any Person (other than the Borrowers or any of their
Subsidiaries) and the application of proceeds thereof in conformity with the
provisions of this Agreement and/or such consent, the security interest granted
under this Agreement and the Other Documents in the Collateral so disposed of
shall terminate and Collateral Agent shall deliver such releases as may be
appropriate, provided, however, the security interest granted under this
Agreement and the Other Documents in all remaining Collateral shall remain in
full force and effect.
16.20.    Intercreditor Agreements. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to Collateral Agent pursuant
to this Agreement and the Other Documents and the exercise of any right or
remedy by any Agent hereunder and thereunder are subject to the provisions of
the Intercreditor Agreements. In the event of any conflict between the terms of
any Intercreditor Agreement and this Agreement with respect to lien priority,
priority of proceeds of collateral or rights and remedies in connection with (a)
the Common Collateral (as defined in the Noteholder Intercreditor Agreement),
the terms of the Noteholder Intercreditor Agreement shall govern, and (b) the
Collateral (as defined in the ABL Intercreditor Agreement), the terms of the ABL
Intercreditor Agreement shall govern.
[Signature pages follow]
XVII.    

134



--------------------------------------------------------------------------------




Each of the parties has signed this Agreement as of the day and year first above
written.
 
NEW ENTERPRISE STONE & LIME CO., INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: President
 
ASTI TRANSPORTATION SYSTEMS, INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
EII TRANSPORT INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
GATEWAY TRADE CENTER INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
PRECISION SOLAR CONTROLS INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President




[Revolving Credit Agreement]

--------------------------------------------------------------------------------




















[Signatures continue on next page]
PROTECTION SERVICES INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
SCI PRODUCTS INC.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President
 
WORK AREA PROTECTION CORP.
 
By: /s/ Paul I. Detwiler, III_______
Name: Paul I. Detwiler, III
Title: Vice President



 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent and a
Lender
 
By: /s/ Basem Pharaon_________
Name: Basem Pharaon___________
Title: V.P.____________________
340 Madison Avenue, 11th Floor
New York, New York 10173
Revolving Commitment Percentage: 42.857%
Revolving Commitment Amount: $45,000,000
[Signatures continue on next page]




[Revolving Credit Agreement]

--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent and a Lender
 


By: /s/ Vivek Tayal____________
Name: Vivek Tayal______________
Title: Vice President____________
c/o Wells Fargo Capital Finance
2450 Colorado Avenue, Suite 3000W
Santa Monica, CA 90404
Attn: Kevin Cox, Managing Director and Senior Vice President
ABL Regional Underwriting Manager
Business Finance Division - Syndicated Finance


Revolving Commitment Percentage: 42.857%
Revolving Commitment Amount: $45,000,000
[Signatures continue on next page]




[Revolving Credit Agreement]

--------------------------------------------------------------------------------




 
ALOSTAR BANK OF COMMERCE, as a Lender
 


By: /s/ Daryn Veney___________
Name: Daryn Veney_____________
Title: Vice President____________
3630 Peachtree Road, N.E.
Suite 1050
Atlanta, GA 30326
Attn: Daryn Veney, Vice President




Revolving Commitment Percentage: 14.286%
Revolving Commitment Amount $15,000,000




[Revolving Credit Agreement]

--------------------------------------------------------------------------------




Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )


On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the President of NEW ENTERPRISE STONE & LIME CO., INC., the corporation
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public




Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )


On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the Vice President of ASTI TRANSPORTATION SYSTEMS, INC., the corporation
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public


Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )


On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the Vice President of EII TRANSPORT INC., the corporation described in
and which executed the foregoing instrument; and that s/he signed her/his name
thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public

[Revolving Credit Agreement]

--------------------------------------------------------------------------------






Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )




On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the Vice President of GATEWAY TRADE CENTER INC., the corporation
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public




Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )


On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the Vice President of PRECISION SOLAR CONTROLS INC., the corporation
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public


Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )


On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the Vice President of PROTECTION SERVICES INC., the corporation
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public



[Revolving Credit Agreement]

--------------------------------------------------------------------------------






Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )


On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the Vice President of SCI PRODUCTS INC., the corporation described in
and which executed the foregoing instrument; and that s/he signed her/his name
thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public


Commonwealth OF PA___________    )
) ss.
COUNTY OF ____Bedford______    )


On this _11__ day of _February______, 2014, before me personally came Paul I.
Detwiler, III, to me known, who, being by me duly sworn, did depose and say that
s/he is the Vice President of WORK AREA PROTECTION CORP., the corporation
described in and which executed the foregoing instrument; and that s/he signed
her/his name thereto by order of the board of directors of said corporation.
/s/ Kelly M. Burtnett-Myers_______________
Notary Public



































[Revolving Credit Agreement]

--------------------------------------------------------------------------------










STATE OF _New York____    )
) ss.
COUNTY OF New York___    )


On this _10th_ day of _February_____, 2014, before me personally came Basem
Pharaon_______________, to me known, who, being by me duly sworn, did depose and
say that s/he is the _VP_________________ of PNC BANK, NATIONAL ASSOCIATION, and
that s/he was authorized to sign her/his name thereto.
/s/ Sarwer Khan_____________________
Notary Public



[Revolving Credit Agreement]

--------------------------------------------------------------------------------






STATE OF New York____    )
) ss.
COUNTY OF Bronx______    )


On this 10th_ day of _February___, 2014, before me personally came Vivek
Tayal______________________________, to me known, who, being by me duly sworn,
did depose and say that s/he is the _Vice President__________ of WELLS FARGO
BANK, NATIONAL ASSOCIATION, and that s/he was authorized to sign her/his name
thereto.
/s/ Maria A. Ratliff_______________
Notary Public



































































[Revolving Credit Agreement]

--------------------------------------------------------------------------------










STATE OF Georgia______    )
) ss.
COUNTY OF Carroll______    )


On this _11th_ day of _February____, 2014, before me personally came _Daryn
Veney_____________________________, to me known, who, being by me duly sworn,
did depose and say that s/he is the _Vice President__ of ALOSTAR BANK OF
COMMERCE, and that s/he was authorized to sign her/his name thereto.
/s/ Karen J. Campbell______________________
Notary Public



[Revolving Credit Agreement]